Exhibit 10(m)

 

REVOLVING LOAN AND SECURITY AGREEMENT

 

dated as of June 7, 2013

 

among

 

ENZO BIOCHEM, INC.

ENZO CLINICAL LABS, INC.

ENZO LIFE SCIENCES, INC.

AXXORA, LLC

ENZO REALTY LLC

and each other Person joined hereto from time to time as a Borrower,

 

ENZO THERAPEUTICS, INC.

as a Guarantor,

 

and

 

HEALTHCARE FINANCE GROUP, LLC,

as the Lender

 



TABLE OF CONTENTS

 

ARTICLE 1   DEFINITIONS 1     1.1 Definitions 1 1.2 Other Terms; Rules of
Construction 16 1.3 Accounting Terms 16       ARTICLE 2   AMOUNTS AND TERMS OF
THE REVOLVING LOAN 17     2.1 Revolving Advances 17 2.2 Interest and Fees 18 2.3
Computation of Interest; Payment of Fees 19 2.4 Procedures for Payment 19 2.5
Indemnities 20 2.6 Maximum Interest 21 2.7 Use of Proceeds of Revolving Loan 21
      ARTICLE 3   SECURITY 21     3.1 Grant of Security Interests 21 3.2 Other
Collateral 23 3.3 Release of Collateral 23       ARTICLE 4   PAYMENT MECHANICS
23     4.1 Payment Mechanics 23 4.2 Misdirected Payments; EOBs 24 4.3 No Rights
of Withdrawal 24       ARTICLE 5   COLLECTION AND DISTRIBUTION 25     5.1
Collections on the Receivables; Distributions 25 5.2 Distribution of Funds 25
5.3 Servicing Receivables 25       ARTICLE 6   CONDITIONS PRECEDENT 26     6.1
Conditions Precedent to Closing 26 6.2 Conditions Precedent to all Funding Dates
27       ARTICLE 7   REPRESENTATIONS AND WARRANTIES 27     7.1 Organization;
Good Standing and Qualification 27 7.2 Authority; No Conflict 28 7.3 Compliance
with Certain Material Agreements 28 7.4 Burdensome Agreements 28 7.5 Certain
Fees 28 7.6 Valid and Binding Obligation; Enforceability 28 7.7 Permits,
Licenses, and Other Approvals 28 7.8 Healthcare Laws 29 7.9 Liability Event 29
7.10 Certain Reports; Claims; Reviews 29 7.11 Rescission and Renewal of Permits,
Licenses, and Other Approvals 29 7.12 Subsidiaries; Capitalization 29 7.13 Real
Property 30 7.14 Conditions Precedent 30

i



7.15 Financial Statements and Other Information 30 7.16 Litigation 30 7.17
Ownership of Collateral; Liens 30 7.18 Locations 30 7.19 Notices 31 7.20 Taxes
31 7.21 Solvency 31 7.22 Lockboxes and Lockbox Accounts 31 7.23 ERISA Matters 31
7.24 Patient Consent Forms 32 7.25 Holding Companies 32       ARTICLE 8  
AFFIRMATIVE COVENANTS 32     8.1 Compliance with Laws 32 8.2 Offices, Records
and Books of Account, Names 32 8.3 Performance and Compliance with Contracts and
Credit and Collection Policy 33 8.4 Audits; Appraisals 33 8.5 Reporting
Requirements 33 8.6 Notice of Proceedings; Overpayments 36 8.7 Taxes 36 8.8
Preservation of Existence 36 8.9 Loan Documents 36 8.10 Farmingdale Property 36
8.11 Invoices 37 8.12 ERISA Compliance 37 8.13 Equipment 37 8.14 Insurance 37
8.15 Post Closing 37       ARTICLE 9   NEGATIVE COVENANTS 38     9.1 Corporate
Documentation 38 9.2 Debt 38 9.3 Subordination 38 9.4 Liens 38 9.5 Lease
Obligations 38 9.6 Asset Sales; Sale/Leaseback Transaction; Etc 38 9.7 Change in
Business 39 9.8 Change in Credit and Collection Policy 39 9.9 Change in Payment
Instructions 39 9.10 Deviation from Terms of Receivable 39 9.11 Mergers and
Acquisitions; Dissolutions 39 9.12 No “Instruments 39 9.13 Margin Loan
Restrictions 39 9.14 Loans or Investments 39 9.15 Transactions with Affiliates
40 9.16 Distributions 40 9.17 Reserved 41 9.18 Subsidiaries 41 9.19 Foreign
Deposit Accounts 41       ARTICLE 10   FINANCIAL COVENANTS 41

ii



10.1 Liquidity 41 10.2 Maximum Cash Burn 42 10.3 Equity Cure 42       ARTICLE
11   EVENTS OF DEFAULT 43     11.1 Events of Default 43 11.2 Events of Default;
Remedies 46 11.3 Attorney-in-Fact 46       ARTICLE 12   MISCELLANEOUS 46    
12.1 Amendments 46 12.2 Notices 47 12.3 Assignment; Participations 47 12.4
Further Assurances; Financing Statements 49 12.5 Costs and Expenses; Collection
Costs 49 12.6 Confidentiality 49 12.7 Term and Termination; Fees 50 12.8 No
Liability 51 12.9 Entire Agreement; Severability 51 12.10 Governing Law 51 12.11
Waiver of Jury Trial, Jurisdiction, and Venue 51 12.12 Execution in Counterparts
52 12.13 No Proceedings 52 12.14 Confidentiality and Notices 52 12.15 Accounting
Information 52 12.16 HFG Web Portal 52 12.17 USA PATRIOT Act 52 12.18 Nature and
Extent of Each Loan Party’s Liability 52 12.19 Inter-Borrower Provision 56 12.20
Appointment of Borrower Representative 56

iii



EXHIBITS

 

Exhibit I Eligibility Criteria Exhibit II Form of Borrowing Base Report Exhibit
III Form of Compliance Certificate Exhibit IV Receivable Information Exhibit V
Transmission of Electronic Data Files Exhibit VI Closing Document Checklist    
SCHEDULES       Schedule I Addresses for Notices Schedule II Disclosures
Schedule III Lockbox Information Schedule IV Credit and Collection Policy
Schedule V Permitted Debt

iv



REVOLVING LOAN AND SECURITY AGREEMENT

 

REVOLVING LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of June 7,
2013, between ENZO BIOCHEM, INC., a New York corporation (“Enzo”), ENZO CLINICAL
LABS, INC., a New York corporation (“Enzo Clinical Labs”), ENZO LIFE SCIENCES,
INC., a New York corporation (“Enzo Life Sciences”), AXXORA, LLC, a Delaware
limited liability company (“Axxora”), ENZO REALTY LLC, a New York limited
liability company (“Enzo Realty”, together with Enzo, Enzo Clinical Labs, Enzo
Life Sciences, Axxora, Enzo Realty and each other Person joined hereto from time
to time as a borrower, collectively, the “Borrowers” and each a “Borrower”),
ENZO THERAPEUTICS, INC., a New York corporation, as a Guarantor (“Enzo
Therapeutics”, together with Borrowers, the “Loan Parties” and each a “Loan
Party”), and HEALTHCARE FINANCE GROUP, LLC, a Delaware limited liability company
(“HFG”), in its capacity as a lender (together with its successors and permitted
assigns in that capacity, the “Lender”).

 

The Borrowers wish to borrow funds from the Lender secured by certain assets of
the Borrowers, and the Lender is prepared to make such loans to the Borrowers,
on the terms and subject to the conditions set forth herein.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 Definitions. As used in this Agreement (including the Exhibits and Schedules
attached hereto), the following definitions apply:

 

“Accrued Amounts” means, as at any date, the aggregate amount of accrued or
incurred but unpaid or unreimbursed (whether or not due and payable) (1)
interest on the Revolving Loan, (2) Non-Utilization Fee, (3) Collateral Tracking
Fee, (4) all other fees set forth in Section 2.2, and (5) legal and due
diligence costs and expenses incurred by the Lender in accordance with this
Agreement.

 

“Adjusted Borrowing Limit” means an amount equal to the result of (1) the
Borrowing Limit, minus (2) Accrued Amounts, minus (3) any additional reserves
that the Lender might establish and maintain from time to time in the Lender’s
Permitted Discretion.

 

“Adjusted Expected Net Value” means, with respect to any Eligible Receivable, an
amount equal to the Expected Net Value, minus any adjustments and reserves made
or established and maintained from time to time by the Lender in the Lender’s
Permitted Discretion (including the Medicare/Medicaid Reserve, reserves for
deferred revenue, unapplied cash, and credit balances and other reserves). The
Adjusted Expected Net Value of Eligible Receivables of the Borrowers as of any
time is indicated on line VIII of the applicable Borrowing Base Report.

 

“Advance Rate Percentage” means 90%.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person. For the purposes of this
definition, “control”, when used with respect to any specified Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 



“Affiliate Assignee” has the meaning set forth in Section 12.3.

 

“Authorized Officer” means the chief financial officer or senior vice president
of finance of Enzo and each other Person designated from time to time by the
chief financial officer or senior vice president of finance of Enzo in a notice
to the Lender, which designation shall continue in force and effect until
terminated in a notice to the Lender from the chief financial officer or senior
vice president of finance of Enzo.

 

“Borrowers” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Account” means initially account #4977160233 of the Borrowers at
Citibank, NA, ABA #021-000-089, Reference: Loan Proceeds, or such other bank
account designated by the Borrower Representative by notice to the Lender from
time to time.

 

“Borrower Lockbox” means each lockbox set forth on Schedule III hereto,
established to receive checks and EOBs with respect to Receivables payable by
Governmental Entities.

 

“Borrower Lockbox Account” means each account set forth on Schedule III hereto
in the name of a Borrower and associated with a Borrower Lockbox established and
controlled by that Borrower to deposit collections received in respect of the
Receivables, including any such collections received in the Borrower Lockbox and
any such collections received by wire transfer directly from Governmental
Entities, all as more fully set forth in the applicable Depositary Agreement.

 

“Borrower Representative” means Enzo in its capacity as Borrower Representative
pursuant to the provisions of Section 12.20, or any successor Borrower
Representative selected by Borrowers and approved by the Lender.

 

“Borrowing Base” means, as of any time, an amount equal to the result of (1) the
Adjusted Expected Net Value of Eligible Receivables of the Borrowers at such
time (as set forth on line VIII of the applicable Borrowing Base Report),
multiplied by (2) the Advance Rate Percentage.

 

“Borrowing Base Report” means a certificate (which may be sent by Transmission),
signed by an Authorized Officer, substantially in the form set forth in Exhibit
II hereto, which shall provide the most recently available information with
respect to the Eligible Receivables of the Borrowers that is set forth in the
aged accounts receivable trial balance and books and records of the Borrowers,
in form and substance satisfactory to the Lender.

 

“Borrowing Limit” means, as of any date, the lesser of (1) the Revolving
Commitment and (2) the Borrowing Base as of that date.

 

“Business Associate Agreement” means the business associate agreement, dated the
date hereof, between the Lender, for itself and each other “Business Associate”
(as defined therein), and each “Covered Entity” (as defined therein), in form
and substance satisfactory to the Lender, as amended, restated, supplemented or
modified from time to time.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York City, New York.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures (including, without limitation, obligations
created under Capital Leases in the year in which

2



created) of such Person in respect of the purchase or other acquisition of fixed
or capital assets, as determined in accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee, the obligations of
which are required, in accordance with GAAP, to be capitalized on the balance
sheet of that Person.

 

“Cash Burn” means for any period or as of any date, in each case with respect to
the Loan Parties and their Subsidiaries on a consolidated basis, EBITDA minus
the sum of the following items to the extent actually paid in cash during such
period, determined in each case in accordance with GAAP: (i) the greater of (x)
scheduled principal payments of long term Debt and Capital Leases to be made
during such period and (y) actual principal payments of long term Debt and
Capital Leases made during such period, (ii) Capital Expenditures made during
such period (to the extent not funded by permitted purchase money loans or
Capital Leases),(iii) interest expense during such period (including that
portion attributable to Capital Leases in accordance with GAAP and capitalized
interest), (iv) taxes during such period based on the Loan Parties’ and their
Subsidiaries income, (v) the aggregate amount of Distributions, and other
advances, and loans to officers, Affiliates, and shareholders made during such
period, and (vi) any required minimum pension plan payments.

 

“Change of Control” means any of the following: (1) Enzo shall fail to own or
control exclusively 100% of the voting power of the outstanding securities of
each other Borrower ordinarily having the right to vote in the election of
directors, (2) the sale, lease or transfer of all or substantially all of the
assets of any Borrower to any Person (including without limitation any “person”
as such term is defined in Section 13(d)(3) of the Exchange Act) other than
another Borrower; (3) the liquidation or dissolution of (or the adoption of a
plan of liquidation by) any Borrower; (4) the acquisition by any Person
(including without limitation any “person” as such term is defined in Section
13(d)(3) of the Exchange Act) of more than 30% of the voting stock of Enzo by
way of merger or consolidation or otherwise; (5) any change in the composition
of the board of directors (or equivalent governing body) of Enzo such that a
majority of the members of such board or body were not members thereof on the
Closing Date or nominated or elected by the affirmative vote of a majority of
the members of such board or body where such majority members were also members
thereof on the Closing Date; or (6) any two of Andrew Crescenzo, Elazar Rabbani
or Barry Weiner ceases (whether simultaneously or at different times) to act as
Senior Vice President of Finance, CEO and CFO, respectively, of Enzo, unless a
replacement Senior Vice President of Finance, CEO or CFO, as applicable,
satisfactory to Lender in its Permitted Discretion is selected within ninety
(90) days of such cessation and Enzo is diligently pursuing a replacement for
the applicable officer during such time.

 

“Claims” has the meaning set forth in Section 2.5(b).

 

“Closing Date” means the date that all of the conditions set forth in Section
6.1 have been satisfied.

 

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services.

 

“Collateral” has the meaning set forth in Section 3.1.

 

“Collateral Tracking Fee” has the meaning set forth in Section 2.2(d).

3



“Collection Account” means the Lender’s account maintained at Citibank, N.A.,
ABA #021-000-089, DDA Account #36263566, Ref: A&T SF c/o HFG Healthco-4
LLC—Collection Account, or such other bank account designated by the Lender from
time to time.

 

“Collections” means all cash collections, wire transfers, electronic funds
transfers and other cash proceeds of Receivables deposited in or transferred to
the Collection Account. For purposes of the calculation of Net Availability (as
set forth on line XX of the applicable Borrowing Base Report) and the
Non-Utilization Fee hereunder, Collections will be applied as of the date of
receipt in the Collection Account. For all other purposes, Collections shall be
applied hereunder only following a 3 Business Day clearance period applied
thereto.

 

“Contracts” means, collectively, all rights of each Loan Party under all leases,
contracts and agreements to which such Loan Party is now or hereafter a party,
including all rights of such Loan Party to receive moneys due or to become due
thereunder or pursuant thereto, but excluding (i) rights under (but not
excluding proceeds of) any lease, contract or agreement (including, without
limitation, any license) that by the terms thereof, or under applicable law,
cannot be assigned or a security interest granted therein in the manner
contemplated by this Agreement unless consent from the relevant party or parties
has been obtained and under the terms of which lease, contract or agreement any
such assignment or grant of a security interest therein in the absence of such
consent would, or could, result in the termination thereof, but only to the
extent that (1) those rights are subject to such contractual or legal
restriction and (2) that restriction is not, or could not be, rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law (including the United States Bankruptcy Code) or principles of
equity, and (ii) rights under (but not excluding proceeds of) any intellectual
property license.

 

“Compliance Certificate” means a certificate of the Chief Financial Officer,
Senior Vice President of Finance, or another authorized officer of the Borrower
Representative acceptable to the Lender in the Lender’s Permitted Discretion, in
the form attached as Exhibit III hereto, that (1) states as of the date of such
certificate (A) that no Default or Event of Default has occurred and is
continuing (or if any Default or Event of Default then exists, states the nature
thereof and describes the steps being taken to address such Default or Event of
Default); and (B) that all representations and warranties set forth in this
Agreement are true and correct in all material respects (except any
representation or warranty that expressly indicates that it is being made only
as of a specific date, in which case such representation or warranty shall be
true and correct on and as of such date); and (2) details compliance for the
applicable fiscal period with all the financial covenants contained in Article
10 of this Agreement (and attaches a schedule showing the calculations thereof).

 

“Control Agreement” means each deposit account control agreement in favor of the
Lender relating to a deposit account of a Borrower, in form and substance
satisfactory to the Lender.

 

“Credit and Collection Policy” means those account receivable credit and
collection policies and practices of the Borrowers as in effect on the date of
this Agreement and set forth in Schedule IV hereto, as modified from time to
time with the consent of the Lender.

 

“Debt” of any Person means (without duplication): (1) all obligations of such
Person for borrowed money; (2) all obligations of such Person evidenced by
bonds, notes, debentures, or other similar instruments or upon which interest
payments are customarily made; (3) all obligations of such Person to pay the
deferred purchase price of Property or services (other than trade payables and
other accounts payable (i) among Loan Parties and their Subsidiaries, or (ii)
incurred in the ordinary course of such Person’s business and not outstanding
for more than 120 days after the date such payable was due); (4) all Debt of
others directly or indirectly Guaranteed (which term shall not include
endorsements in the ordinary course of business) by such Person; (5) all
obligations created under Capital Leases of such

4



Person; (6) all obligations secured by a Lien on any Property owned by such
Person, whether or not the obligations secured thereby have been assumed by such
Person or are non-recourse to the credit of such Person (but only to the extent
of the value of such Property); (7) the aggregate unfunded pension liabilities
pursuant to such Person’s pension plans; and (8) without duplication of any
amounts set forth in clause (7), the minimum assumed annual funding obligation
pursuant to such Person’s pension plans.

 

“Default” means an event, act or condition which with the giving of notice or
the lapse of time, or both, would constitute an Event of Default.

 

“Depositary Agreement” means each Control Agreement, dated the date hereof,
among the Borrowers, the Lender, and a Lockbox Bank, in form and substance
satisfactory to the Lender.

 

“Distribution” means any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any Equity
Interests in any Loan Party, any return of capital to any Loan Party’s equity
holders as such, or any action to purchase, retire, defease, redeem or otherwise
acquire for value or make any payment in respect of any Equity Interests in any
Loan Party or any warrants, rights or options to acquire any such interests, now
or hereafter outstanding.

 

“Early Termination Fee” means, with respect to any termination, in whole or in
part, of a Revolving Commitment, an amount equal to a percentage of such
Revolving Commitment (or portion of such Revolving Commitment) being terminated,
as set forth in the table below:

 



Date of Termination   Percentage Within 12 Months of the Closing Date   2.00%
Within 24 months of, but more than 12 months after the Closing Date   1.50% More
than 24 months after the Closing Date   1.00%

 

“EBITDA” for any period means, with respect to the Loan Parties and their
Subsidiaries on a consolidated basis, the sum of (1) net income (or net loss) of
such Person (calculated before extraordinary items) during such period plus (2)
the result of the following, in each case (unless otherwise indicated) to the
extent deducted in determining such net income (or net loss): (A) interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) during such period; plus (B) income taxes
accruing, paid or payable during such period; plus (C) depreciation and
amortization expense during such period; plus (D) unrealized losses on
investments during such period; plus (E) non cash impairment charges for
goodwill or general intangibles during such period, plus (F) losses on foreign
exchange currency swaps or any other non-cash foreign exchange charges during
such period, plus (G) stock based compensation expenses, including expenses in
connection with matching contributions to 401(k) plans, during such period, plus
(H) non-cash and/or non-recurring charges and expenses during such period in an
amount not to exceed $400,000 in any trailing twelve month period, minus (I)
gains from asset dispositions during such period outside of the normal course of
business; minus (J) unrealized gains on investments during such period; minus
(K) gains on foreign exchange currency swaps during such period; in each case
determined in each case in accordance with GAAP. Notwithstanding anything to the
contrary herein, “EBITDA” shall not include any proceeds of the Life
Technologies Commercial Tort Claim.

 

“Eligibility Criteria” means the criteria and basis for determining whether a
Receivable will be deemed by the Lender to qualify as an Eligible Receivable,
all as set forth in Exhibit I hereto, as such Eligibility Criteria may be
modified from time to time as determined by the Lender in its good faith
discretion upon notice to the Borrower Representative.

5



“Eligible Receivables” means Receivables of Enzo Clinical Labs, Enzo Life
Sciences or Axxora that satisfy the Eligibility Criteria, as determined by the
Lender in the Lender’s Permitted Discretion. Notwithstanding anything to the
contrary in the Eligibility Criteria or in this Agreement, no Receivables of
Enzo Life Sciences or Axxora shall constitute Eligible Receivables unless and
until (a) the Borrower Representative provides ten days prior written notice to
Lender of its desire to include Receivables of Enzo Life Sciences and Axxora as
Eligible Receivables, (b) a field examination of such Receivables has been
performed by Lender or an agent of Lender within ninety (90) days of any such
Receivables being deemed “Eligible Receivables” or being included in the
Borrowing Base, (c) no Default or Event of Default is continuing at the time
Lender receives the notice set forth in clause (a) above, (d) the Obligors of
such Receivables have been directed to remit payment to a deposit account
subject to a Control Agreement in accordance with Section 4.1(b) hereof, (e)
Lender has taken the actions necessary to (i) prohibit Borrowers from
withdrawing or directing the disposition of funds in the deposit account
referenced in clause (d), and (ii) commence automatic wires from such deposit
account referenced in clause (d) to the Collection Account, and (f) such
Receivables otherwise satisfy the Eligibility Criteria.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Plan) maintained by any Borrower or any of
their respective ERISA Affiliates or to which any of them is required to
contribute.

 

“Environmental Laws” means any and all applicable federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Entity, relating to the
protection of human health from exposure to hazardous materials or the
environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection
Agency’s regulations relating to underground storage tanks (40 C.F.R. Parts 280
and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
and the rules and regulations thereunder, each as amended or supplemented from
time to time. Environmental Laws include but are not limited to requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of hazardous materials.

 

“EOB” means the explanation of benefit or remittance advice from an Obligor that
identifies the services rendered on account of the Receivable specified therein.

 

“Equity Interest” means any share, interest or other equivalent of capital stock
of any Person, whether voting or non-voting and whether common or preferred
(including any membership interest in a not-for-profit entity), all options,
warrants and other rights to acquire, and all securities convertible into, any
of the foregoing, all rights to receive interest, income, dividends,
distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and including, without
limitation, all rights to receive amounts due and to become due under or in
respect of any investment agreement or upon the termination thereof, and all
other rights, powers, privileges, interests, claims and other property in any
manner arising out of or relating to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the guidance issued thereunder.

6



“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the IRC or Section 4001 of ERISA.

 

“ERISA Event” means (1) a Reportable Event; (2) the withdrawal of any Borrower
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (3) the complete or partial
withdrawal of any Borrower or any ERISA Affiliate from any Multiemployer Plan;
(4) a notice of reorganization or insolvency of a Multiemployer Plan; (5) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (6) the
institution by the PBGC of proceedings to terminate a Plan; (7) the failure to
make any material required contribution to a Plan or Multiemployer Plan without
regard to waivers or variances; (8) the imposition of a lien under Section 412
of the IRC or Section 302 of ERISA on any Borrower or any ERISA Affiliate; (9)
the existence with respect to any Plan of an “accumulated funding deficiency”
(as defined in Section 412 of the IRC or Section 302 of ERISA), whether or not
waived; (10) the determination that any Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Section 430, 431 or
432 of the IRC or Section 303, 304 or 305 of ERISA; (11) any event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan; or (12) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA on any Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning set forth in Section 11.1.

 

“Exchange Act” means The Securities Exchange Act of 1934, as amended, and as it
may be further amended from time to time.

 

“Excluded Claims” has the meaning set forth in Section 2.5(b).

 

“Expected Net Value” means, with respect to any Eligible Receivable, the gross
unpaid amount of such Receivable on the date of creation thereof, times the
applicable Net Value Factor.

 

“Farmingdale Property” shall mean the real property located at 10 Executive
Blvd., Farmingdale, NY 11735 and owned by Enzo Realty.

 

“Foreign Deposit Account” means any deposit account of any Borrower (a)
maintained with a bank or other financial institution whose jurisdiction (as
determined in accordance with Section 9-304(b) of the UCC as in effect in the
State of New York) is not within the United States and (b) that is not located
in the United States.

 

“Full Payment” or “Fully Paid” means, with respect to any Lender Debt, the full
cash payment thereof, including any interest, fees and other charges accruing
during (or that would have accrued but for the commencement of) any bankruptcy
or other insolvency proceeding (whether or not allowed or allowable in such
proceeding). No Lender Debt will be deemed to have been paid in full until all
Lender Debt (other than unasserted contingent indemnification obligations) has
been fully paid in cash and all commitments of the Lender under this Agreement
have expired or been expressly terminated in writing.

 

“Funding Date” means any Business Day on which a Revolving Advance is made at
the request of the Borrower Representative in accordance with provisions of this
Agreement.

7



“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of a state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS.

 

“Guarantors” means Enzo Therapeutics and any Person who from time to time
provides a Guaranty of, or otherwise becomes obligated with respect to, any of
the Lender Debt.

 

“Guaranty” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, or
to take-or-pay), or (2) entered into for the purpose of assuring in any other
manner the obligee of such Debt or other obligation of the payment thereof or to
protect the obligee of such Debt or other obligation of the payment thereof or
to protect the obligee against loss in respect thereof (in whole or in part),
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guaranty” used as a verb
has a corresponding meaning.

 

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules, and
regulations of any Governmental Entity with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers, and healthcare
services (including, without limitation: Section 1128B(b) of the Social Security
Act, as amended, 42 U.S.C. § 1320a 7(b) (Criminal Penalties Involving Medicare
or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute;” HIPAA (as defined in the Business Associate Agreement);
and the Social Security Act, as amended, Section 1877, 42 U.S.C. § 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute”).

 

“HFG” has the meaning set forth in the preamble to this Agreement.

 

“HFG Web Portal” has the meaning set forth in Section 12.16.

 

“HFG Web Portal Communications” means, collectively, any communication,
information, document, or other material provided through the HFG Web Portal.

 

“Indemnified Party” has the meaning set forth in Section 2.5(b).

 

“Initial Funding Date” means the date of funding of the initial Revolving
Advance.

 

“Initial Term” has the meaning set forth in Section 12.7.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the United States
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other

8



custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.

 

“Insurer” means any Person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations, commercial hospitals, physicians groups or any other
similar Person. “Insurer” includes insurance companies issuing health, personal
injury, workers’ compensation or other types of insurance but does not include
any individual guarantor.

 

“Interest Period” means each one-month period (or shorter period ending on the
Maturity Date) provided, that the initial Interest Period shall commence on the
Initial Funding Date and shall end on the last calendar day of the month in
which the Initial Funding Date occurred.

 

“IRC” means the Internal Revenue Code of 1986, as amended (or any successor
statute thereto) and the guidance thereunder.

 

“Last Service Date” means, with respect to any Eligible Receivable, the date set
forth on the related invoice or statement as the most recent date on which
services, goods or merchandise were provided or shipped by the applicable
Borrower to the related patient or customer.

 

“Lender” means HFG and each of its successors and permitted assigns in that
capacity.

 

“Lender Debt” means and includes any and all amounts due, whether now existing
or hereafter arising, under this Agreement or any other Loan Document in respect
of the Revolving Loan, including, without limitation, any and all principal,
interest, penalties, fees, charges, premiums, indemnities and costs owed or
owing to the Lender by the Borrowers, or any of them, or any Guarantor or
Affiliate of any Borrower (including, without limitation, the Early Termination
Fee), in each instance, whether absolute or contingent, direct or indirect,
secured or unsecured, due or not due, arising by operation of law or otherwise,
and all interest and other charges thereon, including, without limitation,
post-petition interest whether or not such interest is an allowable claim in a
bankruptcy proceeding.

 

“Lender Default” shall mean the occurrence of all of the following: (a) Lender
acknowledges that it is unable to comply with its funding obligations under this
Agreement on the applicable Funding Date because it has generally ceased making
loans or advances to substantially all of the borrowers in its loan portfolio
due to issues affecting Lender’s ability to access its funding sources or the
capital markets; (b) Lender acknowledges that no Default or Event of Default has
occurred and is continuing hereunder or would occur after giving effect to the
making of the requested Revolving Advance; (c) Borrowers have satisfied all
funding conditions set forth in Section 6.2 hereof; and (d) the sum of the
requested Revolving Advance and the Outstanding Balance is less than or equal to
the Adjusted Borrowing Limit.

 

“Lender Group” means (1) the Lender and (2) each of its agents and delegates
identified from time to time to effectuate this Agreement.

 

“Lender Lockbox” means each lockbox whether held in the name of the Lender or
any Borrower, located at the address set forth on Schedule III, to receive
checks and EOBs with respect to Receivables payable by Insurers and other
non-Governmental Entities.

9



“Lender Lockbox Account” means each account at a Lockbox Bank as set forth on
Schedule III as associated with a Lender Lockbox and established by one or more
of the Borrowers to deposit collections in respect of the Receivables, including
any such collections received in any Lender Lockbox and any such collections
received by wire transfer directly from Insurers and all other Non-Governmental
Entities, all as more fully set forth in the applicable Depositary Agreement.

 

“Liability Event” means any event, fact, condition, or circumstance or series
thereof (1) in or for which any Borrower becomes liable or otherwise responsible
for any amount owed or owing to any Medicaid or Medicare program by a provider
under common ownership with any Borrower or any provider owned by any Borrower
pursuant to any applicable law, ordinance, rule, decree, order, or regulation of
any Governmental Entity after the failure of any such provider to pay any such
amount when owed or owing; (2) in which Medicaid or Medicare payments to any
Borrower can be lawfully set off against payments to that or any other Borrower
to satisfy any liability of or for any amounts owed or owing to any Medicaid or
Medicare program by a provider under common ownership with any Borrower or any
provider owned by any Borrower pursuant to any applicable law, ordinance, rule,
decree, order, or regulation of any Governmental Entity; (3) in which any other
payments from any Obligor other than a Governmental Entity to any Borrower can
be lawfully set off against payments to that or any other Borrower to satisfy
any liability of or for any amounts owed or owing to that Obligor by a provider
under common ownership with any Borrower or any provider owned by any Borrower;
or (4) any of the foregoing under clauses (1) and (2), in each case pursuant to
statutory or regulatory provisions that are similar to any applicable law,
ordinance, rule, decree, order, or regulation of any Governmental Entity
referred to in clauses (1) and (2), or any successor provisions thereto.

 

“LIBOR” for any Interest Period, means a rate per annum equal to the greater of
(1) 1.25% and (2) the rate per annum, determined by the Lender in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), to be the rate at which Dollar deposits for a three month period (for
delivery on the first day of an Interest Period) in the amount of $1,000,000 are
offered to major banks in the London interbank market on or about 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period, which determination shall be conclusive in the absence of manifest
error; provided, that so long as available, Lender will obtain such electronic
quotation from the USD column on the Bloomberg Screen, code BBAM (Telerate
Successor Page 3750) or such other code as may replace code BBAM in such service
for the purposes of display of the interest rates in the London interbank
market.

 

“Lien” means any lien, charge, deed of trust, mortgage, security interest, tax
lien, pledge, hypothecation, assignment, preference, priority, other charge or
encumbrance, or any other type of preferential arrangement of any kind or nature
whatsoever by or with any Person (including, without limitation, any conditional
sale or title retention agreement), whether arising by contract, operation of
law, or otherwise.

 

“Life Technologies Commercial Tort Claim” shall mean the commercial tort claim
of Enzo against, including the judgment entered against, Life Technologies, Inc.
(f/k/a Applera Corp.) in the amount of $48.6 million awarded in Enzo Biochem,
Inc. et al. v. Applera Corp. and Tropix Inc. No. 3:04cv929 (JBA) in the United
States District Court for the District of Connecticut (New Haven).

 

“Loan Documents” means this Agreement, each promissory note (if any) evidencing
the Revolving Loan, each Depositary Agreement, each Borrowing Base Report, each
Monthly Report, each Control Agreement, each Pledge Agreement, each joinder
delivered under Section 9.18, the Negative Pledge Agreement, and each other
document or instrument now or hereafter executed or delivered to the Lender
pursuant to or in connection herewith or therewith (including, without
limitation, each other

10



agreement now existing or hereafter created providing collateral security for
the payment or performance of any Lender Debt).

 

“Loan Party” means each Borrower and each Guarantor (other than an individual).

 

“Lockbox” refers to each Borrower Lockbox and each Lender Lockbox, as the
context requires.

 

“Lockbox Account” refers to each Borrower Lockbox Account and each Lender
Lockbox Account, as the context requires.

 

“Lockbox Bank” means the applicable bank set forth on Schedule III hereto.

 

“Material Adverse Effect” means (1) a material adverse effect on the business,
Properties, capitalization, assets, liabilities, operations or condition
(financial or other) of Borrowers taken as a whole; (2) the material impairment
of the ability of any Borrower to perform its obligations under this Agreement
or any of the other Loan Documents; (3) the imposition of any obligations on the
Lender, compliance with which would materially impair Lender’s ability to
receive its contemplated economic benefits hereunder; (4) the material
impairment of the validity or enforceability of, or the rights, remedies or
benefits available to the Lender under, this Agreement or any other Loan
Document; or (5) the material impairment of the validity, perfection or priority
of any Lien granted in favor of the Lender pursuant to this Agreement or any
other Loan Document.

 

“Maturity Date” means the earliest to occur of (1) the Scheduled Maturity Date,
(2) the occurrence of an Event of Default described in clause (9) of Section
11.1, and (3) the declaration by the Lender of the Maturity Date in accordance
with Section 11.2.

 

“Maximum Permissible Rate” has the meaning set forth in Section 2.6.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

 

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

 

“Medicare/Medicaid Reserve” means, as of any date of determination, an amount,
which in the Lender’s sole discretion, is equal to the sum of (1) the amount of
retroactive settlements estimated to be due and owing to Governmental Entities
and (2) without duplication, 100% of those amounts for which payment plans have
been established with the appropriate Governmental Entity.

 

“Minimum Balance” means an amount equal to $2,000,000.

 

“Misdirected Payment” means any form of payment in respect of a Receivable made
by an Obligor in a manner other than as provided in the Notice sent to such
Obligor.

 

“Monthly Report” means a report to the Lender (sent by Transmission unless
otherwise agreed by the Lender), certified as accurate by the Borrower
Representative, containing the following information: (1) the information
contained on Exhibit II for the prior month; (2) electronic download of the
transaction files for the prior month; and (3) electronic download of the
monthly aged final balance for the prior month.

11



“Multiemployer Plan” means any Employee Benefit Plan of the type described in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions or, during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means an Employee Benefit Plan that has two or more
contributing sponsors (including any Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such plan is described in Section
4063 or 4064 of ERISA.

 

“Negative Pledge Agreement” means, collectively, (i) that certain Negative
Pledge Agreement dated as of the date hereof from the Borrowers to the Lender
relating to intellectual property rights of Borrowers, and (ii) that certain
Negative Pledge Agreement dated as of the date hereof from the Borrowers to the
Lender relating to the Farmingdale Property, in each case, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Net Value Factors” means, initially, the percentages reflected in the initial
Borrowing Base Report, as such percentages may be adjusted, upwards or
downwards, in the sole discretion of the Lender, based on actual collection
experience.

 

“Non-Utilization Fee” has the meaning set forth in Section 2.2(c).

 

“Notice” means a notice letter on the Borrowers’ corporate letterhead to an
Obligor, in form and substance satisfactory to the Lender.

 

“Obligor” means an Insurer, Governmental Entity or other Person, as applicable,
who is responsible for the payment of all or any portion of a Receivable.

 

“Other Taxes” has the meaning set forth in Section 2.4(b).

 

“Outstanding Balance” means, as of any date of determination, the aggregate
outstanding principal balance of the Revolving Loan (plus the amount of interest
that is due and payable on the Revolving Loan that remains unpaid beyond the
first Business Day of the month in which such interest was due).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006, as amended (or any
successor statute thereto), and the guidance issued thereunder.

 

“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act Section 412 of the IRC and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Sections 412, 430, 431, 432,
and 436 of the IRC and Sections 302, 303, 304, and 305 of ERISA.

 

“Permitted Assignee” shall mean (i) any Person that is a lender hereunder
immediately prior to giving effect to an assignment to such Person, (ii) any
Affiliate or branch of any Lender party hereto, or (iii) any trust or special
purpose funding vehicle, whether or not any lender hereunder maintains any
interest in such trust or special purpose funding vehicle.

12



“Permitted Debt” means (1) unsecured Debt in an aggregate amount not to exceed
$1,000,000 outstanding at any one time; (2) the other Debt set forth on Schedule
V hereto, and the extension of maturity, refinancing or modification of the
terms thereof, so long as (A) such extension, refinancing or modification is
pursuant to terms that are not less favorable to the Loan Parties and their
Subsidiaries and the Lender than the terms of the Debt being extended,
refinanced or modified, and (B) after giving effect to such extension,
refinancing or modification, the amount of such Debt is not greater than the
amount of such Debt outstanding immediately prior to such extension, refinancing
or modification plus accrued interest thereon and the fees incurred in
connection with the extension, refinancing, or modification; (3) Debt incurred
by any Loan Party pursuant to a facility that provides such Loan Party financing
for equipment, inventory, real property or other asset purchases and other
capital expenditures, but solely to the extent such Debt is in an amount, upon
such terms and conditions, and subject to documentation in form and substance,
satisfactory to the Lender in its Permitted Discretion; (4) the Lender Debt; and
(5) Debt of any Loan Party to any Affiliate in an amount not to exceed $100,000
outstanding in the aggregate at any time and provided that such Debt is
subordinated to the Lender Debt on terms and conditions, and subject to
documentation in form and substance, satisfactory to Lender in its Permitted
Discretion.

 

“Permitted Discretion” means the exercise of the Lender’s reasonable credit
judgment, as viewed from the perspective of an asset-based lender, in good faith
and in accordance with customary business practices for comparable asset-based
lending transactions.

 

“Permitted Liens” means any of the following, but in no event will any Lien
against the Receivables or the related contracts, collections in respect of the
Receivables, or proceeds thereof constitute or be deemed to be a Permitted Lien:

 

  (1) Liens securing the Lender Debt and other Liens in existence on the date of
this Agreement and set forth on Schedule II, but not the extension of coverage
thereof to any other property or assets;         (2) Liens imposed by law such
as Liens of carriers, warehousemen, mechanics, materialmen and landlords, and
other similar Liens incurred in the ordinary course of business for sums not
constituting borrowed money that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted, and for which adequate reserves
have been established in accordance with GAAP (if so required):         (3)
Liens for taxes, assessments or other governmental charges or statutory
obligations that (i) are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP and (ii) the
Borrowers have the financial ability to pay, with all penalties and interest,
without resulting in a Material Adverse Effect;         (4) with respect to any
real property occupied by any Borrower, all easements, rights of way, licenses
and similar encumbrances on title that do not (i) secure obligations for the
payment of money or (ii) materially impair the value of such property or the use
of such Property for its intended purposes;         (5) Liens arising from the
filing, for notice purposes only, of financing statements in respect of true
leases; and

13



  (6) Purchase money security interests and Liens (other than liens on
Collateral) securing Debt described in clause (iii) of the definition of
Permitted Debt provided such Liens do not encumber Collateral.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Entity.

 

“Plan” means any employee pension benefit plan (including a Multiemployer Plan
and a Multiple Employer Plan) that is maintained or to which any Borrower or any
ERISA Affiliate must contribute and is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the IRC or Section
302 of ERISA.

 

“Pledge Agreements” means, collectively, (1) the Pledge Agreement, dated as of
the date hereof, between Enzo and the Lender, (2) the Pledge Agreement, dated as
of the date hereof, between Enzo Life Sciences Holding Company, Inc. and the
Lender, and (3) the Pledge Agreement, dated the date hereof, between Enzo Life
Sciences U.S. Holding Corp and the Lender.

 

“Prior Equity Raise Proceeds” means, as of any date of determination, cash
proceeds of equity contributions (in the form of common equity or other equity
having terms acceptable to Lender in its Permitted Discretion) that (a) have
been received by a Loan Party, (b) have not been spent, or earmarked to be spent
for any obligation, by any Loan Party, (c) are not subject to any Lien or
security interest (except in favor of Lender), (d) are deposited into a deposit
account subject to a Control Agreement in favor of Lender, and (e) can
reasonably be traced to an equity contribution described above.

 

“Property” means property of all kinds, movable, immovable, corporeal,
incorporeal, real, personal or mixed, tangible or intangible (including, without
limitation, all rights relating thereto), whether owned or acquired on or after
the date of this Agreement.

 

“Receivable Information” means the information listed on Exhibit IV hereto
(together with any other information relating to the Receivables provided by any
Borrower to the Lender from time to time) as such Exhibit may be modified by the
Lender in consultation with the Borrowers from time to time.

 

“Receivables” means all accounts, instruments, general intangibles and
health-care-insurance receivables, all other obligations for the payment of
money and goodwill, whether now existing or hereafter arising, including,
without limitation, all payments due from any Receivables including those based
on a cost report settlement or expected settlement, and all proceeds of any of
the foregoing, in each case, including rights of payment arising out of the
rendition of medical, surgical, diagnostic or other professional medical
services or the sale of medical products by each Loan Party in the ordinary
course of its business, including all third-party reimbursable portions or
third-party directly payable portions of health-care-insurance receivables or
general intangibles owing (or in the case of Unbilled Receivables, to be owing)
by an Obligor, including all rights to reimbursement under any agreements with
and payments from Obligors, patients or other Persons, together with all books,
records, ledger cards, data processing records, computer software, and other
property at any time used or useful in connection with, evidencing, embodying,
referring to, or relating to any of the foregoing.

 

“Records” means all of the Loan Parties’ present and future books of account of
every kind or nature, service and management agreements, invoices, ledger cards,
statements, correspondence, memoranda, credit files and other data relating to
the Receivables and the other Collateral or any account debtor or Obligor,
together with the tapes, disks, diskettes and other data and software storage
media and

14



devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of the Loan Parties with respect to the foregoing
maintained with or by any other Person).

 

“Related Person” means any incorporator, equityholder (or immediate family
member of an equityholder), Affiliate (other than the Lender), agent, attorney,
officer, director, member, manager, employee or partner of the Lender or its
members or its equityholders.

 

“Renewal Term” has the meaning set forth in Section 12.7.

 

“Reportable Event“ means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Revolving Advance” has the meaning set forth in Section 2.1.

 

“Revolving Commitment” means the commitment of the Lender to make Revolving
Advances up to the amount of $8,000,000, as such amount may be increased or
decreased pursuant to the provisions of Sections 2.1(h) and 2.1(i).

 

“Revolving Loan” has the meaning set forth in Section 2.1.

 

“Scheduled Maturity Date” means December 7, 2016.

 

“Subordinated Debt” means any Debt subordinated in right of payment to the
Lender Debt on terms acceptable to the Lender in the Lender’s Permitted
Discretion.

 

“Subsidiary” of any Person, means any corporation or entity of which at least a
majority of the outstanding shares of stock or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors (or Persons performing similar functions) of such corporation or
entity (irrespective of whether or not at the time, in the case of a
corporation, stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person.

 

“Taxes” has the meaning set forth in Section 2.4.

 

“Term” shall mean the Initial Term and any Renewal Terms.

 

“Transmission” means, upon establishment of a computer interface between the
Borrowers and the Lender or an FTP site, in each case in accordance with the
specifications established by the Lender, the transmission of Receivable
Information through such computer interface or FTP site or e-mail communication
to the Lender in a manner satisfactory to the Lender.

 

“TRICARE/CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 USC §§ 1071-1106, and all
regulations promulgated thereunder including without limitation (1) all federal
statutes (whether set forth in 10 USC §§ 1071-1106 or elsewhere) affecting
TRICARE/CHAMPUS; and (2) all rules, regulations (including 32 CFR 199), manuals,
orders and administrative, reimbursement, and other guidelines of all
Governmental Entities (including, without limitation, the Department of Health
and Human Services, the Department of Defense, the Department of Transportation,
the Assistant Secretary of Defense (Health Affairs), and the Office of
TRICARE/CHAMPUS, or any Person or entity succeeding to

15



the functions of any of the foregoing) promulgated pursuant to or in connection
with any of the foregoing (whether or not having the force of law) in each case
as may be amended, supplemented or otherwise modified from time to time.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
specified or applicable jurisdiction.

 

“United States Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978
(11 U.S.C. §101, et seq.), as amended and in effect from time to time and the
regulations issued from time to time thereunder.

 

“Withdrawal Liability” means, with respect to the any Borrower and its U.S.
ERISA Affiliates at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA and with respect to all increases in contributions required to be made
pursuant to Section 4243 of ERISA.

 

1.2 Other Terms; Rules of Construction. All terms used in Article 9 of the UCC
as in effect in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference. For avoidance of doubt, a Default or Event of
Default will be deemed to exist and be continuing at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to the
terms of this Agreement or, in the case of a Default, is cured within the period
of cure, if any, expressly provided for in this Agreement. Unless the context
otherwise provides to the contrary, the term “month” means a calendar month. The
terms “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, paragraph,
subdivision, or clause. Any pronoun used shall be deemed to cover all genders.
In the computation of periods of time from a specified date to a later specified
date, “from” means “from and including,”, “through” means “through and
including,” and “to” and “until” each mean “to but excluding,”. The terms
“including” and “include” shall mean “including” and, for purposes of each Loan
Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
Section or Article mean, unless the context otherwise requires, a Section or
Article of this Agreement; (d) any Exhibits mean, unless the context otherwise
requires, Exhibits attached hereto, and any Schedules mean, unless the context
otherwise requires, the Schedules attached hereto, all of which are hereby
incorporated by reference; and (e) unless otherwise specified, discretion of the
Lender means the sole and absolute discretion of such Person. The Borrowers
shall have the burden of establishing any alleged negligence, misconduct, or
lack of good faith by the Lender under any Loan Documents. No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of the Borrowers’ knowledge”, or words of similar import are used in
any Loan Documents, it means actual knowledge of an officer of the applicable
Borrowers, or knowledge that an officer of the applicable Borrowers would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter to which such phrase relates.

 

1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. Defined terms and calculations in
connection with the covenants

16



and other provisions of this Agreement, including Article 10, shall be based
upon and utilize GAAP applied in a manner consistent with that used in preparing
the financial statements referred to in Section 7.15. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in this Agreement, and the Borrower shall so request, the Lender and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

ARTICLE 2

AMOUNTS AND TERMS OF THE REVOLVING LOAN

 

2.1 Revolving Advances. (a) The Lender agrees to lend to the Borrowers, on a
joint and several basis, from time to time during the Term, subject to and upon
the terms and conditions herein set forth, on any Funding Date, such amounts as
in accordance with the terms hereof may be requested by the Borrowers from time
to time (each such borrowing, a “Revolving Advance” and the aggregate
outstanding principal balance of all Revolving Advances from time to time, the
“Revolving Loan”).

 

(b) The aggregate outstanding principal amount of Revolving Advances made by the
Lender shall not at any time exceed the amount of the Revolving Commitment. The
sum of the principal amount of the Revolving Loan outstanding at any time shall
not exceed the Adjusted Borrowing Limit.

 

(c) Subject to the limitations herein (including, without limitation, the
conditions to funding Revolving Advances set forth in Article 6 hereof), the
Borrowers may borrow, repay (without premium or penalty, except as expressly set
forth in this Agreement) and reborrow Revolving Advances under the Revolving
Commitment. The Revolving Loan shall not exceed, and the Lender will not have
any obligation to make any Revolving Advance which would result in the Revolving
Loan being in excess of, the Adjusted Borrowing Limit. If at any time the
Revolving Loan exceeds the Adjusted Borrowing Limit, the Borrowers shall
immediately eliminate such excess by repaying the Revolving Loan in an amount
equal to such excess.

 

(d) The Lender, at its option, may make any Revolving Advance by causing any
domestic or foreign branch or Affiliate of the Lender to make such Revolving
Advance; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Revolving Advance in accordance with
the terms of this Agreement.

 

(e) Whenever the Borrowers desire a Revolving Advance be made, the Borrowers
shall, not later than 2:00 p.m. (New York City time) one Business Day prior to
the proposed Funding Date of the Revolving Advance, provide the Lender
irrevocable notice of that borrowing request, which notice may be given by
telephone or other means acceptable to the Lender, in each case by an Authorized
Officer. Each such notice must specify the amount of the requested Revolving
Advance (which must not be less than $100,000) and the requested Funding Date.
Each such notice must be confirmed promptly by delivery to the Lender of a
Borrowing Base Report with the amount of the requested advance in line XXI of
that Borrowing Base Report, which must be signed by an Authorized Officer. In
the event that one or more payments in respect of any Lender Debt shall become
due and payable, the Borrowers will be deemed to have made an irrevocable
request for Revolving Advances in an aggregate amount equal to such payments,
and the proceeds of such Revolving Advances shall be applied by the Lender
directly to make such payments.

17



(f) The Lender shall make each Revolving Advance to be made by it hereunder on
the proposed Funding Date thereof by wire transfer of immediately available
funds to the Borrower Account.

 

(g) On the Maturity Date, the Revolving Commitment shall terminate
automatically. Upon such termination, the Revolving Loan (together with all
other Lender Debt) shall become, without further action by any Person,
immediately due and payable together with all accrued interest thereon plus any
fees, premiums, charges or costs provided for hereunder with respect thereto,
and, if applicable, the Early Termination Fee.

 

(h) The Borrowers may request in writing to the Lender from time to time, but in
no event on more than 4 occasions an increase in the Revolving Commitment of up
to $12,000,000, but in no event in an amount less than $1,000,000 or an integral
multiple thereof. The Lender may, in its sole discretion, either reject such
request or, within a reasonable period following the Lender’s receipt of such
request, agree to increase the Revolving Commitment by an amount equal to or
less than the requested increase. As a condition precedent to any increase, the
Obligors shall deliver to the Lender such documentation, certificates or other
instruments and items as may be reasonably requested in connection with such
increase.

 

(i) The Borrowers may in addition to any reduction by application of the
Collections in accordance with Section 5.2 on any Business Day reduce the
outstanding principal amount of the Revolving Loan; provided, however, that the
Borrowers shall provide the Lender with at least one week’s prior notice to the
extent such reduction shall be more than $2,000,000 of the then outstanding
principal amount of the Revolving Loan.

 

(j) The Revolving Loan may but need not be evidenced by one or more promissory
notes, but in no event will the manner in which the Revolving Loan is evidenced
limit or otherwise affect the obligation of the Borrowers to repay the Revolving
Loan or any other Lender Debt, and that obligation, howsoever evidenced, is and
will remain a continuing obligation of the Borrowers under this Agreement. Each
Revolving Advance and each payment by the Borrowers thereon will be evidenced by
the register maintained by the Lender pursuant to Section 2.4(e).

 

2.2 Interest and Fees. (a) The Borrowers shall pay: (1) interest on the average
daily Outstanding Balance of the Revolving Loan during the prior month on the
first Business Day of each month, and (2) all accrued and unpaid interest on the
Outstanding Balance of the Revolving Loan on the Maturity Date (whether by
acceleration or otherwise), in each case, at an interest rate per annum equal to
LIBOR plus 4.00%. If the average daily Outstanding Balance of the Revolving Loan
during any month is less than the Minimum Balance, then the Borrowers shall pay
to the Lender, on the earlier of the first Business Day of the following month
and the Maturity Date, a fee in an amount equal to the interest rate per annum
stated in the immediately preceding sentence multiplied by the amount by which
the Minimum Balance exceeded the average daily Outstanding Balance of the
Revolving Loan during that prior month.

 

(b) Notwithstanding anything to the contrary contained herein, at all times
following the occurrence of any Default or Event of Default, without notice to
the Borrowers, interest on the Revolving Loan shall accrue, at the Lender’s
discretion, at a rate per annum equal to 3.00% in excess of the rate then
otherwise applicable to the Revolving Loan. Interest accrued pursuant to this
Section 2.2(b) shall be payable on the earlier of (1) the next date for payment
of interest pursuant to Section 2.2(a) above, as applicable, and (2) the date on
which Lender makes demand therefor.

 

(c) The Borrowers shall pay to the Lender, in arrears, on the first Business Day
of each month and the Maturity Date, a fee (the “Non-Utilization Fee”) equal to
0.50% per annum on the

18



average amount, calculated on a daily basis, by which the Revolving Commitment
exceeded the aggregate amount of Revolving Advances that were outstanding during
the prior month.

 

(d) If this Agreement is extended beyond the Initial Term, the Borrowers shall
pay to the Lender, on the first day of each Renewal Term, a fee equal to 1.00%
of the total Revolving Commitment then in effect.

 

(e) The Borrowers shall pay to the Lender, in arrears, on the first Business Day
of each month and the Maturity Date, a fee (the “Collateral Tracking Fee”) equal
to the product of (1) the average Outstanding Balance of the Revolving Loan for
the prior month, calculated as the arithmetic average of all daily balances,
multiplied by (2) a fraction, expressed as a decimal, the numerator of which is
equal to the actual number of days in the prior month and the denominator of
which is 30, multiplied by (3) 0.03125%.

 

(f) On the Closing Date, Borrowers shall pay to Lender, in immediately available
funds, a facility fee equal to 1.00% of the total Revolving Commitment.

 

(g) Upon the effective date of any increase in the total Revolving Commitment
pursuant to Section 2.1(h), the Borrowers shall pay to the Lender a fee in an
amount equal to 1.00% of any such increase in the total Revolving Commitment.

 

2.3 Computation of Interest; Payment of Fees. (a) Interest on the Revolving Loan
and fees and other amounts calculated on the basis of a rate per annum shall be
computed on the basis of actual days elapsed over a 360-day year.

 

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due and payable on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in computing interest on such payment.

 

(c) All fees owed by the Borrowers under this Agreement are, and will be deemed
hereunder for all purposes to be, fully earned and non-refundable on the due
date thereof.

 

2.4 Procedures for Payment. (a) Each payment hereunder and under the other Loan
Documents shall be made not later than noon (New York City time) on the day when
due in lawful money of the United States of America without counterclaim,
defense, offset, claim or recoupment of any kind and free and clear of, and
without deduction for, any present or future withholding or other taxes, duties,
levies, imposts, deductions, charges or other liabilities of any nature imposed
on such payments or prepayments by or on behalf of any Governmental Entity,
except for taxes upon or determined by reference to the Lender’s net income
imposed by the jurisdiction in which the Lender is organized or has its
principal or registered lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities hereinafter referred
to as “Taxes”). If any such Taxes are so levied or imposed on any payment to the
Lender, the Borrowers will make additional payments in such amounts as may be
necessary and which are documented in writing by the Lender so that the net
amount received by the Lender, after withholding or deduction for or on account
of all Taxes, including deductions applicable to additional sums payable under
this Section 2.4, will be equal to the amount provided for herein or in the
other Loan Documents. Whenever any Taxes are payable by the Borrowers with
respect to any payments hereunder, the Borrowers shall furnish promptly to the
Lender information, including certified copies of official receipts (to the
extent that the relevant governmental authority delivers such receipts),
evidencing payment of any such Taxes so withheld or deducted. If the Borrowers
fail to pay any such Taxes when due to the appropriate taxing authority or fails
to remit to the Lender the required information

19



evidencing payment of any such Taxes so withheld or deducted, the Borrowers
shall indemnify the Lender for any incremental Taxes, interest or penalties that
may become payable by the Lender as a result of any such failure.

 

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers shall pay any present or future stamp or documentary taxes, any
intangibles tax or any other sales, excise or property taxes, charges or similar
levies now or hereafter assessed that arise from and are attributable to any
payment made hereunder or from the execution, delivery or performance of, or
otherwise with respect to, this Agreement or any other Loan Documents and any
and all recording fees relating to any Loan Documents securing any Lender Debt
(“Other Taxes”).

 

(c) The Borrowers shall indemnify the Lender for the full amount of any and all
Taxes and Other Taxes (including, without limitation, any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.4) paid or
payable by the Lender (whether or not such Taxes or Other Taxes were correctly
or legally asserted) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Indemnification payments
due to the Lender under this Section 2.4 shall be made within 10 days from the
date the Lender makes written demand therefor.

 

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.4 shall survive the Full Payment of all Lender Debt hereunder and any
termination of the Revolving Commitments.

 

(e) The Lender shall maintain in accordance with its usual practice a register
evidencing the indebtedness of the Borrowers to the Lender resulting from each
Revolving Advance owing to the Lender from time to time, including the amounts
of principal and interest payable and paid to the Lender from time to time
hereunder. In furtherance thereof, the Lender agrees that before disposing of
any promissory note evidencing the Revolving Loan (if applicable), or any part
thereof (other than by granting participations therein), the Lender will make a
notation thereon of all Revolving Advances, principal payments previously made
thereon, and of the date to which interest thereon has been paid; provided that
the failure to make (or any error in the making of) any notation under any such
promissory note shall not limit or otherwise affect the obligations of the
Borrowers hereunder or under any such promissory note with respect to the unpaid
portion of the Lender Debt. The parties hereto acknowledge and agree that the
register entries made by the Lender as provided in this Section 2.4(e) shall be
conclusive and binding for all purposes, absent manifest error.

 

2.5 Indemnities. (a) The Borrowers hereby agree to indemnify the Lender on
demand against any loss or expense which the Lender or a branch or an Affiliate
of such Person may sustain or incur as a consequence of any of the following:
(1) any default in payment or prepayment of the principal amount of the
Revolving Loan or any portion thereof or interest accrued thereon, as and when
due and payable (at the due date thereof, by irrevocable notice of payment or
prepayment, or otherwise); (2) the effect of the occurrence of any Default or
Event of Default upon the Revolving Loan or any portion thereof; (3) the payment
or prepayment of the principal amount of the Revolving Loan or any portion
thereof on any day other than the last day of an Interest Period; or (4) the
failure by the Borrowers to accept the Revolving Loan or any portion thereof
after the Borrowers have requested such borrowing; in each case including, but
not limited to, any loss or expense sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain the
Revolving Loan or any portion thereof. The Lender shall provide to the Borrowers
a statement, supported when applicable by documentary evidence, explaining the
amount of any such loss or expense it incurs, which statement shall be
conclusive absent manifest error.

20



(b) The Borrowers hereby agree to indemnify and hold harmless the Lender and
each of its Affiliates, directors, officers, agents, representatives, counsel
and employees and each other Person, if any, controlling them or any of their
respective Affiliates within the meaning of either Section 15 of the Securities
Act of 1933, as amended, or Section 20(a) of the Exchange Act (each, an
“Indemnified Party”), from and against any and all losses, claims, damages,
costs and expenses (including reasonable counsel fees and disbursements) and
liabilities which may be incurred by or asserted against such Indemnified Party
with respect to or arising out of the Revolving Commitments hereunder, the
Revolving Loan contemplated hereby, the Loan Documents, the Collateral
(including, without limitation, the use thereof by any of such Persons or any
other Person, the exercise by any Indemnified Party of rights and remedies or
any power of attorney with respect thereto, and any action or inaction of any
Indemnified Party under and in accordance with any Loan Documents), the use of
proceeds of any financial accommodations provided hereunder, any investigation,
litigation or other proceeding (pending or threatened) relating thereto, or the
role of any such Person or Persons in connection with the foregoing whether or
not they or any other Indemnified Party is named as a party to any legal action
or proceeding (“Claims”). The Borrowers will not, however, be responsible to any
Indemnified Party hereunder for any Claims to the extent that a court having
jurisdiction shall have determined by a final nonappealable judgment that any
such Claim shall have arisen out of or resulted solely from (1) actions taken or
omitted to be taken by such Indemnified Party by reason of its bad faith,
willful misconduct or gross negligence, or (2) a successful claim by the
Borrowers, or any of them, against such Indemnified Party (“Excluded Claims”).
Further, should any employee of an Indemnified Party, in connection with such
employee’s employment by such Indemnified Party, be involved in any legal action
or proceeding in connection with the transactions contemplated hereby (other
than relating to an Excluded Claim), the Borrowers hereby agree to pay to such
Indemnified Party such reasonable per diem compensation as such Indemnified
Party shall request for each employee for each day or portion thereof that such
employee is involved in preparation and testimony pertaining to any such legal
action or proceeding. Each Indemnified Party shall give the Borrowers prompt
notice of any Claim with respect to which such Indemnified Party is seeking
indemnification hereunder, setting forth a description of those elements of the
Claim of which such Indemnified Party has knowledge. The Indemnified Party shall
be permitted hereunder to select counsel to defend such Claim at the expense of
the Borrowers. The Indemnified Parties and the Borrowers and their respective
counsel shall cooperate with each other in all reasonable respects in any
investigation, trial, and defense of any such Claim and any appeal arising
therefrom.

 

2.6 Maximum Interest. No provision of this Agreement shall require the payment
to the Lender or permit the collection by the Lender of interest in excess of
the maximum rate of interest from time to time permitted (after taking into
account all consideration which constitutes interest) by laws applicable to the
Lender Debt and binding on the Lender (such maximum rate being the “Maximum
Permissible Rate”). If the amount of interest (computed without giving effect to
this Section 2.6) payable to the Lender in respect of any interest computation
period would exceed the amount of interest computed in respect of such period at
the Maximum Permissible Rate, the amount of interest payable to the Lender in
respect of such period shall be computed at the Maximum Permissible Rate and any
excess shall be applied to reduce any Lender Debt (other than interest) then
owing to the Lender in such order as it shall determine.

 

2.7 Use of Proceeds of Revolving Loan. The Borrowers shall use the proceeds of
the Revolving Loan for working capital and general corporate purposes.

 

ARTICLE 3

SECURITY

 

3.1 Grant of Security Interests. As collateral security for the Borrowers’
obligations to pay the Lender Debt when due and payable and their
indemnification obligations to the Lender Group

21



hereunder, each Loan Party hereby grants to the Lender for the benefit of the
Lender Group a first-priority Lien (subject only to Permitted Liens) on and
security interest in and right of set-off against all of the rights, title and
interest of such Loan Party in and to all of the following assets of such Loan
Party, whether now existing or hereafter acquired or arising, and wherever
located (all of the following, together with all other collateral provided by
the Loan Parties under the other Loan Documents as security for the Lender Debt,
the “Collateral”):

 

(1) all Receivables, whether now owned or hereafter acquired;

 

(2) to the maximum extent permitted by law, all deposit accounts of such Loan
Party, including, without limitation, each Lockbox and each Lockbox Account, and
amounts held therein;

 

(3) all money and cash, including all Collections but excluding any money and
cash deposited in Foreign Deposit Accounts;

 

(4) all Records relating to items (1) through (3) above;

 

(5) all general intangibles (excluding general intangibles consisting of
patents, trademarks, patent and trademark applications, copyrights, trade names
and other intellectual property but including proceeds and products of such
general intangibles and any royalties and Receivables arising from the licensing
of any such intellectual property to Qiagen pursuant to the license agreement
entered into with Qiagen in 2005 (as such license is amended, restated, replaced
or otherwise modified)), including franchise rights, licenses and Federal, state
and local tax refund claims of all kinds;

 

(6) all goods, including without limitation all machinery, equipment, fixtures
and all other tangible personal property, as well as all of such types of
property leased and all rights and interests with respect thereto under such
leases (including, without limitation, options to purchase), together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto;

 

(7) all inventory and documents of title relating thereto;

 

(8) all Contracts, to the extent not included in the definition of Receivables;

 

(9) all instruments, investment property, securities, security entitlements and
securities accounts;

 

(10) all Equity Interests held by each Loan Party;

 

(11) all Records relating to items (5) through (10) above; and

 

(12) all proceeds of any kind or nature of the foregoing.

 

This Agreement will be deemed to be a security agreement within the meaning of
the UCC.

 

Notwithstanding the foregoing, the Collateral does not include the Life
Technologies Commercial Tort Claim.

22



3.2 Other Collateral. In addition, the Borrowers’ obligations to pay the Lender
Debt when due and payable and their indemnification obligations to the Lender
Group hereunder are also secured by each Pledge Agreement.

 

3.3 Release of Collateral. Lender hereby agrees that upon 10 days written
request by Borrower Representative, Lender will release its lien and security
interest on the proceeds and products of, and Receivables and royalties arising
from, general intangibles consisting of patents, trademarks, patent and
trademark applications, copyrights, trade names and other intellectual property
so long as (a) such written request is received by Lender after the first
anniversary of the Closing Date, (b) no Event of Default has occurred since the
Closing Date as a result of Loan Parties’ failure to comply with Sections 10.1
or 10.2 (for the avoidance of doubt, any failure to comply with Section 10.2
that was cured pursuant to Section 10.3 shall be deemed an Event of Default for
purposes of this Section 3.3(b)), (c) no other Event of Default is continuing
and to Borrowers’ knowledge, no event has occurred that in the future could
reasonably be expected to result in an Event of Default, (d) on the date of such
requested release and after giving effect to such release, the sum of (i) the
aggregate amount of cash on hand in operating deposit accounts of the Loan
Parties that are being monitored by the Lender on-line and in real-time and
subject to a Control Agreement, plus (ii) the positive difference, if any,
between (A) the Adjusted Borrowing Limit and (B) the sum of the then Outstanding
Balance of the Revolving Loan is greater than $4,000,000, (e) the investigation
and review pursuant to the May 14, 2012 subpoena from the Office of Inspector
General of the US Department of Health and Human Services has (i) been
terminated and evidence of such termination has been delivered to Lender, such
evidence to be satisfactory to Lender in its Permitted Discretion, or (ii) or
settled with no liability or monetary obligations imposed on the Loan Parties in
excess of $1,000,000 unless with respect to this clause (ii), Loan Parties have
cash on hand in operating deposit accounts that are being monitored by the
Lender on-line and in real-time and subject to a Control Agreement in an amount
in excess of the amount of the liability incurred or imposed in connection with
such investigation and the Loan Parties satisfy such liability with such cash
without causing a Default or Event of Default under Section 8.1 hereof) and (f)
the Cash Burn of the Loan Parties and their Subsidiaries on a consolidated basis
as of the end of the most recent month ended, calculated on a trailing 3 months
basis, shall not be less than $0.

 

ARTICLE 4

PAYMENT MECHANICS

 

4.1 Payment Mechanics. (a) On or prior to the Closing Date, the Borrowers, the
Lender, and each Lockbox Bank shall have entered into a Depositary Agreement and
shall have caused the Lockbox Banks to establish the Lockboxes and the Lockbox
Accounts.

 

(b) Except to the extent that an Obligor has, prior to the Closing Date, been
instructed to direct the proceeds of Receivables owing by such Obligor to the
Lender Lockbox or Lender Lockbox Account (in the case of an Obligor that is a
non-Governmental Entity) or the Borrower Lockbox or Borrower Lockbox Account (in
the case of an Obligor that is a Governmental Entity), the Borrowers shall
prepare, execute and deliver to (or, in the case of Notice to an Insurer,
provide to the Lender for delivery to) each Obligor (or, in the case of a
Governmental Entity, its fiscal intermediary) who is proposed to be a payor of
Receivables, with copies to the Lender, on or prior to the Closing Date, a
Notice, which Notice shall state the following: (1) in the case of any Notice to
an Insurer or other Obligor, that, except as set forth in clause (3) below, all
checks and EOBs from such Insurer on account of Receivables shall be sent to the
designated Lender Lockbox and all wire transfers from such Insurer on account of
Receivables shall be wired directly into a designated Lender Lockbox Account;
(2) in the case of any Notice to a Governmental Entity, that all checks and EOBs
from such Governmental Entity on account of Receivables shall be sent to the
applicable Borrower Lockbox and all wire transfers on account of Receivables
shall be wired directly into the applicable Borrower Lockbox Account; and (3) in

23



the case of any Notice to any Obligor of Receivables owing to Enzo Life
Sciences, Axxora or any payor of royalties owing to Borrowers arising under any
trademark, patent, copyrights or other intellectual property license, that all
checks and EOB’s from any such Receivables shall be wired directly into the
deposit accounts set forth on Schedule III, which deposit accounts shall be
subject to Control Agreements.

 

(c) Each Borrower covenants and agrees that, on and after the Closing Date, all
invoices (and, if provided by the Borrowers, return envelopes) to be sent to
Obligors shall set forth the following: (1) in the case of Insurers or other
third party Obligors, only the address of a designated Lender Lockbox as a
return address for payment of Receivables by check and delivery of EOBs, and
only a Lender Lockbox Account with respect to wire transfers for payment of
Receivables; (2) in the case of Governmental Entities, only the address of the
designated Borrower Lockbox as a return address for payment of Receivables and
delivery of EOBs, and only the designated Borrower Lockbox Account with respect
to wire transfers for payment of Receivables, and (3) in the case of Obligors of
Receivables owing to Enzo Life Sciences, Axxora or Receivables consisting of
royalties owing to Borrowers arising under any trademark, patent, copyrights or
other intellectual property license, only the address of a designated deposit
account subject to a Control Agreement as a return address for payment of any
such Receivables and delivery of EOBs. Each Borrower hereby further covenants
and agrees to instruct and notify each of the members of its accounting and
collections staff to provide identical information in communications with
Obligors with respect to payment of Receivables, wire transfers and EOBs.

 

(d) Each Borrower shall maintain each of its Borrower Lockbox Accounts solely
and exclusively for the receipt of payments on account of Receivables from
Governmental Entities. The Borrowers shall take all actions necessary to ensure
that no payments from any Person other than a Governmental Entity are deposited
in the Borrower Lockbox Accounts.

 

4.2 Misdirected Payments; EOBs. (a) In the event that any Borrower receives an
EOB or a Misdirected Payment in the form of a check, such Borrower shall
immediately send such EOB or check to the appropriate Lender Lockbox or Borrower
Lockbox, as the case may be. In the event that any Borrower receives a
Misdirected Payment in the form of cash or wire transfer, such Borrower shall
immediately wire transfer the amount of such Misdirected Payment directly into
the appropriate Lender Lockbox Account. All Misdirected Payments shall be sent
promptly upon receipt thereof and in no event later than the close of business
on the first Business Day after receipt thereof.

 

(b) Each Borrower shall take such actions as are reasonably necessary or as are
reasonably requested by the Lender to ensure that future payments from any
Obligor of a Misdirected Payment shall be made in accordance with any Notice
previously delivered to such Obligor or, in the case of any Person which is an
Insurer and has not previously been sent a Notice, to a designated Lender
Lockbox, in the case of checks and EOBs, or a designated Lender Lockbox Account,
in the case of wire transfers, including, without limitation, (1) delivering to
such Obligor a new Notice in form and substance satisfactory to the Lender, and
(2) contacting such Obligor by telephone to convey new directions for payment or
to confirm the instructions previously set forth in any Notice to such Obligor.
If such Borrower does not promptly (and in any event, within two Business Days
from the Lender’s request) take such actions or such similar actions as the
Lender may request, then the Lender, its assigns or designees, or any member of
the Lender Group, may, to the maximum extent permitted by law, execute and
deliver such Notices, contact such Obligors to convey such instructions or
directions, or take such similar actions as the Lender, its assigns or designees
or any member of the Lender Group may, in its discretion, deem appropriate.

 

4.3 No Rights of Withdrawal. No Borrower shall have any rights of direction or
withdrawal with respect to amounts held in the Lender Lockbox Accounts.

24



ARTICLE 5

COLLECTION AND DISTRIBUTION

 

5.1 Collections on the Receivables; Distributions. The Lender may (1) receive
and hold as collateral all Receivables, deposits, and all collections on
Receivables in accordance with the terms of the Depositary Agreements; and (2)
have and exercise any and all rights, to the extent permitted by, and in a
manner consistent with, all applicable laws and regulations, to collect, record,
track and, upon the occurrence of an Event of Default, take all actions to
obtain collections with respect to all Receivables. Each Borrower hereby
consents to the distribution by the Lender of all Collections and proceeds of
Collateral in accordance with this Article 5 and hereby authorizes and directs
the Lender to distribute all Collections and proceeds of Collateral in
accordance with this Article 5.

 

5.2 Distribution of Funds. On each Business Day (provided, with respect to
distributions made prior to the Maturity Date and so long as no Event of Default
exists, that the Borrowers shall have successfully sent by Transmission to the
Lender all Receivable Information required with respect to the Receivables), the
Lender shall distribute any and all cash Collections in the Collection Account
(provided, with respect to distributions made prior to the Maturity Date and so
long as no Event of Default exists, that such Collections were deposited in the
Collection Account prior to noon (New York City time) on the immediately
preceding Business Day) as follows:

 



  (1) FIRST, to the Lender, an amount in cash equal to expenses incurred with
respect to the administration, service and maintenance of the Lender’s Lien on
the Collateral and all fees and collection costs that are due and payable, if
any, as set forth in Sections 2.5 and 12.5 until such amounts have been paid in
full;         (2) SECOND, to the Lender, an amount in cash equal to fees,
interest and expenses that are due and payable to the Lender as of such Business
Day and have not otherwise been paid in full by the Borrowers, if any, until
such amounts have been paid in full;         (3) THIRD, to the Lender, an amount
in cash equal to the principal amount of the Revolving Loan, until such amount
has been paid in full;         (4) FOURTH, to the Lender, an amount in cash
equal to the aggregate amount of any other Lender Debt due and payable on such
Business Day, if any, until such amount has been paid in full; and         (5)
FIFTH, to the Borrower Account, all remaining amounts of Collections.



 

5.3 Servicing Receivables. (a) Subject to the review and authority of the
Lender, the Borrowers shall administer and service the Receivables (1) in
compliance at all times with all legal requirements and the terms and conditions
of this Agreement, (2) in accordance with industry standards for servicing
receivables of the type included in the Collateral to the extent that such
standards do not conflict with the terms and conditions of this Agreement, (3)
in a manner consistent in all respects with the Credit and Collection Policy,
and (4) until such time as a successor servicer shall be designated by Lender,
after the occurrence and during the continuance of an Event of Default, and
shall accept appointment pursuant to this Section 5.3. The Borrowers shall
establish and maintain electronic data processing services for monitoring,
administering, and collecting the Receivables in accordance with the foregoing
standards and shall, within three Business Days of the deposit of any checks,
other forms of cash deposits, EOBs, or other written matter into a Lockbox, post
such information to its electronic data processing services.

25



(b) The Borrowers shall not change in any material respect their existing
policies and procedures with respect to the administration and servicing of
accounts receivable (including, without limitation, the amount and timing of
write-offs) without the prior written consent of the Lender.

 

(c) If the Borrowers determine that a payment with respect to a Receivable has
been received directly by a patient or any other Person, the Borrowers shall
promptly advise the Lender, and demand that such patient or other Person remit
and return such funds. If such funds are not promptly received by the Borrowers,
the Borrowers shall take all reasonable steps to obtain such funds.

 

(d) Upon the occurrence and during the continuance of an Event of Default, (1)
the Lender may terminate the Borrowers’ performance of servicing
responsibilities with respect to the Receivables and appoint another Person to
succeed the Borrowers in the performance of such servicing responsibilities
(which replacement may be effectuated through the outplacement to a third-party
collection firm obligated to use commercially reasonable efforts to maximize
collections in accordance with the provisions of Article 9 of the UCC), in which
event the Borrowers shall immediately transfer to any successor servicer
designated by the Lender all records, computer access and other information as
shall be necessary or desirable, in the judgment of any such successor servicer,
to perform such responsibilities; and (2) at the Lender’s request, all
enforcement and collection proceedings with respect to the Receivables shall,
unless prohibited by applicable law, be instituted and prosecuted in the name of
the Lender. The Borrowers shall otherwise cooperate fully with such successor
servicer.

 

(e) The members of the Lender Group and the Borrowers shall comply with the
requirements of the Business Associate Agreement.

 

ARTICLE 6

CONDITIONS PRECEDENT

 

6.1 Conditions Precedent to Closing. The obligation of the Lender to make the
initial Revolving Advance on the Initial Funding Date is subject to satisfaction
of the following conditions precedent:

 

  (1) that the Lender has received (A) payment of the fees due and payable to
the Lender on or prior to the Closing Date under Section 2.2, and (B) payment of
closing costs and expenses, including attorneys’ fees;         (2) that the
Lender has received evidence satisfactory to the Lender (A) that no material
litigation has been initiated or is ongoing involving any Borrower or any of its
Subsidiaries or shareholders, whether relating to this Agreement or the
transactions contemplated hereby or otherwise except as set forth on Schedule II
hereto, and (B) that no judgment, order, injunction, or other similar restraint
prohibiting any of the transactions contemplated hereby has been issued or is in
effect;         (3) that the Lender has received evidence satisfactory to the
Lender that each Borrower is in material compliance with all applicable laws and
regulations, and has obtained all licenses, consents and approvals necessary to
operate its respective business and shall have obtained all material and
appropriate approvals pertaining to all applicable governmental, ERISA, retiree
health benefits, workers’ compensation, and other requirements, regulations, and
laws, including without limitation Environmental Laws;

26



  (4) that the Lender has received executed originals of this Agreement and the
other Loan Documents, and originals or copies (as specified by the Lender) of
all of the other documents listed on the Closing Document Checklist attached
hereto as Exhibit VI;         (5) the Lender has received file-stamped copies of
UCC financing statements fielding each jurisdiction as may be necessary or
appropriate or, in the opinion of the Lender, desirable to perfect the Liens
created, or purported to be created, by this Agreement; and         (6) that the
Lender has received evidence satisfactory to the Lender that the sum of (i) the
aggregate amount of cash on hand in operating deposit accounts of the Loan
Parties that are being monitored by the Lender on-line and in real-time and
subject to a Control Agreement, plus (ii) the positive difference, if any,
between (A) the Adjusted Borrowing Limit and (B) the sum of the then Outstanding
Balance of the Revolving Loan is greater than $6,000,000 after giving effect to
the transactions contemplated on the Closing Date;

 

6.2 Conditions Precedent to all Funding Dates. The making of a Revolving Advance
on a Funding Date (including the initial Revolving Advance on the Initial
Funding Date) will be subject to satisfaction of the following conditions
precedent:

 

  (1) that, with respect to Revolving Advances only, at least one Business Day
prior to the applicable Funding Date, the Borrowers shall have delivered to the
Lender a Borrowing Base Report and such other information as requested by the
Lender, in form and substance satisfactory to the Lender;         (2) that on
that Funding Date the following statements are true and correct (and acceptance
of the proceeds of the applicable Revolving Advance will be deemed a
representation and warranty by each Borrower that those statements are then true
and correct):      

  (A) that the representations and warranties contained in Article 7 hereof and
Exhibit I hereto are true and correct on and as of the date of such Revolving
Advance as though made on and as of such date (except any representation or
warranty that expressly indicates that it is being made as of a specified date,
in which case each such representation or warranty is true and correct as of
that specified date); and         (B) that no event has occurred and is
continuing, or would result from such Revolving Advance or any actions connected
therewith, that constitutes a Default or an Event of Default.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

EACH BORROWER HEREBY MAKES, AND WILL BE DEEMED TO HAVE MADE, ON THE CLOSING
DATE, ON THE INITIAL FUNDING DATE, ON EACH SUBSEQUENT FUNDING DATE, AND UPON
DELIVERY OF EACH BORROWING BASE REPORT, THE FOLLOWING REPRESENTATIONS AND
WARRANTIES TO THE LENDER:

 

7.1 Organization; Good Standing and Qualification. Each Loan Party is duly
formed and organized, validly existing and in good standing under the laws of
the state of its organization (as indicated on Schedule II hereto) and is duly
qualified to do business, and is in good standing, in every jurisdiction where
the nature of its business requires it to be so qualified (except where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect).

27



7.2 Authority; No Conflict. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and any other documents to be
delivered by it thereunder (1) are within its corporate powers; (2) have been
duly authorized by all necessary corporate, limited liability company or
partnership action, as applicable; (3) do not contravene (A) its organizational
documents, (B) any law, rule, or regulation applicable to it (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, licensing, and privacy) in any material respect, (C) any
contractual restriction binding on or affecting it or its Property except to the
extent such contravention could not reasonably be expected to result in a
Material Adverse Effect, or (D) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its Property; (4) do not result in or
require the creation of any Lien upon or with respect to any of its Properties,
other than the security interests created by this Agreement and the other Loan
Documents; and (5) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to its operations or any of its
Properties except where such default, noncompliance, suspension, revocation,
impairment, forfeiture or non-renewal could not reasonably be expected to result
in a Material Adverse Effect.

 

7.3 Compliance with Certain Material Agreements. No Loan Party is in violation
of any material term of any material agreement or instrument binding on or
otherwise affecting it or any of its Properties.

 

7.4 Burdensome Agreements. No Loan Party (1) is a party or subject to any
contract, agreement, or restriction under its organizational documents that
could reasonably be expected to have a Material Adverse Effect or (2) is a party
or subject to any contract or agreement (other than this Agreement and the other
Loan Documents) that conditions or restricts the right of that Loan Party to
incur or repay Debt, to grant Liens on any assets, to declare or make
Distributions, or to modify, extend, or renew any agreement evidencing any Debt.

 

7.5 Certain Fees. No investment banking, brokerage, finders’ or similar fees are
payable to any Person (other than to the Lender under the Loan Documents in
connection with the execution, delivery and performance of this Agreement, the
other Loan Documents or the transactions contemplated hereby or thereby).

 

7.6 Valid and Binding Obligation; Enforceability. Each of the Loan Documents to
which any Loan Party is a party constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or other
laws relating to the enforcement of creditors’ rights generally and general
principles of equity (regardless of whether enforcement is sought at equity or
law);

 

7.7 Permits, Licenses, and Other Approvals. Each Loan Party has all power and
authority, and has all permits, licenses, accreditations, certifications,
authorizations, approvals, consents and agreements of all Obligors, Governmental
Entities, accreditation agencies and other Persons (including, without
limitation, (1) accreditation by the appropriate Governmental Entities and
industry accreditation agencies, (2) accreditation and certifications as a
provider of healthcare services eligible to receive payment and compensation and
to participate under Medicare, Medicaid, TRICARE/CHAMPUS, Blue Cross/Blue Shield
and other equivalent programs, and (3) valid provider identification numbers and
licenses to generate the Receivables) necessary or required for it (A) to own
the assets (including Receivables) that it now owns, (B) to carry on its
business as now conducted, (C) to execute, deliver and perform the Loan
Documents to which it is a party, and (D) if applicable, to receive payments
from the Obligors in the manner contemplated in this Agreement and the other
Loan Documents, other than, which respect to clauses (A), (B) and (C) above,
such permits, licenses, accreditations, certifications,

28



authorizations, approvals, consents and agreements which the Loan Parties’
failure to obtain could not reasonably be expected to cause a Material Adverse
Effect.

 

7.8 Healthcare Laws. Each Loan Party has maintained, in all material respects,
all records required to be maintained by the Food and Drug Administration, the
Drug Enforcement Agency, the State Boards of Pharmacy, and the federal and state
Medicare and Medicaid programs as required by Healthcare Laws and under any
other applicable laws, and that, to the best knowledge of each Loan Party, there
are no presently existing circumstances which likely would result in material
violations of any Healthcare Laws.

 

7.9 Liability Event. There is no Liability Event.

 

7.10 Certain Reports; Claims; Reviews. Without limiting or being limited by any
other provision of any Loan Document, each Loan Party has timely filed or caused
to be filed all cost and other reports of every kind required by law, agreement
or otherwise, except where the failure to do so could not reasonably be expected
to cause a Material Adverse Effect. Except as set forth on Schedule II, there
are no material claims, actions or appeals pending before any commission, board
or agency or other Governmental Entity, including, without limitation, any
intermediary or carrier, the Provider Reimbursement Review Board, or the
administrator of CMS, with respect to any material state or federal Medicare or
Medicaid cost reports or material claims filed by each Loan Party, or any
disallowance by any commission, board or agency or other Governmental Entity in
connection with any audit of such cost reports. No validation review or program
integrity review related to each Loan Party, the consummation of the
transactions contemplated by this Agreement, or the Collateral have been
conducted by any commission, board, or agency or other Governmental Entity in
connection with the Medicare or Medicaid programs, and, to the knowledge of each
Loan Party, no such reviews are scheduled, pending, or threatened against or
affecting any of the providers, any of the Collateral or the consummation of the
transactions contemplated by this Agreement.

 

7.11 Rescission and Renewal of Permits, Licenses, and Other Approvals. Except as
disclosed on Schedule II hereto, no Loan Party has been notified by any
Governmental Entity, accreditation agency or any other Person, during the
immediately preceding 24-month period, that such Person has rescinded or not
renewed, or is reasonably likely to rescind or not renew, any permit, license,
accreditation, certification, authorization, approval, consent or agreement
granted to it or to which it is a party and no other condition exists or event
has occurred which, in itself or with the giving of notice or lapse of time or
both, would result in the suspension, revocation, impairment, forfeiture or non
renewal of any permit, license, authorization, approval, entitlement or
accreditation, and to the best of each Loan Party’s knowledge, there is no claim
that any thereof is not in full force and effect.

 

7.12 Subsidiaries; Capitalization. Schedule II sets forth the full and complete
organizational structure of the Loan Parties as of the Closing Date, including
the names of all equityholders, the nature and terms of each equity interest,
and the capital account or number of shares of each equityholder. All of the
issued and outstanding Equity Interests in the Loan Parties have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights. Except as
indicated on Schedule II, all such Equity Interests are owned by the holder
thereof free and clear of all Liens other than Permitted Liens. Except as set
forth on Schedule II, there are no outstanding Debt or equity securities of the
Loan Parties, or any of them, and no outstanding obligations of the Loan
Parties, or any of them, convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Loan Parties,
or any of them, or other obligations of the Loan Parties, or any of them, to
issue, directly or indirectly, any Equity Interests. The Loan Parties have no
Subsidiaries, other than as listed on Schedule II hereto.

29



7.13 Real Property. Schedule II contains a correct and complete list (indicating
the location of such real property by street address and state) of all real
property owned or leased by each Loan Party.

 

7.14 Conditions Precedent. As of the Closing Date, all conditions precedent set
forth in Article 6 have been fulfilled or waived in writing by the Lender, and
as of each Funding Date, all conditions precedent set forth in Section 6.2 shall
have been fulfilled or waived in writing by the Lender.

 

7.15 Financial Statements and Other Information. All of the financial statements
of the Loan Parties and their Subsidiaries which have been furnished to the
Lender, fairly present the consolidated financial condition of the Loan Parties
and their Subsidiaries as of the dates referred to therein and the results of
the operations of the Loan Parties and their Subsidiaries for the periods ended
on such dates, all in accordance with GAAP, and since July 31, 2012, there has
been no change which has had or resulted in, or is reasonably likely to have or
result in, a Material Adverse Effect. All information provided in the
application for the financing effectuated by this Agreement, and each other
document, report and Transmission provided by or on behalf of any Loan Party to
the Lender Group is or shall be true and accurate in all material respects as of
its date and as of the date so furnished; provided that, with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Each Loan Party has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to have or result in a Material Adverse
Effect, and, as of the Closing Date, there exists no contingent liability or
other fact or circumstance that could reasonably be expected to have or result
in a Material Adverse Effect which has not been set forth on Schedule II hereto.

 

7.16 Litigation. Except as disclosed on Schedule II hereto, there is no pending
or, to its knowledge, threatened action or proceeding or investigation,
injunction, writ or order affecting any Loan Party before or by any court,
Governmental Entity or arbitrator which could reasonably be expected to having
or result in a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document, and
neither the Loan Parties nor any of their Subsidiaries is currently the subject
of, nor does any of such Persons have any present intention of commencing or
filing, an insolvency proceeding or petition in bankruptcy.

 

7.17 Ownership of Collateral; Liens. Each Loan Party is the legal and beneficial
owner of the Collateral and upon the execution of the Loan Documents and the
filing of the UCC financing statements with respect thereto the Lender will hold
a valid, perfected and continuing first priority Lien in the Collateral as
security for the Lender Debt, free and clear of any Lien (including any Lien in
favor of the Internal Revenue Service, any Employee Benefit Plan, any
Multiemployer Plan or the PBGC) other than Permitted Liens. No effective
financing statement or other instrument similar in effect covering the
Receivables is on file in any recording office other than those in favor of the
Lender relating to this Agreement, and no competing notice or notice
inconsistent with the transactions contemplated in this Agreement has been sent
to any Obligor.

 

7.18 Locations. Each Loan Party’s exact name, principal place of business and
chief executive office, and the office where it keeps its data, books, and
records concerning the Receivables and other Collateral, and where Receivables
and payments thereon are processed, are located at the addresses referred to on
Schedule I hereto and, as of the Closing Date, except as disclosed on Schedule
II hereto, there have been no other such locations for the four immediately
prior months. Except as disclosed on Schedule II hereto, it has not changed its
principal place of business or chief executive office in the last five years.
Except as disclosed on Schedule II hereto, it has not used and does not now use
any fictitious or trade name during the five years immediately prior to the date
of this Agreement and, as of the Closing Date, it has not changed its name in
the last 24 months.

30



7.19 Notices. All required Notices have been prepared and delivered to each of
its Obligors, and all invoices now bear only the appropriate remittance
instructions for payment direction to the Lockboxes or the Lockbox Accounts, as
the case may be.

 

7.20 Taxes. Each Loan Party has filed on a timely basis all tax returns
(federal, state, and local) required to be filed and has paid, or made adequate
provision for payment of, all taxes, assessments and other governmental charges
due from it. No tax Lien has been filed and is now effective against it or any
of their respective Properties except any Lien in respect of taxes and other
charges not yet due or contested in good faith by appropriate proceedings. To
its best knowledge, and except as disclosed on Schedule II hereto, there is no
pending investigation by any taxing authority or any pending but unassessed tax
liability relating to it, that is not related to a Loan Party’s ongoing ordinary
course local sales tax audits.

 

7.21 Solvency. Both before and after giving effect to the transactions
contemplated by this Agreement, each Loan Party (1) was and is solvent; (2) had
not and has not incurred debts or liabilities beyond its ability to pay; and (3)
had and will have an adequate amount of capital to conduct its business in the
foreseeable future; the transactions contemplated hereunder and under the other
Loan Documents, including the granting of Liens on the Collateral, are made by
each Loan Party in good faith and without intent to hinder, delay or defraud any
of its present or future creditors.

 

7.22 Lockboxes and Lockbox Accounts. Each Borrower maintains only the Borrower
Lockboxes and only the Borrower Lockbox Accounts described on Schedule III
hereto for Receivables the Obligors with respect to which are Governmental
Entities. The Lender Lockbox is the only post office box and the Lender Lockbox
Account is the only lockbox account maintained for Receivables, the Obligors
with respect to which are not Governmental Entities; provided however that with
respect to (a) royalties owing to Borrowers arising under any trademark, patent,
copyrights or other intellectual property license, and (b) Receivables owing to
Enzo Life Sciences and Axxora, Borrowers may maintain the other deposit accounts
set forth on Schedule III to the extent such deposit accounts are subject to
Control Agreements. In addition, the Receivables, if any, of Enzo Therapeutics
shall not be required to be deposited into a Borrower Lockbox, Borrower Lockbox
Account, Lender Lockbox or Lender Lockbox Account. No direction is in effect
directing Obligors to remit payments on Receivables other than to the applicable
Lockbox and Lockbox Account, each as described on Schedule III.

 

7.23 ERISA Matters. (a) With respect to each of the Employee Benefit Plans, and,
to the knowledge of each Loan Party, each of the Multiemployer Plans has
complied with and been administered in all material respects in accordance with
its terms and is in compliance in all material respects with all applicable laws
including ERISA and the IRC. No Loan Party or ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA.
Schedule II separately identifies as of the date hereof all Plans, all
Multiemployer Plans, and all Welfare Plans (as defined in Section 2111 of ERISA
which provide self insured benefits (“Welfare Plans”)

 

(b) No ERISA Event has occurred, and none of the Loan Parties is aware of any
fact, event, or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Plan.

 

(c) There are no pending actions, claims or lawsuits that have been asserted or
instituted against any of Plan, Multiemployer Plan or Welfare Plan, the assets
of any of the trusts under such plans, the plan sponsor, the plan administrator
or any fiduciary of any such plan (other than routine benefit claims), and, to
the knowledge of each Loan Party and all ERISA Affiliates, there are no facts
which could form the basis for any such action, claim or lawsuit. There are no
investigations or audits by

31



any Governmental Entity of any of the Plans, Multiemployer Plans or Welfare
Plans, any trusts under such plans, the plan sponsor, the plan administrator or
any fiduciary of any such plan that have been instituted or threatened, and, to
the knowledge of each Loan Party and all ERISA Affiliates, there are no facts
that could form the basis for any such investigation or audit.

 

7.24 Patient Consent Forms. Borrowers do not require or use any patient consent
forms relating to the disclosure of certain demographic and medical information
of patients and the failure to use such forms will will not result in a
violation of any applicable laws, rules and regulations.

 

7.25 Holding Companies. Enzo Life Sciences U.S. Holding Corp. owns no assets
other than the Equity Interests of Enzo Life Sciences and Axxora and Enzo Life
Sciences Holding Company, Inc. owns no assets other than the Equity Interest of
Enzo Life Sciences U.S. Holding Corp. and neither entity has any operations
other than acting as a holding company.

 

ARTICLE 8

AFFIRMATIVE COVENANTS

 

UNTIL THE FULL PAYMENT OF ALL LENDER DEBT AND THE TERMINATION OF THE REVOLVING
COMMITMENT HEREUNDER, THE LOAN PARTIES AGREE TO PERFORM AND TO CAUSE EACH OF THE
OTHER LOAN PARTIES, AND ANY SUBSIDIARY OF ANY LOAN PARTY, IF APPLICABLE, TO
PERFORM ALL COVENANTS IN THIS ARTICLE 8.

 

8.1 Compliance with Laws. Each Loan Party and each of its Subsidiaries shall
comply in all material respects with all applicable laws (including, without
limitation, all applicable Healthcare Laws and Environmental Laws), rules,
regulations and orders. Each Loan Party shall obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary in, or material
to, the proper conduct of its business.

 

8.2 Offices, Records and Books of Account, Names. Each Loan Party shall keep its
principal place of business and chief executive office and the offices where it
keeps its records concerning the Collateral at its address set forth on Schedule
I or, upon 30 days’ prior notice to the Lender, at any other locations in
jurisdictions where all actions reasonably requested by the Lender or otherwise
necessary to protect, maintain and perfect the Lender’s Lien on the Collateral
have been taken and completed. Each Loan Party shall maintain proper books and
accounts in which full, true and correct entries in conformity with GAAP are
made of all dealings and transactions in relation to its business and activities
and shall not make any notation on its books and records, including any computer
files, that is inconsistent with the assignment of the Collateral to the Lender
as collateral security. Each Loan Party shall maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables and related contracts and
pertinent documentation with respect to all other Collateral in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for
collecting all Receivables (including, without limitation, records adequate to
permit the daily identification of each Receivable and all Collections of and
adjustments to each existing Receivable) and for providing the Receivable
Information. Each Loan Party shall keep its exact legal name as set forth on
Schedule II hereto and will not change its name without providing 30 days’ prior
notice to the Lender and taking and completing all actions reasonably requested
by the Lender or otherwise necessary to protect, maintain and perfect the
Lender’s Lien on the Collateral.

32



8.3 Performance and Compliance with Contracts and Credit and Collection Policy.
Each Loan Party shall, at its expense, timely and fully perform and comply with
all material provisions, covenants and other promises required to be observed by
it under all contracts related to the Receivables and other Collateral. Each
Loan Party shall timely and fully comply in all material respects with the
Credit and Collection Policy in regard to the Collateral, including each
Receivable and the related contract, and it shall maintain, at its expense, in
full operation each of the bank accounts and lockboxes required to be maintained
under this Agreement. Each Loan Party shall do nothing, nor suffer or permit any
other Person, to impede or interfere with the collection by the Lender, or any
other Person designated by the Lender or on its behalf, of the Collateral,
including the Receivables.

 

8.4 Audits; Appraisals. Each Loan Party shall, at any time and from time to time
during regular business hours as requested by the Lender, permit the Lender (who
may be accompanied by any members of the Lender Group) or its representatives,
upon reasonable notice or during the continuance of any Event of Default without
notice, and subject to compliance with applicable law and the Business Associate
Agreement, in the case of review of patient/customer information, to do any of
the following: (1) on a confidential basis, examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in such Loan Party’s possession or under its control
relating to the Collateral and the financial condition and operations of the
Loan Parties’, including, without limitation, the related contracts; (2) visit
such Loan Party’s offices and properties for the purpose of discussing financial
condition, performance and operations of the Loan Parties, and examining and
auditing such materials described in clause (1) above; and (3) discuss
accounting, operational, performance, financial and general business matters
relating to the Loan Parties, matters relating to the Collateral or Contracts
relating to the Collateral, or matters relating to such Loan Party’s performance
under the Loan Documents with any of such Loan Party’s officers or employees
having knowledge of such matters; provided however that so long as no Default or
Event of Default has occurred and is continuing, the Loan Parties shall not be
liable for the costs and fees for any such audits and visits in excess of
$60,000 (exclusive of out of pocket costs and expenses) in any fiscal year. Each
Loan Party shall, at its expense and upon the Lender’s request, provide the
Lender with appraisals or updates thereof of any or all of its equipment,
inventory, scripts, real property and other assets, prepared on a basis and in
form and substance satisfactory to the Lender, such appraisals and updates to
include, without limitation, information required by applicable law and
regulation and by the internal policies of the Lender

 

8.5 Reporting Requirements. The Loan Parties shall provide to the Lender (in
multiple copies, if requested by the Lender) the following:

 

  (1) (A) on or prior to the 15th day of each month, by Transmission (unless
otherwise agreed by the Lender), the Monthly Report for the prior month and (B)
on or prior to the 30th day of each month, for the prior month, a Borrowing Base
Report based on reconciliations and adjustments reflected in the Monthly Report
described in (A) above, certified by the Chief Financial Officer, Senior Vice
President of Finance or another authorized officer, satisfactory to Lender in
its Permitted Discretion, of the Borrowers;         (2) as soon as available and
in any event within 75 days after the end of each fiscal year of the Loan
Parties, the following:

 

    (A) a copy of the audited consolidated financial statements (together with
explanatory notes to financial statements thereon which include segment
operating results) and the auditor’s report letter for such year for the Loan
Parties, containing financial statements for such year audited by independent
certified public accountants of recognized standing acceptable to the Lender and
a copy of any management letter or written report submitted to the Loan Parties
by independent certified public

33



      accountants with respect to the business, condition (financial or
otherwise), operations, prospects, or Properties of the Loan Parties;          
  (B) a Compliance Certificate; and             (C) a report satisfactory in
form to the Lender, listing all material insurance coverage maintained as of the
date of such report by the Loan Parties and all material insurance planned to be
maintained by the Loan Parties in the subsequent fiscal year.

 

  (3) as soon as available and in any event (i) no later than 30 days after the
end of each month (other than the months of April, July, August, October and
January), (ii) no later than October 30 for the month ending August 31, and
(iii) no later than 45 days after the end of each fiscal quarter, the following:
     

    (A) consolidated and consolidating monthly balance sheets and income
statements and quarterly statements of changes in cash flow of the Loan Parties
and their Subsidiaries as of the end of such month or quarter, as applicable, as
the case may be, and for the period commencing at the beginning of the current
fiscal year and ending with the end of such month or quarter, as the case may
be, certified by the Chief Financial Officer, Senior Vice President of Finance
of Enzo or Director of External Reporting; and             (B) a Compliance
Certificate.

        (4) no later than 75 days after the commencement of each fiscal year of
the Loan Parties, a consolidated and consolidating operating plan (together with
a complete statement of the material assumptions on which such plan is based) of
the Loan Parties and their Subsidiaries approved by the applicable Boards of
Directors (or equivalent governing bodies) which shall include budgeted monthly
profits and loss statements and quarterly cash flow projections for the
prospective year together with capital expenditures and facilities plans in
reasonable detail acceptable to the Lender;         (5) the Loan Parties shall
promptly (and in no event later than two Business Days following its obtaining
actual knowledge thereof) notify the Lender of the following: (A) any breach by
any Loan Party or any Subsidiary of any Loan Party of any covenants or
representations and warranties hereunder or under any other Loan Document,
including, without limitation, upon discovery of a breach of the Eligibility
Criteria; and (B) the occurrence of any Default or any Event of Default, such
notice to be accompanied by a statement of the Chief Financial Officer, Senior
Vice President of Finance or another authorized officer, satisfactory to Lender
in its Permitted Discretion, of Borrower Representative setting forth details of
such Default or Event of Default, and the initial action that the Loan Parties
have taken or propose to take with respect thereto;         (6) (A) promptly and
in any event within 10 days after any Loan Party or any ERISA Affiliate knows or
has reason to know that (i) any ERISA Event has occurred or that a request for a
minimum funding waiver under Section 412 of the IRC has been filed with respect
to any Plan or Multiemployer Plan, a written statement of an Authorized Officer
of the Loan Parties describing such ERISA Event or waiver request and the
action, if any, the applicable Loan Party or ERISA Affiliate proposes to take
with respect thereto and a copy of any notice filed with the PBGC or the IRS
pertaining thereto, (ii) any Loan Party or any ERISA Affiliate knows or has
reason to know that a material non-exempt

34



    prohibited transaction (as defined in Section 406 of ERISA or Section 4975
of the IRC) has occurred together with a written statement of an Authorized
Officer of the applicable Loan Party describing such transaction and the action,
if any, the applicable Loan Party or ERISA Affiliate proposes to take with
respect thereto, (iii) any material increase in the benefits of any existing
Plan, or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Loan Party or any ERISA Affiliate was not contributing
previously, shall occur, or (iv) any Loan Party or any ERISA Affiliate shall
receive an unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of such letter and (B) simultaneously with the date that any Loan
Party or any ERISA Affiliate files a notice of intent to terminate any Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, copies of each such notice.         (7) promptly (and in no event later
than one Business Day after actual knowledge or notice thereof is obtained or
received), notice in reasonable detail, of the following: (A) any Lien asserted
or claim made against a Receivable or any Lien asserted or claim made against
any other Collateral other than a Permitted Lien; and (B) the occurrence of any
other event which could reasonably be expected to adversely affect the value of
any equipment, inventory, real property or other assets of any Loan Party, the
other Collateral or the interest of the Lender therein;         (8) promptly
(and in no event later than two Business Days after actual knowledge or notice
thereof is obtained or received), notice in reasonable detail, of any notice of
any investigations or audits (including cost reports or similar audits regarding
the valuation of receivables payments) of the any Loan Party or any of its
Subsidiaries being conducted by any federal, state or county Governmental Entity
or its agents or designees, and the results thereof;         (9) promptly, and
in any event within two Business Days after becoming aware of the occurrence
thereof, notice in reasonable detail of (A) any material reduction to any rate
for reimbursement under any agreement with any Obligor, (B) any material system
charge master change that would affect the Expected Net Value of Eligible
Receivables of any Obligor, or (C) any matter that could reasonably be expected
to have an adverse effect on (i) any Loan Party’s rights to reimbursement under
any agreement with, and the amount of any related payments from, any Obligor or
(ii) the Expected Net Value of Eligible Receivables of any Loan Party;        
(10) promptly, and in any event within five Business Days after becoming aware
of the occurrence thereof, notice of any change in the director of billings and
similar senior executive with respect to the collections personnel of Enzo
Clinical Labs;         (11) promptly, and in any event within three Business
Days after becoming aware of the occurrence thereof, notice of any matter that
could reasonably be expected to have or result in a Material Adverse Effect;    
    (12) as soon as available, (A) copies of each financial statement, report,
notice or proxy statement sent by any Loan Party to its stockholders generally
that is reasonably related to the Collateral or the financial condition of the
Loan Parties, and (B) copies of each press release or other statement made
available by any Borrower to the public concerning developments in the business
of the any Loan Party;

35



  (13) on each Funding Date, and more frequently if requested by the Lender,
estimates of amounts of Receivables which are subject to offset by any
Governmental Entity;         (14) such other information respecting the
Receivables, the equipment, inventory, real property or other assets of each
Loan Party, the other Collateral or the condition or operations, financial or
otherwise, of any Loan Party and its Subsidiaries as the Lender may from time to
time reasonably request.

 

8.6 Notice of Proceedings; Overpayments. The Borrowers shall promptly notify the
Lender (and modify the next Borrowing Base Report to be delivered hereunder to
reflect same) in the event of any action, suit, proceeding, dispute, set-off,
deduction, defense or counterclaim that is asserted by an Obligor with respect
to any of the Receivables. The Borrowers shall make all payments to the Obligors
necessary to prevent the Obligors from offsetting any earlier overpayment by the
Obligors against any amounts the Obligors owe on any Receivables.

 

8.7 Taxes. (a) Each Loan Party shall, and shall cause each of its Subsidiaries
to do the following: (1) file when due all federal, national and state income
and other tax returns and other reports which it is required to file; and (2)
subject to the other terms of this Section 8.7, pay, or provide for the payment,
when due, of all taxes (including, without limitation, sales taxes), fees,
assessments and other governmental charges against it or upon its Property,
income or franchises, including taxes relating to the transactions contemplated
under this Agreement, make all required withholding and other tax deposits, and
establish adequate reserves for the payment of all such items, and provide to
the Lender, upon request, satisfactory evidence of its timely compliance with
the foregoing.

 

(b) So long as the Loan Parties have notified the Lender in writing, the
applicable Loan Party or any of its Subsidiaries will not be required under this
Section 8.7 to pay an amount referred to in clause (2) of Section 8.7(a) if (1)
the applicable Loan Party is contesting that amount in good faith by appropriate
proceedings diligently pursued; (2) the applicable Loan Party has established
proper reserves as provided in GAAP with respect to that amount; and (3) no Lien
(other than a Permitted Lien) results from non-payment of that amount.

 

(c) Except pursuant to any tax sharing agreement disclosed in Schedule II hereto
or any other tax sharing arrangements among the Loan Parties acceptable to
Lender in its Permitted Discretion, no Loan Party shall have any obligation
under any tax sharing agreement.

 

8.8 Preservation of Existence. Each Loan Party shall preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to maintain such
qualification would have or result in a Material Adverse Effect.

 

8.9 Loan Documents. Each Loan Party shall, at its sole expense, timely and fully
perform and comply with all provisions, covenants and other promises required to
be observed by it under the Loan Documents, maintain the Loan Documents in full
force and effect, enforce each Loan Document in accordance with its terms, take
all such action to such end as may be from time to time reasonably requested by
the Lender and make upon any party to the Loan Documents such demands and
requests for information and reports or for action as such Loan Party is
entitled to make thereunder and as may be from time to time reasonably requested
by the Lender. Each Loan Party shall not permit any waiver, modification, or
amendment of any Loan Document, except as may be requested by the Lender.

 

8.10 Farmingdale Property (i) During the continuance of an Event of Default, or
(ii) upon the execution or issuance of any settlement agreement, consent order
or decree, stipulation or similar

36



agreement or order, or any judgment, imposing any liability in excess of
$1,000,000 on any Loan Party in connection with any investigations by the Office
of Inspector General or any related Governmental Entity (unless with respect to
this clause (ii), Loan Parties have cash on hand in operating deposit accounts
that are being monitored by the Lender on-line and in real-time and subject to a
Control Agreement in an amount in excess of the amount of the liability incurred
or imposed in connection with such investigation and Loan Parties satisfy such
liability with such cash without causing a Default or Event of Default under
Section 8.1 hereof), at Lender’s request in its sole discretion, Loan Parties
shall deliver to Lender a mortgage on the Farmingdale Property, in form and
substance satisfactory to Lender in its Permitted Discretion, together with any
insurance policies and endorsements, legal opinions, fixture filings,
environmental reports and other related instruments or agreements as Lender may
request in its Permitted Discretion.

 

8.11 Invoices. Each Loan Party shall take all reasonable steps to ensure that
all invoices rendered or dispatched on or after the Closing Date contain only
the remittance instructions required under Article 4 of this Agreement.

 

8.12 ERISA Compliance. Each Loan Party shall, and shall cause its ERISA
Affiliates to, make all required contributions to each Plan and shall not, nor
shall it permit any ERISA Affiliate to, cause or permit to occur: (1) an event
that could result in the imposition of a lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA, (2) an ERISA Event that would have a Material
Adverse Effect in the aggregate, (3) the adoption of a new Employee Plan or the
amendment of an existing Employee Plan, or an agreement to contribute to any
Multiemployer Plan if the increase in its obligations as a result thereof could
reasonably be expected to have a Material Adverse Effect in the aggregate.

 

8.13 Equipment. Each Loan Party shall, in accordance with sound business
practices, maintain all equipment and other Properties used by it in its
business (other than obsolete or worn-out equipment) in good repair, working
order and condition (normal wear and tear and immaterial impairments of value
and damage by the elements excepted) and make all necessary repairs, renewals,
replacements and improvements thereof so that the value and operating efficiency
thereof shall at all times be maintained and preserved.

 

8.14 Insurance. Each Loan Party shall keep insured by financially sound and
reputable insurers all Property of a character usually insured by corporations
engaged in the same or similar business similarly situated, including without
limitation, all Collateral, against loss or damage of the kinds and in the
amounts customarily insured against by such corporations and carry such other
insurance as is usually carried by such corporations conducting a similar
business in similar locales. Each policy referred to in this Section 8.14 shall
provide that it will not be canceled, amended, or reduced except after not less
than 30 days’ prior notice to the Lender and shall also provide that the Lender
(or its designees and assigns) shall be named as loss (or co-loss) payee and
additional insured, as applicable and as its interests may appear, and such
interests shall not be invalidated by any act or negligence of any Loan Party.
The Loan Parties shall advise the Lender promptly of any notice of any policy
cancellation, reduction, or amendment. Each insurance policy for property,
casualty, liability and business interruption coverage for each Loan Party shall
name the Lender as lender loss payee (as its interests may appear) or an
additional insured, as appropriate.

 

8.15 Post Closing. Loan Parties shall deliver (i) within thirty (30) days of the
Closing Date, a landlord waiver, in form and substance satisfactory to Lender in
its Permitted Discretion, from the landlord of the property located at 5777
Hines Drive, Ann Arbor, Michigan 48108 pursuant to which, inter alia, such
landlord waives or subordinates any contractual or statutory liens it has on any
Collateral to the lien of Lender and agrees to provide Lender reasonable access
to such premises and the Collateral, (ii) within ninety (90) days of the Closing
Date, Borrowers shall close account number 4977160196 at

37



Citibank, (iii) within ten (10) days of the Closing Date, deliver stock
certificates evidencing all investment property and general intangibles, if
applicable, pledged as Collateral hereunder and under the Pledge Agreements
together with stock powers endorsed in blank, and (iv) within thirty (30) days
of the Closing Date, deliver to Lender, Control Agreements, in form and
substance satisfactory to Lender in its Permitted Discretion, for all deposit
and other accounts maintained at Bank of America.

 

ARTICLE 9

NEGATIVE COVENANTS

 

UNTIL THE FULL PAYMENT OF ALL LENDER DEBT, THE TERMINATION OF THE REVOLVING
COMMITMENT HEREUNDER, EACH LOAN PARTY AGREES TO PERFORM AND CAUSE EACH OF THE
OTHER LOAN PARTIES, AND THEIR SUBSIDIARIES, IF APPLICABLE, TO PERFORM ALL
COVENANTS IN THIS ARTICLE 9.

 

9.1 Corporate Documentation. No Loan Party shall modify, amend, or alter its
organizational documents in any manner that is adverse to the interests of the
Lender or in any other material manner.

 

9.2 Debt. No Loan Party, or any Subsidiary of any Loan Party, shall incur or
assume any Debt following the Closing Date other than Permitted Debt.

 

9.3 Subordination. No Loan Party, or any Subsidiary of any Loan Party, shall,
directly or indirectly (1) at any time pay any amount of principal or prepay,
defease, purchase or redeem any Debt, during the continuance of an Event of
Default, or (2) pay any amount of principal or cash interest on any Subordinated
Debt, but nothing in this Section 9.3 prohibits payment of non-cash interest
“in-kind” thereunder.

 

9.4 Liens. No Loan Party, or any Subsidiary of any Loan Party, shall create or
suffer to exist any Liens upon or with respect to any of its Properties
(including, without limitation, any Collateral and any general intangibles
consisting of patents, trademarks, patent and trademark applications,
copyrights, trade names and other intellectual property) or assign any right to
receive income in respect thereof, except Permitted Liens.

 

9.5 Lease Obligations. No Loan Party, or any Subsidiary of any Loan Party, shall
enter into, or suffer to exist, any lease of real or personal Property as lessee
or sublessee (other than a Capital Lease and such Loan Party’s operating leases
in existence on the Closing Date and listed on Schedule II hereto), if, after
giving effect thereto, the aggregate amount of Rentals (as hereinafter defined)
for the Loan Parties and their Subsidiaries on an aggregate basis in any fiscal
year in respect of such lease and all other such leases would exceed $6,500,000.
The term “Rentals” means all payments due from the lessee or sublessee under a
lease, including, without limitation, basic rent, percentage rent, property
taxes, utility or maintenance costs, and insurance premiums.

 

9.6 Asset Sales; Sale/Leaseback Transaction; Etc. No Loan Party, or any
Subsidiary of any Loan Party, shall sell, assign (by operation of law or
otherwise), transfer, lease, sublease, liquidate or otherwise dispose of
(including, without limitation, pursuant to any sale/leaseback transaction) any
of its Properties (including, without limitation, the Farmingdale Property or
any Collateral), or assign any right to receive income in respect thereof, other
than:

 

(1)sales of inventory in the ordinary course of its business; and

 

(2)replacement and disposition of equipment in the ordinary course of business.

38



9.7 Change in Business. No Loan Party, or any Subsidiary of any Loan Party,
shall engage in any business other than the business engaged in by it on the
Closing Date.

 

9.8 Change in Credit and Collection Policy. No Loan Party shall make any
material change in the Credit and Collection Policy without the prior written
consent of the Lender.

 

9.9 Change in Payment Instructions. No Loan Party shall terminate, or suffer or
permit the termination of, any of the Lockboxes or the Lockbox Accounts, or make
any change or replacement (1) in the instructions contained in any Notice or
otherwise, (2) regarding payments with respect to Receivables to be made to the
Lockboxes, the Lockbox Accounts or the other deposit accounts set forth on
Schedule III and subject to Control Agreements, (3) in the Standing Revocable
Instruction referred to in the Depositary Agreements or otherwise, or (4)
regarding payments to be made to the Lender, except upon the prior and express
written direction of the Lender.

 

9.10 Deviation from Terms of Receivable. Except in accordance with the Credit
and Collection Policy, no Loan Party shall, without the prior written consent of
the Lender:

 

(1)compromise, adjust, extend, satisfy, subordinate, rescind, set off, waive,
amend, or otherwise modify, or permit or agree to any deviation from, the terms
and conditions of any Receivable or materially or adversely modify or waive any
term or condition of any contract related thereto;     (2)(A) amend, modify,
supplement or delete in any way or to any extent any provision for uncollectible
accounts and free care applicable to any Receivable, or (B) amend, modify or
supplement in any way or to any extent any financial category or change in any
way or to any extent the manner in which any financial category is treated or
reflected in its records;     (3)alter or modify its claims processing system or
its third-party billing system, as applicable (except for technical changes of
an immaterial nature); or     (4)change, modify, or rescind any direction
contained in any invoice or previously delivered Notice.

 

9.11 Mergers and Acquisitions; Dissolutions. No Loan Party or any Subsidiary
shall consummate or enter into any transaction or agreement which results or is
intended to result in a merger, acquisition, dissolution or wind-up, except any
Borrower may merge with and into another Borrower.

 

9.12 No “Instruments”. No Borrower shall take any action which would allow,
result in, or cause any Eligible Receivable to be evidenced by an “instrument”
within the meaning of the UCC of the applicable jurisdiction.

 

9.13 Margin Loan Restrictions. No portion of the proceeds of any borrowing
hereunder shall be used in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation U, T, or X of the Board of
Governors of the Federal Reserve System or any other regulation of such.

 

9.14 Loans or Investments. Except with respect to loans and investments set
forth on Schedule II and transactions permitted by Section 9.15 below, no Loan
Party shall make, and no Loan Party shall enter into an agreement to make, any
loans to or investments in any Person (other than a Borrower), other than loans
and advances for reasonable travel, relocation and business expenses in the

39



ordinary course of business, so long as (1) all such loans and advances comply
with all applicable laws and regulations (including, without limitation, the
Sarbanes Oxley Act of 2002 and any successor laws or regulations, as amended
from time to time) and (2) the aggregate outstanding amount of all such loans
and advances does not exceed $250,000 at any time outstanding during the term of
this Agreement.

 

9.15 Transactions with Affiliates. No Loan Party shall sell, transfer,
distribute, or pay any money or property, including, but not limited to, any
fees or expenses of any nature (including, but not limited to, any fees or
expenses for management services), to any Affiliate, or lend or advance money or
property to any Affiliate, or invest in (by capital contribution or otherwise)
or purchase or repurchase any equity interest or indebtedness, or any Property,
of any Affiliate, or become liable under any Guaranty for the obligations of any
Affiliate. Notwithstanding the foregoing, the Borrowers may engage in
transactions (including trade payable) with Affiliates in the ordinary course of
business, in amounts and upon terms fully disclosed to the Lender, and
materially no less favorable to the Borrowers than would be obtained in a
comparable arm’s-length transaction with a third party who is not an Affiliate.

 

9.16 Distributions. (a) Subject to the other terms of this Section 9.16, no Loan
Party shall make, or enter into any agreement to make, or enter into any
transaction or agreement which results or is intended to result in, any
dividends or other Distributions being paid to any Person, except as set forth
in clauses (b) and (c) below.

 

(b) Loan Parties may make one Distribution per fiscal quarter so long as:

 

(i) (A) the Loan Parties and their Subsidiaries on a consolidated basis have
positive net income (calculated before extraordinary items), for the most
recently ended fiscal quarter, based on the most recent quarterly income
statement filed in Enzo’s 10Q; (B) Lender has received a compliance certificate
from the Borrower Representative, in form and substance satisfactory to the
Lender in its Permitted Discretion, demonstrating and certifying that
immediately prior to and after giving pro forma effect to such Distribution (I)
no Default or Event of Default exists, is continuing or would occur, and (II)
the making of such Distribution would not create a violation of the Maximum Cash
Burn Covenant; (C) the aggregate amount of cash on hand in operating deposit
accounts of the Loan Parties that are being monitored by the Lender on-line and
in real-time and subject to a Control Agreement, plus the positive difference,
if any, between the Adjusted Borrowing Limit and the sum of the then Outstanding
Balance of the Revolving Loan, is greater than $4,000,000; (D) such Distribution
is not being made within 12 months of the date of any exercise of the cure right
set forth in Section 10.3 hereof, and (E) to the best of the Loan Parties’
knowledge, and based upon the Loan Parties’ projected financial information or
forward looking statements, the Loan Parties do not anticipate a breach of the
Minimum Liquidity Covenant or the Maximum Cash Burn covenant in the next 12
months; or

 

(ii) (A) Borrowers have received the cash proceeds of the Life Technologies
Commercial Tort Claim or any other claim in an amount not less than an amount
equal to the Revolving Commitment then in effect; (B) Lender has received a
compliance certificate from the Borrower Representative, in form and substance
satisfactory to the Lender in its Permitted Discretion, demonstrating and
certifying that immediately prior to and after giving pro forma effect to such
Distribution (I) no Default or Event of Default exists, is continuing or would
occur, and (II) the making of such Distribution would not create a violation of
the Maximum Cash Burn Covenant; (C) the aggregate amount of cash on hand in
operating deposit accounts of the Loan Parties that are being monitored by the
Lender on-line and in real-time and subject to a Control Agreement, plus the

40



positive difference, if any, between the Adjusted Borrowing Limit and the sum of
the then Outstanding Balance of the Revolving Loan, is greater than $4,000,000;
(D) such Distribution is not being made within 12 months of the date of any
exercise of the cure right set forth in Section 10.3 hereof, and (E) to the best
of the Loan Parties’ knowledge, and based upon the Loan Parties’ projected
financial information or forward looking statements, the Loan Parties do not
anticipate a breach of the Minimum Liquidity Covenant or the Maximum Cash Burn
covenant in the next 12 months.

 

(c) For any taxable year Axxora may pay cash dividends to Enzo in an aggregate
amount equal to the actual federal and state income tax liability of Enzo for
such taxable year (or portion thereof) attributable to Axxora’s income.

 

9.17 Reserved

 

9.18 Subsidiaries. No Loan Party shall maintain, suffer to exist, create or
acquire any Subsidiaries other than those listed on Schedule II.

 

9.19 Foreign Deposit Accounts. No Borrower shall maintain or cause to be
maintained any cash or cash equivalents in any Foreign Deposit Account unless
such cash or cash equivalents were generated from operations in, or services
provided in, the foreign jurisdiction(s) where such accounts are maintained, and
Borrowers shall not transfer any cash or cash equivalents from any non-Foreign
Deposit Account to any Foreign Deposit Account.

 

ARTICLE 10

FINANCIAL COVENANTS

 

UNTIL THE FULL PAYMENT OF ALL LENDER DEBT, THE TERMINATION OF THE REVOLVING
COMMITMENT HEREUNDER, THE EACH BORROWER AGREES TO PERFORM AND CAUSE EACH OF THE
OTHER LOAN PARTIES TO PERFORM ALL COVENANTS IN THIS ARTICLE 10.

 

10.1 Minimum Liquidity. The sum of (1) the aggregate amount of cash on hand in
operating deposit accounts of the Loan Parties that are being monitored by the
Lender on-line and in real-time and subject to a Control Agreement, plus (2) the
positive difference, if any, between (A) the Adjusted Borrowing Limit and (B)
the sum of the then Outstanding Balance of the Revolving Loan, shall at no time
be less than $3,000,000;

 

provided however that commencing the month after any Specified Contribution is
made pursuant to Section 10.3 and continuing until satisfaction of the
conditions set forth in the last sentence of Section 10.3, the sum of (1) the
aggregate amount of cash on hand in operating deposit accounts of the Loan
Parties that are being monitored by the Lender on-line and in real-time and
subject to a Control Agreement, plus (2) the positive difference, if any,
between (A) the Adjusted Borrowing Limit and (B) the sum of the then Outstanding
Balance of the Revolving Loan, shall at no time be less than the greater of
$4,000,000; provided, further, that Lender may, in its Permitted Discretion,
institute a reserve against the Borrowing Base in an amount, determined by
Lender in its Permitted Discretion, that will ensure the Loan Parties will
satisfy such Minimum Liquidity requirement.

41



10.2 Maximum Cash Burn. The Maximum Cash Burn of Loan Parties and their
Subsidiaries on a consolidated basis as of the end of each month, calculated on
a trailing 3 month basis, shall not be greater than the amount set forth below
for the corresponding month:

 

Month Ending:   Maximum Cash Burn: May 31, 2013   ($4,500,000) June 30, 2013  
($3,650,000) July 31, 2013   ($1,500,000) August 30, 2013   ($1,200,000)
September 30, 2013   ($1,000,000) October 31, 2013   ($850,000) November 30,
2013   ($850,000) December 31, 2013   ($850,000) January 31, 2014   ($850,000)
February 28, 2014   ($850,000) March 31, 2014   ($500,000) April 30, 2014  
($300,000) May 31, 2014   ($300,000) June 30, 2014 and each month ending
thereafter   $0

 

10.3 Equity Cure. Notwithstanding the forgoing, if an Event of Default occurs as
a result of Loan Parties’ failure to comply with Section 10.2 (a “Curable
Default”), proceeds (including Prior Equity Raise Proceeds) of equity
contributions (in the form of common equity or other equity having terms
acceptable to Lender in its reasonable discretion) or proceeds of the Life
Technologies Commercial Tort Claim received by Enzo in an amount (the “Specified
Contribution”) sufficient to, when added to EBITDA as more fully set forth
below, cause Loan Parties to be in compliance with Section 10.2, which Specified
Contribution is in turn paid directly to Lender after the last day of the month
for which such Event of Default occurred but prior to the day that is thirty
(30) days after the day on which financial statements are required to be
delivered to Lender for such month pursuant to Section 9.5 (the “Required
Contribution Date”), will, at the written request of Borrower Representative, be
included in the calculations of EBITDA solely for the purposes of determining
compliance with such financial covenant at the end of such month and any
subsequent testing period that includes such month; provided further that (a)
the minimum amount of any Specified Contribution and the use of proceeds
therefrom will be no less than the greater of $500,000 and the amount required
to cause Loan Parties to be in compliance with

42



Section 10.2 (provided that only the portion required to cause Loan Parties to
be in compliance with such section shall be added back to EBITDA); (b) all
Specified Contributions and the use of proceeds therefrom will be disregarded
for all other purposes under this Agreement; (c) there shall be no more than two
Specified Contributions made in any twelve month period; (d) the proceeds of all
Specified Contributions will be paid to Lender and applied to prepay the
Outstanding Balance; and (e) from the date the Curable Default occurred until
the date Borrowers pay the Specified Contribution to Lender pursuant to clause
(d) above, Lender may institute a reserve under the Adjusted Borrowing Limit in
an amount up to the Minimum Liquidity covenant amount then in effect as set
forth in Section 10.1 hereof; provided however that Lender agrees that it shall
not institute a reserve against the Borrowing Base pursuant to this clause (d)
in an amount that would cause the Outstanding Balance to exceed the Adjusted
Borrowing Limit at the time such reserve is implemented (provided further that
Lender shall not be required to release any reserve to the extent the reserve
would cause the Outstanding Balance to exceed the Adjusted Borrowing Limit at
any time after implementation of such reserve). Borrower Representative shall
deliver to Lender irrevocable written notice of its intent to cure any such
Curable Default no later than the date the financial statements for such month
are required to be delivered pursuant to Section 9.5, which cure notice shall
set forth the calculation of the applicable amount of the Specified Contribution
necessary to cure such Curable Default. Upon timely receipt by Lender in cash of
the applicable Specified Contribution and application of the Specified
Contribution to the Obligations, the applicable Curable Defaults shall be deemed
waived. Upon such cure, the Minimum Liquidity covenant will be subject to a
heightened compliance level as detailed in section 10.1 until such Maximum Cash
Burn covenant set forth in Section 10.2 is met for (3) three consecutive months
after the cure is made (but excluding the Specified Contribution from the
calculation of EBITDA) in order for the Minimum Liquidity to revert back down to
the original Minimum Liquidity covenant level.

 

ARTICLE 11

EVENTS OF DEFAULT

 

11.1 Events of Default. Each of the following will constitute an “Event of
Default”:

 

(1)Any Borrower fails to pay any principal or interest hereunder or under any of
the other Loan Documents, when and as the same shall become due and payable,
whether at maturity, by acceleration or otherwise.

 

(2)Any Borrower shall default in the due and punctual payment of any other
payment, fee or expense owing to the Lender pursuant to any of the Loan
Documents, when and such amount of payment, fee or expense shall become due and
payable, and such default shall continue unremedied for three Business Days.

 

(3)Any material provision of this Agreement or any other Loan Document shall at
any time fail for any reason to be in full force and effect, or this Agreement
or any other Loan Document shall terminate, be terminated or become void or
unenforceable by the Lender party thereto for any reason whatsoever without the
prior written consent of the Lender.

 

(4)This Agreement shall for any reason fail or cease to create or fail or cease
to be a valid and perfected security interest in favor of the Lender in the
Receivables, the Collections with respect thereto and the other Collateral, free
and clear of all Liens other than Permitted Liens.

 

(5)Any Loan Party shall default in the performance or observance of any
covenant, agreement or provision contained in (A) Section 8.5, 8.6, 8.7, 8.8,
8.9, or 8.10 or Article 4, 5, 9, or 10; or (B) any other Section or Article of
this Agreement or any other

43



 Loan Document or in any other instrument or document evidencing or creating any
obligation, guaranty or Lien in favor of the Lender in connection with or
pursuant to this Agreement or any Lender Debt, and, in the case of any default
referred to in this clause (5), that default continues for a period of 15 days
after the earlier of (i) the date on which notice of such default is sent to the
Borrower Representative by the Lender, and (ii) the date on which any Loan Party
discovers such default.

 

(6)A Revocation Order (as defined in the Depositary Agreement) shall have been
sent or any change or replacement shall have been made in the Standing Revocable
Instruction (as defined in each of the Depositary Agreements) or any bank
(including the Lockbox Bank) at which any deposit account, blocked account, or
lockbox account (including the Lockbox Accounts) is maintained shall fail to
comply with any of the terms of any deposit account, blocked account, lockbox
account or similar agreement (including any Depositary Agreement) to which such
bank is a party.

 

(7)Any representation or warranty made or deemed made by any Loan Party (other
than with respect to the eligibility of Receivables as Eligible Receivables
hereunder) under or in connection with this Agreement or any other Loan Document
or any information or report delivered by any Loan Party pursuant to this
Agreement or any other Loan Document shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered.

 

(8)Any Loan Party shall fail to pay any principal of or premium or interest on
any of its Debt which is outstanding in an aggregate principal amount of at
least $500,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof.

 

(9)Any Loan Party shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Loan Party seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief, or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its Property) shall occur; or any Loan Party
shall take any action to institute, initiate or authorize any of the actions set
forth above in this clause (9).

44



(10)As of any date of determination, any Loan Party is found to have been
overpaid by Governmental Entities in an amount greater than $300,000 during any
period covered by an audit or governmental investigation conducted by CMS or any
other federal or state entity and such overpayment is not repaid within 30 days
of its due date or reserved for in a manner reasonably acceptable to the Lender.

 

(11)There shall have occurred any event, or any condition shall exist, which has
had or resulted in, or could reasonably be expected to have or result in, a
Material Adverse Effect.

 

(12)Any Loan Party shall have entered into any transaction or agreement which
could reasonably be expected to result in a Change of Control; or a Change of
Control shall have occurred.

 

(13)Judgments or orders for payment of money (other than judgments or orders in
respect of which adequate insurance is maintained for the full payment thereof)
in excess of $500,000 in the aggregate against the Loan Parties, or any of them,
remain unpaid, unstayed on appeal, undischarged, unbonded, or undismissed for a
period of 30 days or more.

 

(14)Any of the following occurs: (A) any Borrower is enjoined, restrained or in
any way prevented by the order of any court or any Governmental Entity from
conducting all or any material part of its business; (B) any Borrower suffers
the loss, revocation or termination of any material license, permit, lease or
agreement necessary to its business; (C) there is a cessation of any material
part of the business of any Borrower; or (D) any Governmental Entity (including,
without limitation, the Internal Revenue Service or the PBGC) files a notice of
a Lien against any assets of any Loan Party.

 

(15)Any Loan Party shall fail to discharge within a period of 30 days after the
commencement thereof any attachment, sequestration, forfeiture, or similar
proceeding or proceedings against any of its Properties.

 

(16)Any Loan Party shall fail to pay or discharge at or before maturity or
before becoming delinquent all lawful claims in excess of $250,000 for labor,
material, and supplies, which, if unpaid, might become a Lien upon any material
portion of the Property.

 

(17)An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to have or result
in a Material Adverse Effect.

 

(18)Any Loan Party is unable to maintain the Transmission interface described in
Exhibit V to the commercially reasonable satisfaction of the Lender, or the
electronic information servicing capabilities of any Loan Party is not
functioning, in either case, for a period of more than three consecutive
Business Days; provided however, that in such event Loan Parties shall have the
right, upon written notice to Lender, to provide data equivalent to that
intended to be covered by the Transmission interface by a reasonable alternative
delivery system acceptable to the Lender, including an explanation of the
reasons for using alternate delivery.

45



(19)Except as permitted in clause (18) above, the Borrowers have sent multiple
Transmissions to the Lender in a manner that is not in compliance with the
specifications set forth in Exhibit V hereof.

 

11.2 Events of Default; Remedies. (a) If any Event of Default shall occur and be
continuing, the Lender may, by notice to the Borrower Representative, take any
of the following actions: (1) declare the Maturity Date to have occurred and all
Lender Debt related thereto shall become immediately due and payable in full;
(2) terminate all commitments and obligations of the Lender hereunder; and (3)
without limiting any rights hereunder and subject to applicable law, replace the
Borrowers in their performance of any or all of its Receivables servicing
responsibilities. If an Event of Default under clause (9) of Section 11.1
occurs, the Maturity Date will be deemed to have occurred automatically and
without notice and all Lender Debt shall automatically become immediately due
and payable and all commitments and obligations of the Lender shall be
terminated without any notice or demand of any kind. Upon any such declaration
or designation, the Lender shall have, in addition to the rights and remedies
which it may have under this Agreement, all other rights and remedies provided
after default under the UCC and under other applicable law, which rights and
remedies shall be cumulative. The Lender agrees that it will not have any right
individually to enforce or seek to enforce this Agreement or any other Loan
Document or to realize upon any Collateral for the Lender Debt, it being
understood and agreed that such rights and remedies may be exercised only by the
Lender in its discretion granted hereunder.

 

(b) Each Loan Party hereby irrevocably authorizes and instructs the Lender to
set-off the full amount of any Lender Debt due and payable against any
Collections, any other proceeds of Collateral, or the principal amount of any
Revolving Advance requested on or after such due date. No further notification,
act or consent of any nature whatsoever is required prior to the exercise by the
Lender of such right of set off.

 

11.3 Attorney-in-Fact. Each Loan Party hereby irrevocably designates and
appoints the Lender, to the extent permitted by applicable law and regulation,
as that Loan Party’s attorney-in-fact, which irrevocable power of attorney is
coupled with an interest, with authority, during the continuance of an Event of
Default (and to the extent not prohibited under applicable law and regulations)
to do any of the following: (1) endorse or sign such Loan Party’s name to
remittances, invoices, assignments, checks (other than, absent a court order,
payments from Governmental Entities), drafts or other instruments or documents
in respect of the Receivables ; (2) notify Insurers to make payments on the
Receivables directly to the Lender; and (3) bring suit in such Loan Party’s name
and settle or compromise such Receivables as the Lender may, in its discretion,
deem appropriate.

 

ARTICLE 12

MISCELLANEOUS

 

12.1 Amendments. (a) Subject to the other terms of this Section 12.1, no
amendment or waiver of any provision of this Agreement or consent to any
departure therefrom by a party hereto will be effective unless in a writing
signed by the Lender and the Borrowers, and then such amendment, waiver, or
consent will be effective only in the specific instance and for the specific
purpose for which given.

 

(b) No failure on the part of the Lender or the Loan Parties to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

 

(c) The parties hereto agree to make any reasonable change, modification or
amendment to this Agreement as may be requested by Fitch, Inc., Moody’s
Investors Service Inc., or any

46



other rating agency then rating the receivables financing program of the Lender,
so long as any such change, modification or amendment does not materially
adversely affect the parties hereto.

 

12.2 Notices. All notices and other communications hereunder shall, unless
otherwise stated herein, be in writing (which may include email, facsimile and
telephone calls followed by hard copy or facsimile communication and notices and
other communications submitted through the HFG Web Portal) and shall be
delivered to each applicable party, at the address set forth under its name on
Schedule I hereto or at such other address as shall be designated by such party
in a notice to the other parties hereto. All notices by the Borrowers to the
Lender shall be delivered by an Authorized Officer. Notices and communications
submitted through the HFG Web Portal or sent by email and facsimile shall be
effective when sent (and shall be immediately followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received. Without in any way limiting the Borrowers’ obligation
to confirm in writing any telephonic notice of a borrowing or any notice of a
borrowing submitted through the HFG Web Portal, the Lender may act without
liability upon the basis of telephonic notice or any notice or other
communication submitted through the HFG Web Portal believed by the Lender in
good faith to be from an Authorized Officer of the Borrowers prior to receipt of
separate written confirmation.

 

12.3 Assignment; Participations. (a) This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns; provided, that no Loan Party may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Lender.

 

(b) The Lender may assign, sell, or otherwise transfer to one or more assignees
(including, without limitation, one or more investors) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
commitments and the advances or loans at the time owing to it); provided however
that so long as no Default or Event of Default has occurred and is continuing,
any assignment to a Person other than a Permitted Assignee shall be subject to
the consent of Borrowing Representative, such consent not to be unreasonably
withheld, conditioned or delayed. In the event of any assignment by the Lender
to an Affiliate of the Lender (an “Affiliate Assignee”), the Lender shall be
deemed to act as administrative agent and collateral agent for the applicable
Affiliate assignee, and the Lender will retain the sole rights to enforce this
Agreement, to approve any amendment, modification, or waiver of any provision of
this Agreement, and to receive or collect all payments with respect to the
Lender Debt (including payments of interest on the Revolving Loan and payments
of fees). By acceptance of any such assignment, each Affiliate Assignee
irrevocably appoints the Lender as its administrative and collateral agent for
the purposes of administrating the Loans and perfecting the Liens securing the
Lender Debt, and authorizes the Lender to take such actions and to exercise such
powers on behalf of such Affiliate Assignee as are reasonably necessary or
advisable and incidental thereto, including the sole and exclusive authority to:
act as disbursing and collecting agent; execute Loan Documents; and act as
collateral agent and deal with Collateral and exercise any rights or remedies
with respect to any Collateral, including the determination of whether any
Receivables constitute Eligible Receivables, or whether to impose or release any
reserve. Each Affiliate Assignee agrees that any action taken by the Lender in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Lender of its powers set forth herein or therein, together with
such other powers that are reasonably incidental thereto, shall be authorized by
and binding upon all of the Affiliate Assignees. The Lender’s exercise of its
discretion in connection with the foregoing matters, if exercised in good faith,
shall exonerate the Lender from liability to any Affiliate Assignee or other
Person for any error in judgment. The Lender may perform any and all of its
duties and exercise its rights and powers by or through any one or more agents
appointed by the Lender. The Lender shall not be liable to any Affiliate
Assignee for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by the Lender’s gross negligence or
willful misconduct and the Lender does not assume

47



any responsibility for any failure or delay in performance or any breach by any
Loan Party of any obligations under the Loan Documents. In the event that a
petition seeking relief under Title 11 of the United States Code or any other
Federal, state or foreign bankruptcy, insolvency, liquidation or similar law is
filed by or against Borrowers, or any of them, any Guarantor, or any other
Person obligated under any Loan Document, the Lender is authorized, to the
fullest extent permitted by applicable law, to file proofs of claim on behalf of
itself and the Affiliate Assignees in such proceeding for the total amount of
obligations owed by the Borrowers, or any of them, any Guarantor, or any other
Person under any Loan Document.

 

BY ACCEPTANCE OF ANY SUCH ASSIGNMENT, EACH AFFILIATE ASSIGNEE AGREES TO
INDEMNIFY AND HOLD HARMLESS THE LENDER AND ITS AFFILIATES, DIRECTORS, OFFICERS,
AGENTS, REPRESENTATIVES, COUNSEL AND EMPLOYEES AND EACH OTHER PERSON, IF ANY,
CONTROLLING THEM OR ANY OF THEIR RESPECTIVE AFFILIATES WITHIN THE MEANING OF
EITHER SECTION 15 OF THE SECURITIES ACT OF 1933, AS AMENDED, OR SECTION 20(A) OF
THE EXCHANGE ACT (COLLECTIVELY, “LENDER INDEMNITEES”), TO THE EXTENT NOT
REIMBURSED BY LOAN PARTIES (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS
OF THE LOAN PARTIES UNDER ANY DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY LENDER INDEMNITEE,
PROVIDED THE CLAIM RELATES TO OR ARISES FROM A LENDER INDEMNITEE ACTING AS AN
AGENT AS DESCRIBED IN THIS SECTION. In the Lender’s discretion, it may reserve
for any such claims made against a Lender Indemnitee, and may satisfy any
judgment, order, or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Affiliate Assignees.
If the Lender is sued by any receiver, bankruptcy trustee, debtor-in-possession
or other Person for any alleged preference or fraudulent transfer, then any
monies paid by the Lender in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to the Lender by
each Affiliate Assignee to the extent of its Pro Rata Share.

 

(c) The Lender may, without the consent of the Borrowers, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Agreement (including, if applicable,
all or a portion of its commitments and the loans and advances owing to it);
provided that (A) the Lender’s obligations under this Agreement shall remain
unchanged, (B) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers shall
continue to deal solely and directly with the Lender in connection with all of
the Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification, or waiver of any provision of this
Agreement, except that any such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
modification, or waiver described in Section 12.1 that affects such Participant.
Each Borrower agrees, to the fullest extent permitted under applicable law, that
each Participant shall be entitled to the benefits of Section 2.5 to the same
extent as if it were the Lender. A Participant shall not be entitled to receive
any greater payment under Section 2.5 than the Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent.

 

(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights (and the Collateral) under this Agreement to secure
obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.3 shall not apply to
any such pledge or assignment of a security interest; provided that no such

48



pledge or assignment of a security interest shall release the Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for the
Lender as a party hereto.

 

12.4 Further Assurances; Financing Statements. Each Borrower shall, and shall
cause its Subsidiaries to, at such Borrower’s expense, promptly execute and
deliver all further instruments and documents, and take all further action that
the Lender may request in its Permitted Discretion, from time to time, as may be
necessary or proper in the reasonable opinion of the Lender to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents, in order to perfect, protect or more fully evidence the assignment as
security of the Receivables and the other Collateral, or to enable the Lender to
exercise or enforce its rights hereunder and under the other Loan Documents.
Without limiting the generality of the foregoing, each Borrower shall, upon the
request of the Lender, execute and file such UCC financing or continuation
statements, or amendments thereto or assignments thereof, and such other
documents or notices, as may be, in the opinion of the Lender, necessary or
appropriate. Each Borrower hereby authorizes the Lender to file one or more
financing or continuation statements and amendments thereto and assignments
thereof, relative to all or any of the Collateral now existing or hereafter
arising without such Borrower’s signature where permitted by law. If any
Borrower fails to perform any of its agreements or obligations under this
Agreement, the Lender may (but shall not be required to) itself perform, or
cause performance of, such agreement or obligation, and the expenses of the
Lender incurred in connection therewith shall be payable by the Borrowers.

 

12.5 Costs and Expenses; Collection Costs. (a) Each Borrower agrees to pay on
demand (1) all reasonable and documented non-legal costs and expenses of the
Lender in connection with the preparation, execution, delivery, and
administration of this Agreement and the Loan Documents; (2) all reasonable and
documented costs and out-of-pocket expenses, if any (including reasonable
counsel fees and expenses), of the Lender in connection with any waiver,
modification, supplement, or amendment hereto, (3) all costs and out of pocket
expenses of the Lender in connection with any action to collect, enforce,
protect, maintain, preserve or foreclose its interests with respect to any Loan
Document or Collateral and (4) any and all wire fees for each wire initiated by
the Lender to or for the benefit of any Borrower.

 

(b) Each Borrower further agrees to pay on the Closing Date and thereafter on
demand (1) subject to and in accordance with Section 8.4 hereof, all reasonable
costs and expenses incurred by the Lender in connection with periodic audits of
the Collateral (including the Receivables, books and records, accounting,
financial and general business matters of each Borrower; (2) all reasonable
costs and expenses incurred by the Lender to accommodate any significant coding
or data system changes made by any Borrower that would affect the transmission
or interpretation of data received through the interface; (3) all reasonable
costs and expenses incurred by the Lender resulting from a lack of either
cooperation or responsiveness of any Borrower to agreed-upon protocol and
schedules; provided, that such Borrower has been informed of the alleged lack of
cooperation or responsiveness and has been provided with a reasonable period of
time to correct such problems; and (4) all successor and substitute servicing
costs.

 

(c) Without limiting the generality of the foregoing, the expenses, costs,
charges and fees referred to in this Section 12.5 may include the following:
recording costs, appraisal costs, paralegal fees, costs and expenses;
accountants’ fees, costs and expenses; court costs and expenses; photocopying
and duplicating expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram charges; telecopier charges;
secretarial overtime charges; and expenses for travel, lodging and food.

 

12.6 Confidentiality. Each of the parties hereto hereby acknowledges that this
Agreement and the other Loan Documents (including, without limitation, any
information relating to the Borrowers or

49



any member of the Lender Group) contain confidential and proprietary
information. Unless otherwise required by applicable law, each of the parties
hereto hereby agrees to maintain the confidentiality of this Agreement (and all
drafts, memos and other documents delivered in connection herewith including,
without limitation, any information relating to the Borrowers or any member of
the Lender Group delivered hereunder) in communications with third parties and
otherwise and to take all reasonable actions to prevent the unauthorized use or
disclosure of and to protect the confidentiality of such confidential
information, except that such confidential information may be disclosed (in
accordance with applicable laws) to (1) the Borrowers’ legal counsel,
accountants and investors; (2) each member of the Lender Group, investors in and
creditors of the Lender, or the Lender, appropriate rating agencies with respect
to such Persons, and each of their respective legal counsel and auditors; (3)
any assignee or Participant or potential assignee or Participant that has agreed
to comply with this Section 12.6 (and any such assignee or Participant or
potential assignee or Participant may disclose such information to Persons
employed or engaged by them as described in clause (2) above); (4) any Person,
if such information otherwise becomes available to such Person or publicly
available through no fault of any party governed by this Section 12.6; (5) any
Governmental Entity requesting such information; and (6) any other Person with
the written consent of each affected party, which consent shall not be
unreasonably withheld except with the consent of the Lender. Each member of the
Lender Group hereby agrees to, and shall take reasonable steps to cause each
other member of the Lender Group to, comply with all applicable laws (including
the provisions set forth in the Business Associate Agreement) regarding
confidential patient information, if any, it receives in connection with the
transactions described in this Agreement.

 

12.7 Term and Termination; Fees. (a) This Agreement shall have an initial term
commencing on the Closing Date and expiring on the Scheduled Maturity Date (the
“Initial Term”). Thereafter, the term of this Agreement with respect to the
Revolving Loan and Revolving Commitment shall be automatically extended for
annual successive terms (each a “Renewal Term”) commencing on the first day
following the Initial Term or a Renewal Term, as the case may be, and expiring
on the date twelve months thereafter, unless the Lender or the Borrowers provide
notice not less than 30 days prior to the expiration of the Initial Term or a
Renewal Term, as the case may be, that such Person does not intend to extend the
term of this Agreement.

 

(b) The obligations of the Lender under this Agreement shall continue in full
force and effect from the Closing Date until the Maturity Date.

 

(c) If the Revolving Commitment is reduced or terminated or the Revolving Loan
becomes due and payable prior to the scheduled end of the Term (including by
reason of an Event of Default), the Borrowers shall pay to the Lender the Early
Termination Fee, if any; provided however that if the Revolving Commitment is
reduced or terminated as a result of a Lender Default, then Borrowers shall not
be required to pay the Early Termination Fee if the Lender Default is continuing
at the time the Revolving Commitment is terminated and the Lender Debt is Fully
Paid.

 

(d) The termination of this Agreement shall not affect any rights of the Lender
or any obligations of the Borrowers arising on or prior to the effective date of
such termination, and the Borrowers’ duties and obligations hereunder shall
continue to be fully operative until the Full Payment of all Lender Debt
(including, without limitation, all Lender Debt incurred on or prior to such
termination).

 

(e) The Liens and rights granted to the Lender hereunder shall continue in full
force and effect, notwithstanding the termination of this Agreement, until the
Full Payment of all Lender Debt. Upon the termination of all commitments and
obligations of the Lender and the Full Payment of all Lender Debt in cash, the
Lender shall, at the Borrowers’ sole cost and expense, execute and deliver such
documents as the Borrower Representative shall reasonably request to evidence
such termination.

50



(f) All indemnities of each Borrower contained herein shall survive termination
hereof unless otherwise provided. In furtherance and not in limitation of the
foregoing, if after receipt of any payment of all or any part of the Lender
Debt, the Lender is for any reason compelled to surrender such payment to any
Person or entity because such payment is determined to be void or voidable as a
preference, an impermissible setoff, a diversion of trust funds or for any other
reason, this Agreement shall continue in full force (except that the Revolving
Commitment shall have been terminated), and each Borrower shall be liable to,
and shall indemnify and hold the Lender harmless for the amount of such payment
surrendered until the Lender shall have been finally and irrevocably paid in
full in cash. The provisions of the foregoing sentence shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Lender in reliance upon such payment, and any such contrary action so taken
shall be without prejudice to the Lender’s rights under this Agreement and will
be deemed to have been conditioned upon such payment having become final and
irrevocable.

 

12.8 No Liability. Neither this Agreement nor any document executed in
connection herewith shall constitute an assumption by the Lender of any
obligation to any Obligor or any patient or customer of any Borrower.
Notwithstanding any other provision herein, no recourse under any obligation,
covenant, agreement or instrument of the Lender contained herein or with respect
hereto shall be had against any Related Person whether arising by breach of
contract, or otherwise at law or in equity (including any claim in tort),
whether express or implied, it being understood that the agreements and other
obligations of the Lender herein and with respect hereto are solely its
corporate obligations; provided, however, nothing herein shall operate as a
release of any liability which may arise as a result of such Related Person’s
gross negligence or willful misconduct.

 

12.9 Entire Agreement; Severability. This Agreement, including all exhibits and
schedules hereto and the other Loan Documents, embody the entire agreement and
understanding of the parties concerning the subject matter contained herein.
This Agreement supersedes any and all prior agreements and understandings
between the parties, whether written or oral. If any provision of this Agreement
shall be declared invalid or unenforceable, the parties hereto agree that the
remaining provisions of this Agreement shall continue in full force and effect.

 

12.10 Governing Law. THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT
WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS GRANTED
HEREUNDER, OR REMEDIES RELATED THERETO, IN RESPECT OF ANY PARTICULAR COLLATERAL
ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

12.11 Waiver of Jury Trial, Jurisdiction, and Venue. EACH OF THE PARTIES HERETO
HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY LITIGATION WITH
RESPECT TO ANY MATTER RELATED TO THIS AGREEMENT, AND HEREBY IRREVOCABLY CONSENTS
TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK CITY,
NEW YORK COUNTY, NEW YORK, IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT. IN ANY SUCH LITIGATION, EACH OF THE
PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL DIRECTED TO THE PARTIES HERETO AT THEIR ADDRESSES SET FORTH ON SCHEDULE I
HERETO.

51



12.12 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which when so executed will be deemed to be an original and all of which
when taken together will constitute one and the same agreement.

 

12.13 No Proceedings. Each Loan Party hereby agrees that it will not institute
against the Lender any proceeding of the type referred to in clause (9) of
Section 11.1 so long as any senior indebtedness issued by the Lender shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such senior indebtedness shall have been outstanding.

 

12.14 Confidentiality and Notices. Each Loan Party hereby grants the Lender the
right to place one or more advertisements in newspapers and journals, on its
website and in its other materials (all, at its own expense) that recites the
transaction hereunder, the amount of such transaction and utilizes the corporate
logo of the Loan Parties.

 

12.15 Accounting Information. Each Borrower hereby authorizes the Lender to
discuss the financial condition of the Borrowers, or any of them, with their
independent public accountants and agrees that such discussion or communication
shall be without liability to such Person or the independent public accountants
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
all information on substantially the same terms as provided herein).

 

12.16 HFG Web Portal. The Lender may, but will not be required to, establish and
make available to the Borrowers, and each Borrower hereby authorizes the Lender
to establish make available to the Borrowers, a secure website, FTP site, or
other Internet interface accessible only by the Lender and the Borrowers (and
separate from the computer interface or FTP site used for Transmissions) through
which Borrower may access certain account information relating to the Revolving
Loan and this Agreement (that secure website, FTP site, or other Internet
interface, the “HFG Web Portal”). The HFG Web Portal, if established and made
available to the Borrowers, will be provided “as is” and “as available.” The
Lender does not warrant the adequacy of the HFG Web Portal for any particular
purpose and expressly disclaims liability for errors or omissions in any
information provided through the HFG Web Portal. No warranty of any kind,
express, implied, or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights, or freedom from viruses or other code defects, is made by
the Lender in connection with the HFG Web Portal. In no event will the Lender or
any of its Related Persons have any liability to any Borrower or any other
Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental, or consequential damages, losses, or expenses
(whether in tort, contract, or otherwise) arising out of the Lender’s
establishing the HFG Web Portal or making the HFG Web Portal available to the
Borrowers or out of the Borrower’s use of the HFG Web Portal. All information
provided through the HFG Web Portal, including, without limitation, all HFG Web
Portal Communications, shall remain subject in all respects to the terms and
conditions of this Agreement.

 

12.17 USA PATRIOT Act. Each Borrower acknowledges and consents that, in
accordance with the reporting requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), the Lender may
require, obtain, verify and record information that identifies such Borrower,
which information includes the name and addresses of such Borrower and its
principals, as well as any other information that will allow the Lender to
identify such Borrower and its principals in accordance with, and otherwise
comply with the requirements of, the Act.

 

12.18 Nature and Extent of Each Loan Party’s Liability.

52



(a) Joint and Several Liability. Each Loan Party agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lender the prompt Full Payment of all Lender Debt and the prompt performance of
all agreements under the Loan Documents. Each Loan Party agrees that its
obligations hereunder constitute continuing obligations, that such obligations
shall not be discharged until the Full Payment of all Lender Debt, and that such
obligations are absolute and unconditional, irrespective of, and will not be
discharged, impaired, or affected by: (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Lender Debt or Loan Document, or any other document, instrument or agreement to
which any Loan Party is or may become a party or be bound, or the power or
authority or lack thereof of any other Loan Party to incur its obligations; (ii)
the absence of any action to enforce this Agreement (including this Section
12.18) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Lender with respect thereto; (iii) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Lender Debt or any action, or the absence of any action, by the
Lender in respect thereof (including the release of any security or guaranty);
(iv) the insolvency of any Loan Party; (v) the payment in full of all of the
Lender Debt at any time or from time to time, except the Full Payment of all
Lender Debt; (vi) the existence or non-existence of any Loan Party as a legal
entity; (vii) any transfer by any Loan Party of all or any part of any
Collateral; (viii) any statute of limitations affecting the liability of any
other Loan Party hereunder or under any of the other Loan Documents or the
ability of the Lender to enforce this Agreement, this Section 12.18, or any
other provision of any Loan Document; (ix) any right of offset, counterclaim or
defense of any Loan Party, including those that have been waived by the Loan
Parties pursuant to this Section 12.18; (x) any election by the Lender in a
bankruptcy proceeding for the application of Section 1111(b)(2) of Title 11 of
the United States Code; (xi) any borrowing or grant of a Lien by any other Loan
Party, as debtor-in-possession under Section 364 of Title 11 of the United
States Code or otherwise; (xii) the disallowance of any claims of the Lender
against any Loan Party for the repayment of any Lender Debt under Section 502 of
Title 11 of the United States Code or otherwise; or (xiii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Lender Debt.

 

(b) Permitted Actions. Except as otherwise expressly provided by this Agreement,
the Lender may from time to time, in its sole discretion and without notice to
any Loan Party, take any or all of the following actions: (i) retain or obtain a
Lien in any asset of any Loan Party or any other Person to secure any of the
Lender Debt; (ii) retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to the Loan Parties, with respect to any of the
Lender Debt; (iii) extend or renew for one or more periods (whether or not
longer than the original period), or, with the agreement of the Borrowers, alter
or exchange any of the Lender Debt; (iv) waive, ignore, or forbear from taking
action or otherwise exercising any of its default rights or remedies with
respect to any default by the Loan Parties under the Loan Documents; (v)
release, waive, or compromise any obligation of the Loan Parties hereunder or
any obligation of any nature of any other obligor primarily or secondarily
obligated with respect to any of the Lender Debt; (vi) release Lender’s Liens
in, or surrender, release or permit any substitution or exchange for, all or any
part of the Collateral now or hereafter securing any of the Lender Debt or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, waive, compromise, alter or
exchange any obligations of any nature of any Loan Party with respect to any
such property; and (vii) demand payment or performance of any of the Lender Debt
from any Loan Party at any time or from time to time, whether or not the Lender
has exercised any of its rights or remedies with respect to any property
securing any of the Lender Debt or any obligation hereunder or proceeded against
any other Loan Party or other Person primarily or secondarily liable for payment
or performance of any of the Lender Debt.

 

(c) Waivers.

53



(i)Each Loan Party expressly waives, to the extent not prohibited by applicable
law, and except to the extent otherwise expressly required pursuant to this
Agreement: (1) in the case of a Guarantor, all rights to revoke its guaranty
pursuant to this Section 12.18 at any time; (2) notice of the acceptance by the
Lender; (3) notice of the existence, creation, payment, nonpayment, performance
or nonperformance of all or any of the Lender Debt; (4) presentment, demand,
notice of dishonor, protest, notice of protest and all other notices whatsoever
with respect to the payment or performance of the Lender Debt or the amount
thereof or any payment or performance by the Loan Parties hereunder; (5) all
diligence in collection or protection of or realization upon the Lender Debt or
any thereof, any obligation hereunder or any security for or guaranty of any of
the foregoing; (6) any right to direct or affect the manner or timing of the
Lender’s enforcement of its rights or remedies; (7) any and all defenses that
would otherwise arise upon the occurrence of any event or contingency described
in Sections 12.18(a) or (b) or upon the taking of any action by the Lender
permitted hereunder; and (8) all other principles or provisions of law, if any,
that conflict with the terms of this Section 12.18, including the effect of any
circumstances that may or might constitute a legal or equitable discharge of a
guarantor or surety;

 

(ii)Each Loan Party expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Lender to marshal assets or to proceed against any Loan Party, other Person or
security for the payment or performance of any Lender Debt before, or as a
condition to, proceeding against such Loan Party.

 

(iii)The Lender may, in its discretion, pursue such rights and remedies
hereunder, under the other Loan Documents and under applicable law as it deems
appropriate, including realization upon Collateral by judicial foreclosure or
non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 12.18. If, in the exercise of any rights or remedies, the
Lender forfeits any of its rights or remedies, including its right to enter a
deficiency judgment against any Loan Party or any other Person, whether because
of any applicable laws pertaining to “election of remedies” or otherwise, each
Loan Party consents to such action by the Lender and waives any claim based upon
such action, even if the action may result in loss of any rights of subrogation
that any Loan Party might otherwise have had but for such action.

 



(iv)If the Lender bids at any foreclosure or trustee’s sale or at any private
sale, the Lender may bid all or a portion of the Lender Debt and the amount of
such bid need not be paid by the Lender but shall be credited against the Lender
Debt. The amount of the successful bid at any such sale, whether the Lender or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Lender Debt shall be conclusively deemed
to be the amount of the Lender Debt guaranteed under this Section 12.18,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the Lender might
otherwise be entitled but for such bidding at any such sale.

 

(v)It is agreed among each Loan Party and the Lender that the provisions of this
Section 12.18 are of the essence of the transaction contemplated by the Loan

54



Documents and that, but for such provisions, the Lender would decline to make
the Revolving Loan. Each Loan Party acknowledges that its waivers pursuant to
this Section 12.18 are necessary to the conduct and promotion of its business,
and can be expected to benefit such business.

 

(d) Extent of Liability. Notwithstanding any provision herein contained to the
contrary, each Loan Parties’ liability under this Section 12.18 shall be limited
to an amount not to exceed as of any date of determination the greater of:

 

(i)the net amount of all proceeds of the Revolving Loan directly or indirectly
loaned or otherwise transferred to, or incurred for the benefit of, such Loan
Party (including, without limitation, the net amount of all proceeds of the
Revolving Advances directly or indirectly re-loaned or otherwise transferred to,
or incurred for the benefit of, such Loan Party), plus interest and fees thereon
at the applicable rate specified in this Agreement; or

 

(ii)the amount that could be claimed by the Lender from such Loan Party under
this Section 12.18 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of Title 11 of the United States Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Loan Parties’ right of contribution and indemnification from each
other Loan Party hereunder.

 

(e) Rights of Contribution. To the extent that any Loan Party shall make a
payment under this Section 12.18 of all or any of the Lender Debt (each a “Loan
Party Payment”) which, taking into account all other Loan Party Payments then
previously or concurrently made by the other Loan Parties, exceeds the amount
which such Loan Party would otherwise have paid if each Loan Party had paid the
aggregate guaranteed Lender Debt satisfied by such Loan Party Payment in the
same proportion that such Loan Parties’ “Allocable Amount” (as defined below)
(in effect immediately prior to such Loan Party Payment) bore to the aggregate
Allocable Amounts of all of Loan Parties in effect immediately prior to the
making of such Loan Party Payment, then, following the Full Payment of all
Lender Debt, such Loan Party shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each of the other Loan
Parties for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Loan Party Payment. As of
any date of determination, the “Allocable Amount” of any Loan Party shall be
equal to the maximum amount of the claim that could then be recovered from such
Loan Party under this Section 12.18 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of Title 11 of the United States Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law. This Section
12.18(e) is intended only to define the relative rights of the Loan Parties and
nothing set forth in this Section 12.18 is intended to or shall impair the
obligations of Loan Parties, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Section 12.18. The rights of the parties under this Section 12.18(e) shall only
be exercisable upon the Full Payment of all Lender Debt. The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of any Loan Party to which such contribution and
indemnification is owing.

 

(f) Joint Enterprise. Each Loan Party has requested that the Lender make this
credit facility available to the Loan Parties on a combined basis, in order to
finance the Loan Parties’ business most efficiently and economically. The Loan
Parties’ business is a mutual and collective enterprise.

55



(g) Subordination. Each Loan Party hereby irrevocably subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the Full Payment of all
Lender Debt.

 

(h) Subrogation. No Loan Party will exercise any rights that such Loan Party may
acquire by way of subrogation under this Section 12.18, by any payment hereunder
or otherwise, until Full Payment of all Lender Debt and the Lender shall have no
further obligations to the Loan Party under the Loan Documents or otherwise. If
any amount shall be paid to any Loan Party on account of such subrogation rights
at any other time, such amount shall be held in trust for the benefit of the
Lender and shall be forthwith paid to the Lender to be credited and applied to
the Lender Debt, whether matured or unmatured, in such manner as the Lender
shall determine.

 

12.19 Inter-Borrower Provision. Each Loan Party acknowledges that it will enjoy
significant benefits from the business conducted by the Borrowers (regardless of
whether or not such Borrower actually receives any of the proceeds of the
Revolving Loan) because of, inter alia, their combined ability to bargain with
other Persons including, without limitation, their ability to receive the credit
facility on favorable terms granted by this Agreement and the other Loan
Documents which would not have been available to an individual Borrower acting
alone. Each Loan Party has determined that it is in its best interest to procure
the credit facility which each Borrower may utilize directly and which received
the credit support of the other Borrower as contemplated by this Agreement and
the other Loan Documents.

 

12.20 Appointment of Borrower Representative. (a) Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Borrowing Base Reports, and giving instructions with
respect to the disbursement of the proceeds of the Revolving Advances, giving
and receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Borrower Representative hereby accepts such appointment. Notwithstanding
anything to the contrary contained in this Agreement, no Borrower other than
Borrower Representative shall be entitled to take any of the foregoing actions.
The proceeds of each Revolving Advance made hereunder shall be advanced to or at
the direction of Borrower Representative; provided, however, at no time shall
Borrower Representative or any other Borrower permit the outstanding Revolving
Advances actually advanced to a Borrower and used in its business exceed the
Eligible Receivables of such Borrower.

 

(b) The Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or all Borrowers hereunder to Borrower Representative on
behalf of such Borrower or all Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative will be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

56



The parties are signing this Revolving Loan and Security Agreement as of the
date stated in the preamble.

 

BORROWERS: ENZO BIOCHEM, INC.             By: [x1_c75252x62x1.jpg]     Name:
Andrew R. Crescenzo     Title: Vice President             ENZO CLINICAL LABS,
INC.             By: [x1_c75252x62x1.jpg]     Name: Andrew R. Crescenzo    
Title: Vice President             ENZO LIFE SCIENCES, INC.             By:
[x1_c75252x62x1.jpg]     Name: Andrew R. Crescenzo     Title: Vice President    
        AXXORA, LLC             By: [x1_c75252x62x1.jpg]     Name: Andrew R.
Crescenzo     Title: Vice President             ENZO REALTY LLC             By:
[x1_c75252x62x1.jpg]     Name: Andrew R. Crescenzo     Title: Vice President    
      GUARANTOR: ENZO THERAPEUTICS, INC.             By: [x1_c75252x62x1.jpg]  
  Name: Andrew R. Crescenzo     Title: Vice President  

 

Signature page to
Revolving Loan and Security Agreement

 



The parties are signing this Revolving Loan and Security Agreement as of the
date stated in the preamble.

 

LENDER:                 HEALTHCARE FINANCE GROUP, LLC,     as the Lender        
  By: [x1_c75252x63x1.jpg]     Name: Alan G. Regdos II     Title: Senior Vice
President  

 

Signature page to
Revolving Loan and Security Agreement

 



EXHIBIT I

ELIGIBILITY CRITERIA

 



EXHIBIT I

ELIGIBILITY CRITERIA

 

The following shall constitute the eligibility criteria for acceptance of
Receivables for financing and inclusion in the Borrowing Base under the
Agreement (the “Eligibility Criteria”):

 

I. General Eligibility Criteria for all Receivables:

 

(1) The information provided by any Borrower with respect to each such
Receivable is complete and correct and all documents, attestations, and
agreements relating thereto that have been delivered to the Lender are true and
correct.     (2) All information set forth in the bill and supporting claim
documents with respect to such Receivable is true, complete and correct in all
material respects; if additional information is requested by the Obligor, the
Borrowers have or will promptly provide the same, and if any error has been made
with respect to such information, the Borrowers will promptly correct the same
and, if necessary, rebill such Receivable.     (3) Except with respect to
Unbilled Receivables, Borrowers have billed the applicable Obligor within 30
days of the Last Service or shipment Date and has delivered to such Obligor all
requested supporting claim documents with respect to such Receivable and no
amounts with respect to such Receivable have been paid as of the date and time
of the inclusion of such Receivable in the Borrowing Base. The Borrowers have,
or have the right to use, valid identification numbers and licenses to generate
valid Receivables.     (4) As to Medicare and Medicaid, there is no basis for
any Governmental Entity to assert an offset with respect to such Receivable
against any or all Borrowers.     (5) Each such Receivable (A) is payable in an
amount not less than its Expected Net Value, by the Obligor or Obligors
identified by a Borrower in its records as being obligated to do so, (B) is
based on an actual and bona fide rendition of services or sale of goods to the
patient by a Borrower in the ordinary course of business, (C) is denominated and
payable only in U.S. dollars in the United States, (D) is an account or general
intangible within the meaning of the UCC of the state in which such Borrower is
incorporated or formed, and is not evidenced by any instrument or chattel paper,
(E) is net of any contractual allowances, deductible limitations, commissions,
fees, or other discounts, (F) does not cover any treatment for alcohol, drug or
substance abuse, workers’ compensation claims or personal injury claims and (G)
satisfies all applicable requirements of, and was originated and processed in
accordance with, the billing and collection requirements of the applicable
Obligor. There are no payors other than the Obligor or Obligors identified in
the Borrowers’ records as the payors primarily liable on such Receivable.    
(6) Each such Receivable (A) is not the subject of any action, suit, proceeding
or dispute (pending or threatened), setoff, counterclaim, defense, abatement,
suspension, deferment, deductible, reduction or termination by the Obligor
thereof (except for statutory rights of Governmental Entities that are not
pending or threatened), (B) is not within 15 days of the statutory limit for
collection applicable to the Obligor thereof, and (C) except as set forth below,
is not aged more than, 120 days after the Last Service Date.     (7) Each such
Receivable is not due from any Governmental Entity based on any cost report
settlement or expected settlement.

1



(8) No Borrower has any Guaranty of, letter of credit providing credit support
for, or collateral security for, such Receivable, other than any such guaranty,
letter of credit or collateral security as has been assigned to the Lender, and
any such guaranty, letter of credit or collateral security is not subject to any
Lien in favor of any other Person.     (9) To the Borrowers’ knowledge, the
goods and services constituting the basis for such Receivable were medically
necessary for the customer or patient, and the customer or patient has received
such goods and services.     (10) The fees charged for the goods and services
constituting the basis for such Receivable are consistent with the usual,
customary, and reasonable fees charged by other similar medical providers for
the same or similar goods in the Borrowers’ community and in the community in
which the patient resides.     (11) The Obligor with respect to each such
Receivable (A) is not currently the subject of any bankruptcy, insolvency or
receivership proceeding, nor is it unable to make payments on its obligations
when due, (B) is located in the United States of America and is not organized
under the laws of any jurisdiction outside the United States, (C) is not a
subsidiary, parent or other Person that is an Affiliate of any Borrower, (D) is
not the Obligor of any Receivable that was a Defaulted Receivable in the past 12
months, and (E) is an Insurer with a credit quality acceptable to the Lender or
a Governmental Entity. For purposes hereof, “Defaulted Receivable” means a
Receivable as to which the Obligor thereof or any other Person obligated thereon
has taken any action, or suffered any event to occur, of the type described in
clause (9) of Section 11.1.     (12) The financing of such Receivables hereunder
is made in good faith and without actual intent to hinder, delay or defraud
present or future creditors of any Borrower.     (13) Any insurance policy,
contract or other instrument obligating an Obligor to make payment with respect
to such Receivable (A) does not contain any provision prohibiting the grant of a
Lien in such payment obligation from the patient to the Borrowers, or from the
Borrowers to the Lender, (B) has been duly authorized and, together with such
Receivable, constitutes the legal, valid and binding obligation of the Obligor
in accordance with its terms, (C) together with such Receivable, does not
contravene in any material respect any requirement of law applicable thereto,
and (D) was in full force and effect and applicable to the customer or patient
at the time the goods or services constituting the basis for such Receivable
were sold or performed.     (14) The insurance policy, contract or other
instrument obligating a Governmental Entity to make payment with respect to such
Receivable (A) has been duly authorized and, together with the applicable
Receivable, constitutes the legal, valid and binding obligation of the
Governmental Entity in accordance with its terms, (B) together with the
applicable Receivable, does not contravene in any material respect any
requirement of law applicable thereto, and (C) was in full force and effect and
applicable to the customer or patient at the time the goods or services
constituting the basis for such Receivable were sold or performed.     (15) No
consents by any third party to the grant of a security interest in such
Receivable are required other than consents previously obtained in writing by
the Borrowers, a copy of each such consent having been provided to the Lender.  
  (16) The inclusion of such Receivable in the Borrowing Base would not increase
the total aggregate gross value of all Receivables in the Borrowing Base for any
Obligor (or group of Obligors) listed

2



 below, as a percentage of the total aggregate gross value of Receivables of all
Obligors in the Borrowing Base, above the corresponding percentages listed
below:

 

   Maximum Obligor  Eligibility Medicare    30% Medicaid    5% Blue Cross/Blue
Shield    25% All Commercial Insurance Obligors, HMOs, and PPOs    90% any
single AAA rated (non-governmental) Obligor    35% any single AA rated
(non-governmental) Obligor    35% any single A rated (non-governmental) Obligor
   25% any single BBB rated (non-governmental) Obligor    15% any single unrated
(non-governmental) Obligor    10%

 

(17) Unless specifically verified by the Borrowers and accepted by the Lender,
the Expected Net Value of each Eligible Receivable is in an amount not in excess
of $300,000.     (18) No Lien which is still in effect on the applicable Funding
Date has been made with respect to or granted in any such Receivable except for
the Lien in favor of the Lender.     (19) Each such Receivable, regardless of
whether otherwise eligible, is not due from an Obligor if 50% or more of the
total amount of Receivables due from such Obligor are not Eligible Receivables.
    (20) Such Receivables are not owing to Enzo Therapeutics.

 

II. Specific Eligibility Criteria for Enzo Labs Receivables:

 

  (1) Each such Receivable (a) is not aged more than 150 days after the Last
Service Date and (b) with respect to Unbilled Receivables, not more than 30 days
have elapsed since the Last Service Date.         (2) If the percentage of
Eligible Receivables aged over 120 days at any point in time is greater than 15%
of the total Eligible Receivables, the dollar amount of Eligible Receivables
over the aforementioned percentage will not be considered Eligible Receivables.

 

III. Specific Eligibility Criteria for Enzo Life Sciences and Axxora
Receivables:

 

  (1) A Borrower has billed the applicable Obligor for such Enzo Life Sciences
and Axxora Receivables.         (2) Such Enzo Life Science and Axxora Receivable
(i) is evidenced by an invoice, statement, or other electronic or documentary
evidence reasonably satisfactory to Lender, (ii) is not aged more than 120 days
from the date of shipment, (iii) has not been turned over or submitted to a
third party for collection, and (iv) is stated at its Expected Net Value.

3



  (3) If the percentage of Enzo Life Sciences and Axxora Eligible Receivables
aged over 90 days at any point in time is greater than 10% of the total Enzo
Life Sciences and Axxora Eligible Receivables, the dollar amount of Enzo Life
Sciences and Axxora Eligible Receivables over the aforementioned percentage will
not be considered  Enzo Life Sciences and Axxora Eligible Receivables.

4



EXHIBIT II

FORM OF BORROWING BASE REPORT

 

HEALTHCARE FINANCE GROUP, LLC

BORROWING BASE REPORT

 

Report submission date: [*]

As of date: [*]

 

I. Gross Receivables Balance as of: [*]         II. Deductions to Gross
Receivables:     Ineligible Receivables     Cross-aged Balances     Other
Ineligibles     Total Ineligible A/R         III. Gross Eligible Receivables as
of: [*]         IV. Net Value Factor %       V. Expected Net Value         VI.
Additions to Expected Net Value     Expected Net Value of New Receivables    
Adjustments         VII. Deductions to Expected Net Value     Collections    
Aged Claims     Deferred Revenue     Unapplied Cash     Credit Balances    
Medicare/Medicaid Reserve     Other Adjustments/Reserves         VIII. Adjusted
Expected Net Value         IX. Advance Rate 90%       X. Borrowing Base        
XI. Revolving Commitment 8,000,000         XII.   Borrowing Limit (Lesser of
Revolving Commitment and Borrowing Base)         XIII. Less: Accrued Amounts    
   

 



            XV. Outstanding Revolving Loan Balance Prior Report         XVI.
Less: Collections         XVII. Total Interest, Fees, Charges, and Expenses    
    XVIII. Revolving Advances Request This Report         XIX. Revolving Loan
Balance This Report         XX. Net Availability         XXI. Protective
Advances        

 

The undersigned desires to make a borrowing of a Revolving Advance on [*],
20[*], in the amount of $[*].

 

The undersigned represents and warrants that the foregoing information is true,
complete and correct and that the collateral reflected herein complies with and
conforms to the Eligibility Criteria set forth in Exhibit I to the Revolving
Loan and Security Agreement between the Borrowers, the other Loan Parties and
Healthcare Finance Group, LLC, a Delaware limited liability company (“Lender”),
and any supplements and amendments, if any, thereto (the “Agreement”;
capitalized terms used herein and not otherwise defined are as defined in the
Agreement). The undersigned, on behalf of the Borrowers, promises to pay to
Lender the new loan balances reflected above, plus interest, as set forth in the
Agreement.

 

The undersigned represents and warrants as follows: (1) that as of the date
hereof, (A) each Loan Party is in compliance with each of the terms, covenants,
and conditions set forth in the Agreement and that no Default or Event of
Default exists or is continuing under the Agreement, and (B) if this Borrowing
Base is being delivered in connection with a request for a Revolving Advance,
the representations, warranties and covenants contained in Articles 8, 9, 10,
and 11 of the Agreement are and will be true, correct, and in compliance both
before and after giving effect to the Revolving Advance requested herein and to
the application of the proceeds thereof, as though made on and as of such date
(it being understood and agreed that any representation or warranty which by its
terms is made on a specified date shall be required to be true and correct only
as of such specified date); (2) that within 90 days preceding and through the
date hereof, no Borrower is aware of receiving any notice from any state or
federal regulatory or law enforcement agency citing specific deficiencies that
(x) pose immediate jeopardy to the health or safety of the patients in any of
any Borrower’s facilities; or (y) would otherwise threaten any Borrower’s
continued participation in the Medicare, Medicaid, and/or any other applicable
government program; (3) that within 90 days preceding and through the date
hereof, no Borrower is aware of being subject to any investigatory visits by or
received any correspondence from any state or federal agency alleging possible
improper billing or claims activity, except as previously disclosed to Lender in
the disclosure schedules attached to the Agreement.

 



As of the date hereof, no Borrower has diverted or permitted to be diverted any
such payments on Receivables from the Lockbox Accounts.

 

  ENZO BIOCHEM INC.             By:       Name:         Title:              
Date:    

 



Exhibit III

 

COMPLIANCE CERTIFICATE

 

Dated: __________, 201_

 

Healthcare Finance Group, LLC, as Agent

199 Water Street, 31st Floor

New York, New York 10038

Attention: Chief Credit Officer

 

The undersigned, the [Chief Financial Officer / Senior Vice President of
Finance, or other authorized officer acceptable to Lender in its Permitted
Discretion] of ENZO BIOCHEM, INC., a New York corporation (“Enzo”), gives this
certificate to Lender (defined below), in his or her capacity as an officer of
Enzo in accordance with that certain Revolving Loan and Security Agreement,
dated as of June 7, 2013 (as amended, amended and restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), among Enzo, ENZO
CLINICAL LABS, INC., a New York corporation (“Enzo Labs”), ENZO LIFE SCIENCES,
INC., a New York corporation (“Enzo Life Sciences”), ENZO REALTY LLC, a New York
limited liability company (“Enzo Realty”), AXXORA, LLC, a Delaware limited
liability company (“Axxora”, together with Enzo, Enzo Labs, Enzo Realty and Enzo
Life Sciences, collectively, the “Borrowers” and each a “Borrower”, and together
with ENZO THERAPEUTICS, INC., a New York corporation, the “Loan Parties” and
each a “Loan Party”), and HEALTHCARE FINANCE GROUP, LLC, a Delaware limited
liability company, as lender (the “Lender”). Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement. I hereby certify that:

 

  1. All representations and warranties set forth in the Loan Agreement are true
and correct in all material respects (except any representation or warranty that
expressly indicates that it is being made only as of a specific date, in which
case such representation or warranty shall be true and correct on and as of such
date);             2. Based upon my review of the consolidated and consolidating
financial statements of the Loan Parties and their Subsidiaries for the fiscal
period ending __________________, copies of which are attached hereto, I hereby
certify that:               (a) The sum of (1) the aggregate amount of cash on
hand in operating deposit accounts of the Loan Parties that are being monitored
by the Lender on-line and in real-time and subject to a Control Agreement, plus
(2) the positive difference, if any, between (A) the Adjusted Borrowing Limit
and (B) the sum of the Outstanding Balance of the Revolving Loan is
$____________ (minimum required is $3,000,000; provided however that such
minimum may be increased to $4,000,000 in accordance with Section 10.1 of the
Loan Agreement);

 



    (b) The Loan Parties and their Subsidairies’ Cash Burn, calculated for the
trailing three months, is $____________ (maximum permitted is set forth in
Section 10.2 of the Loan Agreement);               Attached as Schedule A are
the details underlying such financial covenant calculations.             3. No
Default exists on the date hereof, other than: _________________________ [if
none, so state]; and             4. No Event of Default exists on the date
hereof, other than: __________________ [if none, so state].

 

[SIGNATURES TO CONTINUE ON FOLLOWING PAGE]

 



  Very truly yours,             By:       Name:         Title:    

 

[COMPLIANCE CERTIFICATE]

 



Schedule A

 

Compliance Certificate Supporting Schedule

 

For Period Ending:

 

 

ARTICLE 10

FINANCIAL COVENANTS

10.1. Liquidity

 

Sum of:                     (1)   the aggregate amount of cash on hand in
operating deposit accounts of the Loan Parties that are being monitored by the
Lender on-line and in real-time and subject to a Control Agreement, plus      
(2)   the positive difference, if any, between (A) the Adjusted Borrowing Limit
and (B) the sum of the then Outstanding Balance of the Revolving Loan          
Total Liquidity   $ 0                 Requirement   $ 3,000,000                
Status                       provided however that commencing the month after
any Specified Contribution is made pursuant to Section 10.3 and continuing until
satisfaction of the conditions set forth in the last sentence of Section 10.3,  
              Sum of:                   (1)   the aggregate amount of cash on
hand in operating deposit accounts of the Loan Parties that are being monitored
by the Lender on-line and in real-time and subject to a Control Agreement, plus
      (2)   the positive difference, if any, between (A) the Adjusted Borrowing
Limit and (B) the sum of the then Outstanding Balance of the Revolving Loan    
      Total Liquidity Covenant   $ 0                 Requirement   $ 4,000,000  
              Status      

 



Schedule A

 

Compliance Certificate Supporting Schedule

 

For Period Ending:



 

 



10.2 Maximum Cash Burn           EBITDA       Sum of (in each case with respect
to Loan Parties and their Subsidiaries on a consolidated basis):       (1)   net
income (or net loss) of such Person (calculated before extraordinary items)
during such period plus       (2)   the result of the following, in each case
(unless otherwise indicated) to the extent deducted in determining such net
income (or net loss):       A   interest expense (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
during such period; plus       B   income taxes accruing, paid or payable during
such period; plus       C   depreciation and amortization expense during such
period; plus       D   unrealized losses on investments during such period; plus
      E   non cash impairment charges for goodwill or general intangibles during
such period, plus       F   losses on foreign exchange currency swaps or any
other non-cash foreign exchange charges during such period, plus       G   stock
based compensation expenses, including expenses in connection with matching
contributions to 401(k) plans, during such period, plus       H   non-cash
and/or non-recurring charges and expenses during such period in an amount not to
exceed $400,000 in any trailing twelve month period, minus       I   gains from
asset dispositions during such period outside of the normal course of business;
minus       J   unrealized gains on investments during such period; minus      
K   gains on foreign exchange currency swaps during such period; in each case
determined in each case in accordance with GAAP.           Notwithstanding
anything to the contrary herein, “EBITDA” shall not include any proceeds of the
Life           Technologies Commercial Tort Claim.           EBITDA for the
applicable period   $ 0             minus the sum of the following items to the
extent actually paid in cash during such period, determined in each case in
accordance with GAAP:     (i)   the greater of (x) scheduled principal payments
of long term Debt and Capital Leases to be made during such period and (y)
actual principal payments of long term Debt and Capital Leases made during such
period,       (ii)   Capital Expenditures made during such period (to the extent
not funded by permitted purchase money loans or Capital Leases),      0 (iii)  
interest expense during such period (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest),       (iv)  
taxes during such period       (v)   the aggregate amount of Distributions, and
other advances, and loans to officers, Affiliates, and shareholders made during
such period, and       (vi)   any required minimum pension plan payments.      
                            Cash Burn     0.00                 Requirement      
                Status      

 

Month Ending:   Maximum Cash Burn: May 31, 2013   ($4,500,000) June 30, 2013  
($3,650,000) July 31, 2013   ($1,500,000) August 30, 2013   ($1,200,000)
September 30, 2013   ($1,000,000) October 31, 2013   ($850,000) November 30,
2013   ($850,000) December 31, 2013   ($850,000) January 31, 2014   ($850,000)
February 28, 2014   ($850,000) March 31, 2014   ($500,000) April 30, 2014  
($300,000) May 31, 2014   ($300,000) June 30, 2014 and each month ending
thereafter   $0

 



EXHIBIT IV
RECEIVABLE INFORMATION

 

Subject to compliance with and the limitations of applicable law in effect from
time to time, including, without limitation, patient confidentiality
restrictions which may limit or otherwise proscribe the providing of requested
medical information, the following information shall, as appropriate, be
provided by the Borrowers to the Lender with respect to the Receivables,
together with such other information and in such form as may reasonably be
requested from time to time by the Agent (the “Receivable Information”):

 

● customer/patient information;     ● insured party and other policy-related
information;     ● services and products classification information (i.e.,
D.R.G. and other like information established by the Borrowers from time to time
to classify services rendered by the Borrowers or goods sold at or by the
Borrowers’ institutions);     ● Obligor required information (i.e., information
provided in the ordinary course of business to any specified Obligor or any
other information required to be provided to an Obligor pursuant to any
agreement, contract or other arrangement with such Obligor); and     ● billing
information (i.e., all information provided by the Borrowers on invoices to
Obligors and any other information required to be provided pursuant to the
Credit and Collection Policy and, to the extent the Transmission will not be via
computer interface, including a copy of the admitting face sheet, CMS Form and a
detailed copy of the bill).

 

Ex. IV

 



EXHIBIT V

TRANSMISSION OF ELECTRONIC DATA FILES

 

(1) The Lender will convey appropriate data requirements and guidelines to the
Loan Parties in order for the Loan Parties to provide the necessary data files
from their accounts receivable systems. The Lender will require data files of a
format reasonably acceptable to the Lender that contains the Loan Parties’
accounts receivable information and summary reports. This will include, but not
be limited to, detailed charges, payments, adjustments, write offs, aging
summary information, insurance master detail and control totals. The above
mentioned data files will be provided to the Lender via secure electronic
transfer through the Lender’s secure FTP site. These files will be provided on
an on-going basis according to an established schedule.     (2) The Loan Parties
shall give the Lender at least ten Business Days’ notice of any coding changes
or electronic data processing system modifications made by the Loan Parties
which could affect the Lender’s processing or interpretation of the data
received.     (3) The Lender shall have no responsibility to return to the Loan
Parties any information which the Loan Parties provide via e-mails or through
the secure FTP site.     (4) The Loan Parties will prepare detail accounts
receivable data files of all transaction types for all of its sites that are
included in the program. The weekly or monthly cutoff, as applicable, will occur
at a predetermined time in each such period, and such cutoff date for all of the
sites must occur at exactly the same time. The cutoff date that will be selected
will be at the end of business for a specific day of the week or month, as
applicable, or in other words, at the end of the Loan Parties’ transaction
posting process for that day. The Loan Parties will temporarily maintain a copy
of the accounts data files in the event that the data is degraded or corrupted
during transmission, and needs to be re-transmitted.     (5) The Lender’s data
analyst will receive the receivables data files, and confirm that the files have
been passed without degradation or corruption of data by balancing the detailed
items to the control totals that accompany the files. Any problems in this
process will be reported to the Loan Parties so that the receivables data file
can be re-transmitted, if necessary.     (6) Once the receipt of the receivables
data files has been confirmed, the Lender will perform certain tests and edits
to determine which receivables meet the Eligibility Criteria. Compliance with
concentration limits will be verified by the Lender.     (7) The Loan Parties
will create the necessary data files for each of the eligible sites. The data
files will contain all detail transactions posted to the accounts receivable
system for the specified period (and will indicate the site and the number of
items and total dollars on each transaction report for control purposes). The
data files will contain balances that reflect the transactions posted on the
Loan Parties’ systems through the end of business of the specified period.    
(8) The Loan Parties will transmit the data files to the Lender according to the
established schedule. The Loan Parties should, again, maintain the backup of
each of these data files in the event that a re-transmission is necessary.    
(9) The Lender’s data analyst will confirm that the data files have been
received, and will communicate any problems to the Loan Parties in order to
initiate a re-transmission. The Lender will then post the transaction files and
consequently update the affected balances. Upon completion of the posting
process, the Lender will generate summary reports of the posting

 

Ex. IV

 



  process that the Lender will use to complete various funding activities. The
Lender summary reports will reference the Loan Parties’ transaction codes and
activity to codes that are common to the funding program.     (10) The Lender
will then compare the updated accounts balances on the Lender’s system to the
corresponding account balances reflected on the applicable receivable data file.
The Lender expects that the balances for the funded receivables will be
congruent, and any discrepancies will be immediately examined and resolved
through the cooperative effort of the Lender and the Loan Parties. The Lender
will produce discrepancy reports (e.g., “Roll-Forward” or “Out of Balance”
reports) and the Loan Parties shall respond promptly to such reports.     (11)
Once the reconciliation process has been completed and any discrepancies between
the Lender’s and the Loan Parties’ receivable data files resolved through the
discrepancy report process described in clause (8) above, the Lender will then
process the receivables file and advise the Revolving Lenders that they may make
additional Revolving Advances with respect to any new receivable that has
satisfied the Eligibility Criteria. The Lender will then proceed through exactly
the same process described in clause (5) above.     The Lender will use
commercially reasonable efforts to comply with all laws and regulations
applicable to its duties hereunder, including patient confidentiality laws and
regulations, including as set forth under HIPAA (as defined in the Business
Associate Agreement).

 

Ex. IV

 



SCHEDULE I

 

ADDRESSES FOR NOTICES

 

Credit Party   Chief Executive Office Enzo Biochem, Inc   527 Madison Avenue,
New York, New York 10022       Enzo Clinical Labs, Inc.   60 Executive
Boulevard, Farmingdale, New York 11735       Enzo Life Sciences, Inc.   10
Executive Boulevard, Farmingdale, New York 11735       Enzo Therapeutics, Inc.  
60 Executive Boulevard, Farmingdale, New York 11735       Enzo Realty, LLC   60
Executive Boulevard, Farmingdale, New York 11735       Axxora, LLC   10
Executive Boulevard, Farmingdale, New York 11735

 



SCHEDULE II

 

SCHEDULE 7.1

 

ORGANIZATION

 

Name   State of
Incorporation/Formation   Tax ID#   Organizational # Enzo Biochem, Inc   New
York   13-2866202   407440               Enzo Clinical Labs, Inc.   New York  
13-3392802   1141800               Enzo Life Sciences, Inc.   New York  
26-2459329   3658694               Enzo Therapeutics, Inc.   New York  
13-3412476   1172823               Enzo Realty, LLC   New York   02-0779558  
3377230               Axxora, LLC   Delaware   71-0870551   3497474

 



SCHEDULE A

 

PERMITTED LIENS

 

None.

 



SCHEDULE 7.10

 

CERTAIN REPORTS; CLAIMS; REVIEWS

 

Potential review pursuant to May 14, 2012 Subpoena from the Office of the
Inspector General of the US Department of Health and Human Services requesting
information regarding certain business operations of Enzo Biochem, Inc.

 



SCHEDULE 7.11

 

NOTICE OF RESCISSION OR NON-RENEWAL OF PERMITS AND LICENSES

 

None.

 



SCHEDULE 7.12

 

CAPITALIZATION

 

Issuer   Owner   Type of
Security   Certificate #   % Ownership Enzo Life Sciences, Inc.   Enzo Life
Sciences U.S. Holding Corp.   Common Stock   1   100%                   Enzo
Clinical Labs, Inc.   Enzo Biochem Inc.   Common Stock   1   100%              
    Enzo Therapeutics, Inc.   Enzo Biochem Inc.   Common Stock   1   100%      
            Axxora, LLC   Enzo Life Sciences U.S. Holding Corp.   LLC Membership
Interests   NA   100%                   Enzo Realty, LLC   Enzo Biochem Inc.  
Common Stock   1   100%

 

DEBT/CONVERTIBLE SECURITIES, WARRANTS/OPTIONS

 

None.

 



SUBSIDIARIES OF LOAN PARTIES

 

In addition to the above listed Loan Parties, Enzo Biochem Inc. has the
following Subsidiaries:

 

Enzo Life Sciences Holding Company, Inc. (NY)

 

Enzo Life Sciences U.S. Holding Corp. (NY)

 

Enzo Life Sciences Overseas Holding Co. (DE)

 

Enzo Life Sciences Europe AG (Switzerland)

 

Axxora (UK) Ltd.

 

Enzo Life Sciences Limited (UK)

 

Enzo Life Sciences (UK) LTD (UK)

 

Enzo Life Sciences GmbH (Germany)

 

Enzo Life Sciences BVBA (Belgium)

 

Enzo Life Sciences (ELS) AG (Switzerland)

 

ELS France (Branch Office/France)

 



SCHEDULE 7.13

 

REAL PROPERTY

 

(a) OWNED REAL PROPERTY

 

Credit
Party   Property
Location
(Address
including zip
code)   County   Mortgagee-Mortgagor   Nature and Use Enzo Biochem, Inc.
(through Enzo Realty, LLC)   10 Executive Blvd., Farmingdale, New York 11735  
Nassau   N/A   Owned Building (through Enzo Realty, LLC) used for manufacturing,
R&D and corporate office for Enzo Life Sciences, and corporate finance for Enzo
Biochem, Inc. Maintains inventory and books and records.

 

(b) LEASED REAL PROPERTY

 

Credit
Party   Property
Location
(Address
including zip
code)   County   Name and
Address of
Lessor   Term   Nature and Use Enzo Clinical Labs, Inc.   60 Executive Blvd,
Farmingdale,
New York 11735   Nassau  

Pari Management Corporation,

 

69 Fifth Ave, NY, NY a related party

  4/1/2005 to 3/31/2017   Manufacturing, Research and Lab operations

 



Enzo Biochem, Inc.   527 Madison Ave, New York, NY 10022   New York   MFA 527
Madison Ave, c/o Mitsui Fudosan American, Inc. 1251 Avenue of the Americas  
6/1/2010 to 5/31/2020   Office                       Enzo Life Sciences   5777
Hines Drive, Ann Arbor, Michigan, 48108   Washtena w  

Wicks Properties LLC, 1126 South Federal Hwy #176

 

Ft. Lauderdale, FL 33316

  5/1/2006 to 4/2016   Office, manufacturing and R&D

 

(c) SUBLEASED REAL PROPERTY

 

NONE

 

**Enzo also leases several other non-material, small locations as previously
disclosed to Lender.

 



SCHEDULE 6.1(2) AND SCHEDULE 7.15

 

FINANCIAL STATEMENTS AND OTHER INFORMATION

 

See Schedule 7.16

 



SCHEDULE 7.16

 

LITIGATION

 

Potential review pursuant to May 14, 2012 Subpoena from the Office of the
Inspector General of the US Department of Health and Human Services requesting
information regarding certain business operations of Enzo Biochem, Inc.

 

On June 7, 2004, the Company and Enzo Life Sciences, Inc., filed suit in the
United States District Court for the District of Connecticut against Applera
Corporation and its wholly-owned subsidiary Tropix, Inc., now Life Technologies,
Inc. (NASDAQ:LIFE). The complaint alleged infringement of six patents relating
to DNA sequencing systems, labeled nucleotide products, and other technology.
Yale University is the owner of four of the patents and the Company is the
exclusive licensee. These four patents are commonly referred to as the “Ward”
patents. On November 12, 2012, a jury in New Haven found that one of these
patents (United States Patent No. 5,449,667) was infringed and not proven
invalid. The jury awarded $48.5 million for this infringement. Prejudgment
interest should provide for additional recovery in the tens of millions of
dollars. Life Technologies will likely appeal and there can be no assurance that
the Company will be successful in this litigation. Even if the Company is not
successful, management does not believe that there will be a significant adverse
monetary impact on the Company.

 

The Company is party to other claims, legal actions, complaints, and contractual
disputes that arise in the ordinary course of business. The Company believes
that any liability that may ultimately result from the resolution of these
matters will not, individually or in the aggregate, have a material adverse
effect on its financial position or results of operations.

 



SCHEDULE 7.18

 

CHANGES IN IDENTITY OR CORPORATE STRUCTURE

 

Set forth below is each other legal name that each of the Credit Parties has had
since its incorporation/formation, together with the date of the relevant
change:

 

Names   Dates that names changed Enzo Clinical Labs, Inc.          
Ÿ    Previously Enzolabs, Inc.   December 19, 1994       Enzo Life Sciences,
Inc.           Ÿ    Previously Biomol International, Inc.   January 26, 2009;
Ÿ    Previously Enzo Life Sciences International, Inc.   August 1, 2011

 

Each of the other Loan Parties have not changed their legal names since
Incorporation.

 

Except as set forth below, no Loan Party has changed its identity or corporate
structure in any way within the past five years.

 

Name of Entity   State of Incorporation   Prior Location(s) Enzo Life Sciences
International Inc. (the “operating co.” and wholly owned subsidiary of Enzo Life
Sciences, Inc.) changed its name to Enzo Life Sciences, Inc.   New York   N/A  
        Enzo Life Sciences Ann Arbor merged with Enzo Life Sciences, Inc ( after
the name change)   New York   N/A

 



SCHEDULE 7.20

 

TAXES

 

NONE

 



SCHEDULE 7.23

 

ERISA MATTERS

 

Enzo Biochem, Inc. (the “Company”) has a qualified Salary Reduction Profit
Sharing Plan (the “Plan”) for eligible U.S. employees under Section 401(k) of
the Internal Revenue Code. The Plan provides for voluntary employee
contributions through salary reduction and voluntary employer contributions at
the discretion of the Company. For the fiscal years ended July 31, 2012 and
2011, the Company authorized employer matched contributions of 50% of the
employees’ contribution up to 10% of the employees’ compensation, payable in
Enzo Biochem, Inc. common stock. The share-based 401(k) employer matched
contribution was approximately $649,000 and $690,000 in fiscal years 2012 and
2011, respectively.

 



SCHEDULE 8.7(c)

 

TAX SHARING AGREEMENTS

 

NONE

 



SCHEDULE 9.5

 

LEASES

 

[See attached Excel file]

 



Enzo Biochem and Subsidiaries

Operating Lease Commitments

As of 5/31/13

 

OPERATING LEASES

 



Segment  Type  7/31/14  7/31/15  7/31/16  7/31/17  7/31/18  Thereafter  Total 
Source tab Clinical Labs  Real estate   2,352,519   2,106,601   1,998,577 
 1,385,017   254,467   555,511   8,652,692  Clin Labs - PSCs Life Sciences  Real
estate   365,423   378,833   291,668   —   —   —   1,035,923  ELS Group Biochem
Corporate   Real estate   690,895   720,300   791,004   791,004   791,004 
 1,450,174   5,234,381  As computed Totals  Real estate   3,408,837   3,205,734 
 3,081,249   2,176,021   1,045,471   2,005,685   14,922,996                     
                  Clinical Labs  Equip - operating   709,016   644,787 
 375,146   382,920   320,379   468,893   2,901,140  Clin Labs equip Life
Sciences  Equip - operating   27,089   —   —   —   —   —   27,089  ELS Group
Totals  Equip - operating   736,105   644,787   375,146   382,920   320,379 
 468,893   2,928,229                                        Totals - operating
leases   4,144,941   3,850,520   3,456,394   2,558,941   1,365,850   2,474,578 
 17,851,225                                        CAPITAL LEASES & LOANS     
                                                          Segment  Type 
 7/31/14   7/31/15   7/31/16   7/31/17   7/31/18   Thereafter   Total  Clinical
Labs  Capital leases   143,657   151,760   160,321   169,364   29,142   — 
 654,244  Sysmex Clinical Labs  Equipment loans   37,860   37,860   37,860 
 37,860   22,085   —   173,525  Clin Labs equip Clinical Labs  Auto fleet loans 
 120,000   120,000   20,000   —   —   —   260,000  Clin Labs equip Total-
Capital leases and installment loans   301,517   309,620   218,181   207,224 
 51,227   —   1,087,769                                        Grand totals    
$4,446,458  $4,160,141  $3,674,575  $2,766,165  $1,417,077  $2,474,578 
$18,938,994   



 



Enzo Clinical Labs

LEASE COMMITMENTS - Patient Service Centers

As of 5/31/2013

 



Lease Location/Address  Landlord  Term  Mo base rent  07/31/14  07/31/15 
07/31/16  07/31/17  07/31/18  THEREAFTER  TOTAL                                
  ASTORIA                             —   30-16 30 Drive  Hellenic Realty       
                  —   Astoria, N.Y.                                      
10/31/2013  2,000  24,630  6,210              30,840         10/31/2014  2,070 
                               4,070                    — Bay Shore             
               —   16 Brentwood Rd  Brentwood LLC                          —  
Bayshor, N.Y     6/30/2014  3,224  35,464  —              35,464              
                                                    — Bayonne                   
         —   982 Broadway  Corner Square  2/28/2014  4,780  58,085  59,825  $
61,615  63,475  37,660     280,660   Bayonne, N.J.     2/28/2015  4,925       
            —         2/28/2016  5,070                              2/28/2017 
5,225                              2/28/2018  5,380                             
   25,380                    — Brick Township                             —  
1140 Burnt Tavern Rd                             —   Brick, N.J  V&P Realty LLC 
10/31/2013  1,500  4,500                 4,500                                 —
                                — Bronx                                 3050
Corlear Ave  Sycamore Court  4/30/2014  2,100  25,326  25,833  26,352  26,880 
20,457     124,848   Bronx N.Y.     4/30/2015  2,142                    —     
   4/30/2016  2,185                    —         4/30/2017  2,229             
                4/30/2018  2,273                    —            10,929       
                                                Far Rockaway                   
             25-24 Central ave  Perla Tate  11/30/2013  1,848  22,696  23,492 
7,920           54,108   Far Rockaway N.Y     11/30/2014  1,913                
   —         11/30/2015  1,980                                 5,741          
                                           —                                 —
Great Neck                             —   560 Northern Blvd  GHP Realty 
6/30/2014  2,131  23,441                 23,441   Great Neck N.Y                
            —                                 — HOLBROOK  Island Estates       
                  —   233 Union Ave                             —   Holbrook
N.Y     7/31/2014  1,483  17,796  18,504              36,300         7/31/2015 
1,542                    —            3,025                    —              
—                 — Landing                             —   150 lakside blvd 
Landing Realty  12/31/2013  1,691  8,455                 8,455   Landing N.J    
                        —               —                 —                    
            —                                 —                                
—                                 — Manhattan                             —   44
E 67 ST  Harley 67st Group  5/31/2014  7,725  93,166  95,964  98,804  101,804 
104,836  532,506  1,027,080   New York, N.Y     5/31/2015  7,958                
   —         5/31/2016  8,192                    —         5/31/2017  8,442    
               —         5/31/2018  8,692                    —        
5/31/2019  8,958                    —         5/31/2020  9,225                
   —         5/31/2021  9,500                    —         5/31/2022  9,783    
               —         5/31/2023  10,083                    —           
88,558                    —                                 — Manhattan       
                     —   351 East 33rd st  251East 33rd St Corp  4/30/2014 
3,530  31,770               31,770   NEW York. N.Y.                            
—                                 —



2



Enzo Clinical Labs

LEASE COMMITMENTS - Patient Service Centers

As of 5/31/2013

 

Lease Location/Address  Landlord  Term  Mo base rent  07/31/14  07/31/15 
07/31/16  07/31/17  07/31/18  THEREAFTER  TOTAL Manhattan                      
      —   120 east 86st  Park Ave Physaicians  3/31/2014  1,400  17,080  17,936 
12,352           47,368   New York N.Y.     3/31/2015  1,470                   
—         3/31/2016  1,544                    —            4,414                
   — Manhattan                             —   210 Canal Street  Shang Chiang
Realty  2/28/2014  2,850  34,770  20,748                55,518   New York, NY. 
   2/28/2015  2,964                    —            5,814                    —  
                              — Manhattan                             —   401
East 55st  Jill Partners LLC  1/31/2014  1,803  21,960  22,620  23,298  11,820 
      79,698   New York NY     1/31/2015  1,857                    —        
1/31/2016  1,913                    —         1/31/2017  1,970                
   —            7,543                    — Manhattan                            
—   115 Centrak Pk West  115 CentraL Park West Corp  4/30/2014  3,650  44,127 
45,447  46,812  48,216  36,972     221,574   New York, N.Y.     4/30/2015 
3,759                    —         4/30/2016  3,872                    —        
4/30/2017  3,988                    —         4/30/2018  4,108                
   —         19,377                    —                               —
Massapequa                                 596 Broadway  Joseph Aiello 
3/31/2014  1,750  21,212  21,852  14,856           57,920   Massapequa NY.    
3/31/2015  1,803                    —         3/31/2016  1,857                
   —            5,410                    —                                 —
Mattawan  558LC  2/28/2014  1,600  19,440  11,536              30,976   558
Lloyd Road     2/28/2015  1,648                    —   Mattawan N.J.       
3,248                    —                                 — Morristown       
                     —   111 Madison Ave  DR. Iammatteo  9/30/2013  1,597 
3,194                 3,194   Morristown N.J.                             —     
                           — Paramus                             —   611 route
46 West  611 Route 46 Partners  11/30/2013  4,278  52,360  53,936  55,556 
18,700        180,552   Hasbrouck Heights N.J.     11/30/2014  4,406          
      —  —         11/30/2015  4,539                    —         11/30/2016 
4,675                    —            17,898                    —              
                  — Patchogue  119 North Ocean LLC  4/30/2014  1,300  11,700    
            11,700   119 North Ocean Ave                             —  
Patchogue N.Y.           —  —        —     —                                 —
Peekskill                             —   17 Hallow Road  Cedar Park 
12/31/2013  955  4,775                 4,775   Putnam NY.                      
      —                                 — Piscataway                            
—   24 Shelton Rd  Shelton Rd LLC  1/31/2014  2,772  34,098  17,466             
51,564   Piscaaway N.J     1/31/2015  2,911                    —           
5,683                    — Plainview                             —   740 Old
Country Rd  Reservoir Associates  12/31/2013  4,337  52,044  52,044  52,044 
52,954  54,542  23,005  286,633   Plainview N.Y     12/31/2014  4,337          
         —         12/31/2015  4,337                    —         12/31/2016 
4,337                    —         12/31/2017  4,467                    —     
   12/31/2018  4,601                    —            26,416                    —
                                —                                 — Port
Jefferson                             —   12 Medical Drive  DRP Realty 
6/30/2014  1,970  21,670                 21,670   Port Jefferson NY.          
                  —                                 —                          
      —                                 —

3



Enzo Clinical Labs

LEASE COMMITMENTS - Patient Service Centers

As of 5/31/2013

 

Lease Location/Address  Landlord  Term  Mo base rent  07/31/14  07/31/15 
07/31/16  07/31/17  07/31/18  THEREAFTER  TOTAL Ridge                         
   —   679 Whiskey Road  Kat Mat  3/31/2014  1,207  9,656                 9,656
  Ridge,N.Y                             —                                 —
Selden                             —   243 Boyle Road  ADJ Holdong Corp. 
1/31/2014  750  4,500                 4,500   Selden NY.                      
      —                                 — Smithtown                            
—   414 Main St  Smithhtown Equities  2/28/2014  2,094  14,658                
14,658   Smithtown NY.                             —                          
      — Staten Island                             —   1870 Richmond Ave  Moracco
LLC  4/30/2014  1,654  14,886                 14,886   Staten Island N.Y       
                     —                                 — Westbury             
               —   311 Post Ave  311 Post Ave LLC  11/30/2013  1,700  20,808 
21,436  7,216           49,460   Westbury NY.     11/30/2014  1,751             
      —         11/30/2015  1,804                    —            5,255       
            —                                 —                                
— Voohres                             —   800 Cooper Ave  Cooper Medical Center 
12/31/2013  2,500  12,500                 12,500   Vooohres N.J                
            —                                     Total (30)           760,767 
514,849  406,825  323,849  254,467  555,511  2,816,268







4



Enzo Clinical Labs

LEASE COMMITMENTS

As of 7/31/2013

 

Lease Location/Address  Landlord  Term  Mo base rent  07/31/14  07/31/15 
07/31/16  07/31/17  07/31/18  THEREAFTER  TOTAL   ASTORIA                      
      —      30-16 30 Drive  Hellenic Realty                          —     
Astoria, N.Y.                                         10/31/2013  2,000  24,630 
6,210              30,840            10/31/2014  2,070                         
         4,070                    —   Bay Shore                             —  
   16 Brentwood Rd  Brentwood LLC                          —      Bayshor, N.Y 
   6/30/2014  3,224  35,464  —              35,464                             
      —   Bayonne                             —      982 Broadway  Corner
Square  2/28/2014  4,780  58,085  59,825  $ 61,615  63,475  37,660     280,660  
   Bayonne, N.J.     2/28/2015  4,925                    —            2/28/2016 
5,070                                2/28/2017  5,225                         
      2/28/2018  5,380                                   25,380                
   —   Brick Township                             —      1140 Burnt Tavern Rd 
                           —      Brick, N.J  V&P Realty LLC  10/31/2013  1,500 
4,500                 4,500                                    —              
                     —   Bronx                                   3050 Corlear
Ave  Sycamore Court  4/30/2014  2,100  25,326  25,833  26,352  26,880  20,457 
   124,848      Bronx N.Y.     4/30/2015  2,142                    —           
4/30/2016  2,185                    —            4/30/2017  2,229             
                  4/30/2018  2,273                    —               10,929    
                  Far Rockaway                                   25-24 Central
ave  Perla Tate  11/30/2013  1,848  22,696  23,492  7,920           54,108     
Far Rockaway N.Y     11/30/2014  1,913                    —           
11/30/2015  1,980                                   5,741                      
                                 —                                    —   Great
Neck                             —      560 Northern Blvd  GHP Realty 
6/30/2014  2,131  23,441                 23,441      Great Neck N.Y             
               —                                    —   HOLBROOK  Island
Estates                          —      233 Union Ave                         
   —      Holbrook N.Y     7/31/2014  1,483  17,796  18,504              36,300
           7/31/2015  1,542                    —               3,025          
         —                  —                 —   Landing                      
      —      150 lakside blvd  Landing Realty  12/31/2013  1,691  8,455       
         8,455      Landing N.J                             —                 
—                 —                                    —                       
            —                                    —                             
      —   Manhattan                             —      44 E 67 ST  Harley 67st
Group  5/31/2014  7,725  93,166  95,964  98,804  101,804  104,836  532,506 
1,027,080      New York, N.Y     5/31/2015  7,958                    —        
   5/31/2016  8,192                    —            5/31/2017  8,442          
         —            5/31/2018  8,692                    —           
5/31/2019  8,958                    —            5/31/2020  9,225             
      —            5/31/2021  9,500                    —            5/31/2022 
9,783                    —            5/31/2023  10,083                    —  
            88,558                    —                                    —  
Manhattan                             —      351 East 33rd st  251East 33rd St
Corp  4/30/2014  3,530  31,770                 31,770      NEW York. N.Y.       
                     —                                    —   Manhattan       
                     —      120 east 86st  Park Ave Physaicians  3/31/2014 
1,400  17,080  17,936  12,352           47,368      New York N.Y.     3/31/2015 
1,470                    —               3/31/2016   1,544                      
    —                   4,414                           —  

5



Enzo Clinical Labs

LEASE COMMITMENTS

As of 7/31/2013

 

Lease Location/Address   Landlord   Term   Mo base rent   07/31/14   07/31/15  
07/31/16   07/31/17   07/31/18   THEREAFTER   TOTAL   Manhattan                
                        —       210 Canal Street   Shang Chiang Realty  
2/28/2014   2,850   34,770   20,748                   55,518       New York, NY.
      2/28/2015   2,964                           —                   5,814    
                      —                                               —  
Manhattan                                       —       401 East 55st   Jill
Partners LLC   1/31/2014   1,803   21,960   22,620   23,298   11,820          
79,698       New York NY       1/31/2015   1,857                           —    
          1/31/2016   1,913                           —               1/31/2017
  1,970                           —                   7,543                    
      —   Manhattan                                       —       115 Centrak Pk
West   115 CentraL Park West Corp   4/30/2014   3,650   44,127   45,447   46,812
  48,216   36,972       221,574       New York, N.Y.       4/30/2015   3,759    
                      —               4/30/2016   3,872                        
  —               4/30/2017   3,988                           —              
4/30/2018   4,108                           —   Massapequa           19,377    
                      —                                               —      
596 Broadway   Joseph Aiello   3/31/2014   1,750   21,212   21,852   14,856    
          57,920       Massapequa NY.       3/31/2015   1,803                  
        —               3/31/2016   1,857                           —          
        5,410                           —                                      
        —   Mattawan   558LC   2/28/2014   1,600   19,440   11,536              
    30,976       558 Lloyd Road       2/28/2015   1,648                        
  —       Mattawan N.J.           3,248                           —            
                                  —   Morristown                                
      —       111 Madison Ave   DR. Iammatteo   9/30/2013   1,597   3,194      
                3,194       Morristown N.J.                                    
  —                                               —   Paramus                  
                    —       611 route 46 West   611 Route 46 Partners  
11/30/2013   4,278   52,360   53,936   55,556   18,700           180,552      
Hasbrouck Heights N.J.       11/30/2014   4,406                       —   —    
          11/30/2015   4,539                           —              
11/30/2016   4,675                           —                   17,898        
                  —                                               —   Patchogue
  119 North Ocean LLC   4/30/2014   1,300   11,700                       11,700
      119 North Ocean Ave                                       —      
Patchogue N.Y.               —   —           —       —                          
                    —   Peekskill                                       —      
17 Hallow Road   Cedar Park   12/31/2013   955   4,775                      
4,775       Putnam NY.                                       —                  
                            —   Piscataway                                      
—       24 Shelton Rd   Shelton Rd LLC   1/31/2014   2,772   34,098   17,466    
              51,564       Piscaaway N.J       1/31/2015   2,911                
          —                   5,683                           —   Plainview    
                                  —       740 Old Country Rd   Reservoir
Associates   12/31/2013   4,337   52,044   52,044   52,044   52,954   54,542  
23,005   286,633       Plainview N.Y       12/31/2014   4,337                  
        —               12/31/2015   4,337                           —          
    12/31/2016   4,337                           —               12/31/2017  
4,467                           —               12/31/2018   4,601              
            —                   26,416                           —              
                                —                                              
—   Port Jefferson                                       —       12 Medical
Drive   DRP Realty   6/30/2014   1,970   21,670                       21,670    
  Port Jefferson NY.                                       —                    
                          —                                               —    
                                            —  

6



Enzo Clinical Labs

LEASE COMMITMENTS

As of 7/31/2013

 

Lease Location/Address   Landlord   Term   Mo base rent   07/31/14   07/31/15  
07/31/16   07/31/17   07/31/18   THEREAFTER   TOTAL   Ridge                    
                    —       679 Whiskey Road   Kat Mat   3/31/2014   1,207  
9,656                       9,656       Ridge, N.Y                              
        —                                               —   Selden              
                        —       243 Boyle Road   ADJ Holdong Corp.   1/31/2014  
750   4,500                       4,500       Selden NY.                        
              —                                               —   Smithtown    
                                  —       414 Main St   Smithhtown Equities  
2/28/2014   2,094   14,658                       14,658       Smithtown NY.    
                                  —                                            
  —   Staten Island                                       —       1870 Richmond
Ave   Moracco LLC   4/30/2014   1,654   14,886                       14,886    
  Staten Island N.Y                                       —                    
                          —   Westbury                                       —  
    311 Post Ave   311 Post Ave LLC   11/30/2013   1,700   20,808   21,436  
7,216               49,460       Westbury NY.       11/30/2014   1,751          
                —               11/30/2015   1,804                           —  
                5,255                           —                              
                —                                               —   Voohres    
                                  —       800 Cooper Ave   Cooper Medical Center
  12/31/2013   2,500   12,500                       12,500       Vooohres N.J  
                                    —               Subtotal - PSC leases  
760,767   514,849   406,825   323,849   254,467   555,511   2,816,268  
Farmingdale   Pari Mgmt   3/31/2017   132,646   1,591,752   1,591,752  
1,591,752   1,061,168   —   —   5,836,424       60 Executive Blvd, Farmingdale,
NY                                                       Total - Clinical Labs
segment   2,352,519   2,106,601   1,998,577   1,385,017   254,467   555,511  
8,652,692                       To Summary   To Summary   To Summary   To
Summary   To Summary   To Summary   To Summary  

7



Enzo Clinical Labs

EQUIPMENT LEASE COMMITMENTS

As at 7/31/13

 

OPERATING LEASES

 

Ref  Vendor Name    Period Covered    Lease Type  Minimum Pymts  7/31/2014 
7/31/2015  7/31/2016   7/31/2017  7/31/2018  Thereafter  Total    LAB  La
Barrington(Bloodbanking system)   1/1/2010-1/1/2014   Operating   3,159 
 15,795                        15,795       Bio Rad (Reagent Billable) 
 6/1/2010-5/31/2015   Operating   27,700   332,400   277,000                  
 609,400    130018 EVO  Bio Rad -Evolis (Instrument & Service) 
 2/1/2013-1/31/2018   Operating  $4,543   54,520   54,520   54,520    54,520 
 27,260       245,338    Iris  Iris (Instrument)   9/1/2012-8/31/2017 
 Operating   3,740   44,880   44,880   44,880    44,880   3,740       183,260   
stat lab  Roche Hardware Stat Lab   9/1/2012-8/31/2019   Operating   2,001 
 24,012   24,012   24,012    24,012   24,012   26,013   146,073    Roche  Roche
Hardware Main Lab (Equipment )   3/1/2013-2/28/2020   Operating   24,286 
 291,433   291,433   291,433    291,433   291,433   461,436   1,918,601         
     sub totals   65,429   763,040   691,845   414,845    414,845   346,445 
 487,449   3,118,467               Less interest       (54,024)  (47,058)
 (39,699)  ($31,925)  (26,065)  (18,555)  (217,326) see “interest on Op leases”
           payments, net       709,016   644,787   375,146    382,920   320,379 
 468,893   2,901,140  to summary                                               
  CAPITAL LEASE AND EQUIPMENT LOANS                                          
                                            Sysmex (Instrument) - principal &
interest   9/1/2012-8/31/2018   Capital   14,671   176,052   176,052   176,052  
 176,052   14,671       718,879  includes interest, see Sysmex tab for principal
only 1R0011-CL  Leica (Service & instrument)   3/31/2013-2/28/2018   Loan (0%) 
 3,155   37,860   37,860   37,860    37,860   22,085       173,525  to summary
   Toyota courier fleet   various       10,000   120,000   120,000   20,000  
 —   —   —   260,000  to summary    Approx 25 autos                          
                     Toyota courier fleet @ 4/30/13   at 4/30/13  at 7/31/13 
                                      Current portion   136,555  $135,000     
                                  long term portion   159,268  $125,000         
                                  295,823  $260,000                          
         

 



Enzo Life Sciences NA

Lease Commitments

07/31/2013

 

LEASE

 

   EXPIRATION  TYPE OF LEASE   DESCRIPTION  MONTHLY
PAYMENTS   7/31/2014   7/31/2015   7/31/2016   TOTAL  04/30/2013  Facility  
Rent building at 5777 Hines Dr, Ann Arbor, MI   30,173    365,423    378,833  
 291,668    1,035,923  07/30/2014  Equipment   Copiers - Konica Minolta 
 1,502    18,028    —    —    18,028  07/30/2014  Equipment   Copier - Konica
Minolta   755    9,061    —    —    9,061  Totals               392,512  
 378,833    291,668    1,063,012                  To summary    To summary    To
summary    To summary 

 



Enzo Clinical Labs   Conclusion - Hermatology Analyzer should be classified as a
capital lease Sysmex Hematology Analyzer   because the PV of the minimum lease
payments exceeds 90% of the Lease accounting evaluation   fair value of the
leased property at lease inception       mo pmt   14,671   Section 1 - Pricing
summary totals term   60    Five years, per page 1 of agreement tot pmts 
 880,275     Interest Rate   5.50%  derived, based on insertion into amort table
(see tab “PV of Lab  Machine”)           PV of payments   775,354   as caculated
based on payments and derived int rate Less: Interface allowance      (7,000) 
from Section 2 of Agreement unlocated   (271)    PV of liability - net 
 768,083               FMV of property   774,778   from Section 2 of Agreement
Less allow, diff above  (7,271)  above     767,507     FMV of property - use
 768,083   use NPV as % of FMV  100.0%   

 

Pmt #  Pmt date  Pmt   Interest   Principal   Liability - end               
               $768,083           1  9/1/2012  $14,671    3,520    11,151  
 756,932           2  10/1/2012  $14,671    3,469    11,202    745,730          
3  11/1/2012  $14,671    3,418    11,253    734,477           4  12/1/2012 
$14,671    3,366    11,305    723,172           5  1/1/2013  $14,671    3,315  
 11,357    711,815           6  2/1/2013  $14,671    3,262    11,409    700,406
          7  3/1/2013  $14,671    3,210    11,461    688,945  through 4/30/13   
8  4/1/2013  $14,671    3,158    11,514    677,432           9  5/1/2013 
$14,671    3,105    11,566    665,865           10  6/1/2013  $14,671    3,052  
 11,619    654,246  through 7/31/13    11  7/1/2013  $14,671    2,999  
 11,673    642,573  1        12  8/1/2013  $14,671    2,945    11,726    630,847
 2        13  9/1/2013  $14,671    2,891    11,780    619,067  3        14 
10/1/2013  $14,671    2,837    11,834    607,233  4        15  11/1/2013 
$14,671    2,783    11,888    595,345  5        16  12/1/2013  $14,671  
 2,729    11,943    583,403  6        17  1/1/2014  $14,671    2,674    11,997  
 571,405  7        18  2/1/2014  $14,671    2,619    12,052    559,353  8       
19  3/1/2014  $14,671    2,564    12,108    547,245  9        20  4/1/2014 
$14,671    2,508    12,163    535,082  10        21  5/1/2014  $14,671  
 2,452    12,219    522,864  11        22  6/1/2014  $14,671    2,396  
 12,275    510,589  12  F14      23  7/1/2014  $14,671    2,340    12,331  
 498,258  13        24  8/1/2014  $14,671    2,284    12,388    485,870  14     
  25  9/1/2014  $14,671    2,227    12,444    473,426  15   To Summary    26 
10/1/2014  $14,671    2,170    12,501    460,924  16   Principal pmts    27 
11/1/2014  $14,671    2,113    12,559    448,366  17   7/31/2014  143,657 28 
12/1/2014  $14,671    2,055    12,616    435,750  18   7/31/2015  151,760 29 
1/1/2015  $14,671    1,997    12,674    423,076  19   7/31/2016  160,321 30 
2/1/2015  $14,671    1,939    12,732    410,343  20   7/31/2017  169,364 31 
3/1/2015  $14,671    1,881    12,791    397,553  21   7/31/2018  29,142 32 
4/1/2015  $14,671    1,822    12,849    384,704  22      654,244 33  5/1/2015 
$14,671    1,763    12,908    371,796  23   remaining pmts  654,244 34 
6/1/2015  $14,671    1,704    12,967    358,829  24  F15 diff - s/b 0  — 35 
7/1/2015  $14,671    1,645    13,027    345,802  25        36  8/1/2015 
$14,671    1,585    13,086    332,716  26        37  9/1/2015  $14,671  
 1,525    13,146    319,569  27        38  10/1/2015  $14,671    1,465  
 13,207    306,363  28        39  11/1/2015  $14,671    1,404    13,267  
 293,096  29        40  12/1/2015  $14,671    1,343    13,328    279,768  30  
     41  1/1/2016  $14,671    1,282    13,389    266,379  31        42 
2/1/2016  $14,671    1,221    13,450    252,928  32        43  3/1/2016 
$14,671    1,159    13,512    239,416  33        44  4/1/2016  $14,671  
 1,097    13,574    225,842  34        45  5/1/2016  $14,671    1,035  
 13,636    212,206  35        46  6/1/2016  $14,671    973    13,699    198,508
 36  F16      47  7/1/2016  $14,671    910    13,761    184,746  37        48 
8/1/2016  $14,671    847    13,824    170,922  38        49  9/1/2016  $14,671  
 783    13,888    157,034  39        50  10/1/2016  $14,671    720    13,952  
 143,082  40        51  11/1/2016  $14,671    656    14,015    129,067  41     
  52  12/1/2016  $14,671    592    14,080    114,987  42        53  1/1/2017 
$14,671    527    14,144    100,843  43        54  2/1/2017  $14,671    462  
 14,209    86,634  44        55  3/1/2017  $14,671    397    14,274    72,360
 45        56  4/1/2017  $14,671    332    14,340    58,020  46        57 
5/1/2017  $14,671    266    14,405    43,615  47        58  6/1/2017  $14,671  
 200    14,471    29,144  48  F17      59  7/1/2017  $14,671    134    14,538  
 14,606  49        60  8/1/2017  $14,671    67    14,604    2  50  F18        
   $880,275   $112,194   $768,081               

 



Enzo Clinical Labs

Interest on Cobas operating leases

 

   Portion   25%   22%   18%   15%   12%   9%   100%     Interest   7/31/14  
7/31/15   7/31/16   7/31/17   7/31/18   thereafter   TOTAL  Cobas “6”   22,338  
 5,553    4,837    4,081    3,281    2,679    1,907    22,338  Cobas 5 
 22,338    5,553    4,837    4,081    3,281    2,679    1,907    22,338  Cobas
4   21,978    5,463    4,759    4,015    3,229    2,636    1,876    21,978 
Cobas 3   65,934    16,390    14,277    12,044    9,686    7,908    5,629  
 65,934  Cobas 2   54,945    13,658    11,897    10,037    8,071    6,590  
 4,691    54,945  Cobas e411 Stat   15,279    3,798    3,308    2,791    2,244  
 1,833    1,305    15,279  Cobas 4000 stat   14,515    3,608    3,143    2,651  
 2,132    1,741    1,239    14,515      217,326    54,024    47,058    39,699  
 31,925    26,065    18,555    217,326 

 



   Enzo Clinical Lasbs              EQUIPMENT LEASE COMMITMENTS (Pending)       
            Vendor Name  Period Covered   Lease Type  Minimum Pymts    
Instrument                  Only  Sebia      Operating  4,117  Reagent
Commitment      Beckman -ACL 500      Operating  3,020  Instrument and Service 
 1,833  Bi Rad Phd system      Operating  1,444  Instrument and Service   997 

 



SCHEDULE 9.14

 

LOANS AND INVESTMENTS

 

See Schedule 7.12 for Investments (holding of Subsidiaries)

 



SCHEDULE III

 

LOCKBOX INFORMATION

 

Credit Party  Name of Bank   Type of Account  Account Numbers     CITIBANK     
   Enzo Clinical Labs, Inc.       Checking – Internet (receipts only)   6319143 
                      Checking (customer receipts)   20047056                   
     Gov’t Receipts Account   4977160196                 Enzo Life Sciences,
Inc.       Checking (customer receipts)   9939526735                        
Lockbox (customer receipts)   9993593867                 Axxora, LLC      
Checking (receipts)   9948588049                         Lockbox– (receipts only
– lockbox)   4970619347                     WELLS FARGO          Enzo Clinical
Labs, Inc.       Government Account   4974998072 

 



SCHEDULE IV

 

CREDIT AND COLLECTION POLICY

 

See Attached

 



Private pay or Patient dunning process

 

The Private payer or Patient dunning cycle generates invoices on day 1, 30, and
55. The billing department utilizes a SLAR pre-collection file which is
generated automatically by the SLAR system once the account ages to 55 days.
This file is created on a weekly basis and is sent to the PSC Info Group. Once
the patient invoice ages to 95 days the account automatically transfers to the
new payer “Collections” and file will be generated and placed to be distributed
to the outside collection agency.

 

Returned Mail

 

Bad address or returned mail is flagged by an Entry Clerk as bad address for
each applicable open invoice. On SLAR, the returned mail will be placed on a bad
address payer. The bad address payer is worked by a billing representative using
Search America and other web based resources. In addition, a monthly missing
data report is distributed to sales and the field for collection. Once the bad
address has been corrected the invoice is rebilled to regular patient invoice.
When the billing department has exhausted its process of obtaining corrected
addresses, it is transferred to the “collection agency” payer category and then
the file is forwarded to the outside collection agency

 

 



[x1_c75252x112x1.jpg] 

 

COLLECTION SERVICES AGREEMENT

 

This Agreement is entered into and effective this 20th day of March 2013 by and
between Vengroff Williams, Inc., hereinafter called “AGENCY” and Enzo Clinical
Labs, Inc. hereinafter called “CLIENT”.

 

It is mutually agreed, understood and promised as follows:

 

1. AGENCY will use its best efforts to effect collections of accounts referred
to it by the CLIENT. AGENCY will bear all costs associated with collecting
CLIENT’s delinquent accounts placed with AGENCY, except as otherwise provided
herein;     2. AGENCY will fully comply with all applicable Federal and State
laws, rules, statutes, acts, decisions, and orders regulating the collection of
accounts specifically including, without limitation, the Federal Fair Debt
Collection Practices Act, the Federal Fair Credit Reporting Act, HIPAA, the
Gramm-Leach-Bliley Financial Services Modernization Act as the same may apply
(collectively referred to as “applicable laws and regulations”).     3. AGENCY
will provide Internet access to the CLIENT for use of reviewing status on
accounts placed with AGENCY. CLIENT agrees that the Internet access, processes
and/or information whether written or verbal provided by AGENCY is to be used
solely for servicing CLIENT accounts.     4. The parties agree that any
information provided by a party is to be used solely for collecting delinquent
accounts. Further, the parties agree that the transactions contemplated by the
agreement shall remain confidential, and that all information and materials
furnished to or obtained by a party with respect to any customer or CLIENT of a
party, whether in the form of documents or otherwise, shall be held strictly
confidential. Such information and materials shall be used by a party solely for
the purpose of performing the services required hereunder. Accordingly, the
parties agree not to disclose to any person or entity any of the terms hereof or
of transactions contemplated hereby, or any customer information (including any
credit information) provided by, or obtained from, and CLIENT or customer, any
non-public information relating to a party or any other confidential information
referred to above, except for: (i) disclosure to a parties’ counsel or any agent
or advisor acting on its behalf in connection with the negotiation, execution or
performance of this agreement; (ii) disclosure as may be required or requested
by any governmental agency or representative thereof or pursuant to legal
process; (iii) disclosure of information to report to credit bureaus; and (iv)
any other disclosure with prior written consent of the respective party. Prior
to any disclosure by a party permitted under clause (ii), it shall, if permitted
by applicable laws or judicial order, notify the respective party of such
pending disclosure. The provisions of this section shall be enforceable during
the term of this agreement and for a period of twenty four (24) months after
said termination for any cause.     5. AGENCY shall charge fees of 17% on monies
collected for accounts placed for collection. AGENCY shall charge fees of 50% on
all secondary accounts placed for collection. AGENCY shall charge a resolution
fee of 7% for (a) all accounts researched and found to be paid prior to
placement (b) product returned (if applicable) pursuant to actions of AGENCY and
credited to account (c) any and all credits applied to debtor account as the
result of AGENCY action, unless otherwise agreed by both parties. No account
will be settled without the express permission of the CLIENT or outside of
provided settlement authority.     6. AGENCY shall not institute legal
proceedings in the name of the CLIENT without the expressed written
authorization of the CLIENT. Once the AGENCY receives written approval for
litigation, the AGENCY will bill the CLIENT  the necessary court costs and/or
non-contingency suit fees and once received from the CLIENT forward said fees
and file to its corresponding attorney. CLIENT shall be responsible to insure
that said approval to litigate a claim is timely forwarded to AGENCY in order to
avoid any Statute of Limitation issues. All matters referred for litigation will
be charged a flat 35% referral contingency fee plus court costs plus approved
litigation/discovery costs. No litigation/discovery costs will be charged
without the express approval of the CLIENT. Upon successful recovery of funds by
said attorney the 35% referral fee and approved costs (if not previously paid)
will be deducted from the proceeds and the net amount of the recovery will be
forwarded to the CLIENT as hereinabove setforth.     7. AGENCY will provide to
the CLIENT, by the 25th of the month, a monthly statement of gross amounts
collected by AGENCY during the preceding month and remittances will be forwarded
on or about said date based on fees due to the CLIENT. It is agreed by the
CLIENT that upon notice they will remit to AGENCY timely any funds due for
services rendered.     8. The parties agree that all payments made direct to the
CLIENT concerning any account assigned to AGENCY for collection shall be
verified by the CLIENT within 30 days of receipt. Verification shall be in the
form of an email or other writing sufficient to inform AGENCY of check or
receipt number, amount paid and date received. Requests for verification from
AGENCY to the CLIENT concerning any direct payment information received from the
debtor shall be responded to in writing within 72 hours of notice of said
request. CLIENT agrees to pay AGENCY fees as stated above for all payments
received by the CLIENT directly from the debtor. Once verified and invoiced if
the CLIENT fails to pay within 30 days, it is agreed by the Parties that AGENCY

 

Page 1 of 3

 

CSA 10/12/11 

 



[x1_c75252x112x1.jpg] 

 

  shall be entitled to deduct verified direct payments from funds being held on
behalf of CLIENT prior to remittance of the balance of any funds collected.    
9. CLIENT will pay AGENCY invoices for approved services rendered, direct pays
and/or costs advanced within fifteen (15) days from the date of invoice. AGENCY
will charge CLIENT late fees of 18% per annum on fees due after thirty (30) days
if funds not available for netting.     10. In the event CLIENT fails to timely
remit approved costs and/or fees due on direct payments received by the CLIENT,
it is agreed by the parties that after 90 days from the date of the invoice for
said costs/fees, AGENCY shall deduct said costs/fees from current funds
collected and remit net collections until costs/fees owed are paid in full. This
provision notwithstanding, the balance due shall remain immediately due and
owing and subject to interest accrual pursuant to the terms of this agreement.
The application of this remedy does not preclude AGENCY from availing itself of
other contractual remedies allowed by law including but not limited to legal
action to collect the balance due.     11. It is understood by the parties that
some jurisdictions including but not necessarily limited to Hawaii, New Mexico,
West Virginia, Connecticut, Pennsylvania, Washington, South Dakota, New York and
Texas require the payment of sales and/or a service tax based on consumer/debtor
collections form that state. AGENCY may upon the request of the CLIENT pay any
sales or service taxes for and on behalf of the CLIENT in the jurisdictions
which require payment of the same based on remittances received. Said taxes
shall ultimately be the sole responsibility of the CLIENT and will be deducted
from gross remittances received or invoiced directly to the CLIENT as
appropriate with payment terms as setforth herein. CLIENT will advise AGENCY if
said taxes are to be paid directly by the CLIENT and provide appropriate
documentation to confirm the same to said AGENCY. If said taxes are paid
directly by the CLIENT, the CLIENT will save and hold harmless the AGENCY from
any liability and/or payment of the same. If CLIENT provides proof of tax
exemption as outlined by the appropriate State statute AGENCY will not collect
nor remit State tax.     12. This Agreement may be terminated at the option of
either party by written notice given at least thirty (30) days prior to the date
of termination. CLIENT may withdraw collection accounts from AGENCY without
payment of fees at any time with 24 hours’ notice except under the following
terms and conditions, to-wit:

  a. Account has been referred for legal action with CLIENT approval;   b. A
promise to pay has been received by AGENCY and said payment is expected within
the next 90 days;   c. A payment has been received by the AGENCY within the last
60 days;   d. CLIENT has received a direct payment within the last 3 months;    
 

13. AGENCY will not accept files involving a debtor bankruptcy. If CLIENT has
knowledge of a pending bankruptcy it is requested that the file not be forwarded
to the AGENCY for collection. In the event debtor files bankruptcy during the
collection process the party receiving notice of said bankruptcy shall
immediately notify the other respective party of said filing. In the event a
bankruptcy is filed and CLIENT requests AGENCY to file a Proof of Claim and
monitor the bankruptcy AGENCY will charge an additional fee of $150.00 for said
service.     14. AGENCY will not accept files involving a debtor cease and
desist notice. If CLIENT has knowledge of a pending cease and desist notice it
is requested that the file not be forwarded to the AGENCY for collection.    
15. AGENCY agrees to indemnify CLIENT, it affiliates, and their respective
directors, officers, employees, agents, counsel and advisors (each an
“Indemnified Person”) against and hold each of them harmless from any and all
liabilities, obligations, losses, claims, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including without limitation attorney’s fee), (collectively,
“Claims”), which may be suffered by, or imposed on, incurred by or asserted
against, any Indemnified Person, relating to or in respect of (a) any breach or
non-compliance by AGENCY with any representation, warranty or other obligation
of AGENCY under or with respect to this agreement (including and third party
claim arising out of or resulting from such breach or non-compliance), or (b)
any non-compliance in AGENCY’s collection policies or practices or with
applicable laws and regulations. The sole maximum liability of the AGENCY shall
be the sum of $5,000.00 of amounts collected on behalf of the CLIENT for the
preceding 12 months whichever is the lesser.     16. CLIENT agrees to indemnify
AGENCY, its affiliates, and their respective directors, officers, employees,
agents, counsel and advisors (each an “Indemnified Person”) against and hold
each of them harmless from any and all liabilities, obligations, losses, claims,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including without limitation attorney’s fees),
(collectively, “Claims”), which may be suffered by, or imposed on, incurred by
or asserted against, any Indemnified Person, relating to or in respect of (a)
any breach or non-compliance by CLIENT with any representation, warranty or
other obligation of CLIENT under or with respect to this agreement (including
any third party claim arising out of or resulting from such breach or
non-compliance), or (b) any non-compliance in CLIENT’s reporting of debtor
and/or credit information used for collection purposes or reported to credit
bureaus, or (c) any breach or non-compliance by CLIENT with applicable laws and
regulations. The sole maximum liability of the CLIENT shall be the sum of
$5,000.00 or amounts collected on behalf of the CLIENT for the preceding 12
months whichever is the lesser.     17. CLIENT agrees to follow the guidelines
of the Fair Debt Collections Practices Act (FDCPA) and the Fair Credit Reporting
Act (FCRA) in regards to accurate and timely reporting of customer balances and
payment history. CLIENT shall indemnify AGENCY for any erroneous or

 

Page 2 of 3

 

CSA 10/11/11

 



[x1_c75252x112x1.jpg] 

 

  untimely updating of customers account to the corresponding credit bureau.
CLIENT shall instruct AGENCY, in writing, if they wish to have AGENCY report to
a credit bureau.     18. CLIENT agrees that it, its agents, subsidiaries, and
employees will not solicit or attempt to solicit an employment agreement of any
kind with persons associated with AGENCY. The term “Persons associated with
AGENCY” includes, but is not limited to: collectors, managers, salespeople,
customer service personnel, and support staff which have an existing employment
relationship with AGENCY, and receive compensation based on that relationship.
In the event that CLIENT hires an employee of AGENCY without prior written
consent from the President of the AGENCY, CLIENT agrees to pay AGENCY a sum
equivalent to three years annual salary for the employee at their pay rate on
the date of hire with CLIENT. The parties to this agreement acknowledge that the
actual damages attributable to this breach would be difficult to calculate
exactly, and agree that this is a reasonable sum to approximate the actual
losses suffered by AGENCY in the event that said employee is hired by CLIENT. It
is agreed by the Parties that this agreement shall remain in full force until
said time as this contract is terminated and then for a period of twelve (12)
months thereafter.     19. The relationship created by this Agreement is solely
that of an independent contractor. This Agreement does not create any form of
partnership, joint venture, or other similar business relationship between the
parties. AGENCY will use its own name in all communications with CLIENT’S
customers, debtors and/or third parties and will not hold itself out as doing
business under the name of the CLIENT. AGENCY shall have no authority to bind
CLIENT except as contained herein.     20. If any provision, paragraph, or
subparagraph of this Agreement is adjudged by any court of law to be void or
unenforceable in whole or in part, the adjudication shall not be deemed to
affect the validity of the remainder of the Agreement, including any other
provision, paragraph, or subparagraph. Each provision, paragraph, and
subparagraph of this Agreement is declared to be separable from every other
provision, paragraph, and subparagraph and constitutes a separate and distinct
covenant.     21. All terms contained in this agreement shall continue in full
force and effect for the term of this Agreement and for a period of twelve (12)
months after said agreement is terminated for any cause. The longer terms as
contained in paragraph 4 above shall extend this time requirement as it pertains
to Confidentiality protection and/or issues.     22. Notice pursuant to this
agreement shall be sent to the signatories at the addresses as shown below.    
23. Neither party shall be liable in damages or have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including, but not limited to
Acts of God, Government restrictions (including the denial or cancellation of
any export or other necessary license), wars, insurrections and/or any other
cause beyond the reasonable control of the party whose performance is affected.
    24. This represents the entire Agreement among the parties. There are no
other agreements, promises, or undertakings between the parties except as
specifically set forth herein. No alterations, changes, modifications, or
amendments shall be made to this Agreement, except in writing and signed by the
parties hereto.

 

In witness thereof, the parties have executed this Agreement in duplicate and
stipulate that each has the authority to bind their respective companies to this
agreement.

 

  Dated: May 30, 2013   Dated: ____________             Vengroff Williams, Inc.
By:   Enzo Clinical Labs, Inc. By:             Signature   Signature Title  
Kristy L. Carino         380 Townline Rd.   Printed Name   Hauppauge, NY 19788  
    Phone: 631-757-5100         Fax: 631-670-2280      

 

Page 3 of 3

 

CSA 10/11/11 

 



SCHEDULE V

 

PERMITTED DEBT

 

NONE

 